          Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 1 of 145




     Figure 25. Estimated and model-fitted odds ratios for time since last OC use (breast cancer
     incidence)
                1.4




                1.2       ~

                                                 •
         .
         cu                                                                                •
         ~       1
        u"'
        t;
         "'cu
        ~
        0       0.8
         cu
         u
         C:
         cu
        "C
        ·;:;
        :: 0.6
        ./:
         0
        .:;
         "'
        ci::
        ~ 0.4
        "C
        0



                0.2




                 0
                      0       5     10           15              20            25          30   35         40
                                                Years Since Oral Contraceptive Use

                                     ~   Estimated OR            -    Model Predicted OR



     OR = odds ratio


     Special Populations

     BRCA Mutation Carriers
         We identified ei~ht studies that were conducted with women who were BRCAI or BRCA2
     carriers_ 94.1 9o.1 9s.1 99-2 8·212·220 ·225 Five BRCAI/2 carrier studies representing 4555 women across 4
     studies and 65,180 person-years in I study assessed the risk of breast cancer as a function ofOC
     use comparing BRCA carriers with each other and were included in a meta-
     analysis_94.l90.l99•220·225 Three were case-control studies and two cohort studies; one was rated
     good quality and four fair quality. Two additional studies 198·208 examined the risk of breast
     cancer incidence in OC users among carriers of the BRCA mutation compared with control
     groups who were noncarriers, and one report212 was conducted with BRCA carriers with either
     bilateral (cases) or unilateral (controls) cancers. Data from these three articles were not included
     in this meta-analysis.
         Figure 26 shows pooled results indicating a slight, but not significant, increase in the risk of
     breast cancer among BRCA carriers who have ever used OCs, with an odds ratio of 1.21 (95%
     CI, 0.93 to 1.58). There was evidence of heterogeneity, with a Q-value of 20.005 for 4 degrees of
     freedom, p<O.OO1.


                                                           134




                                                                                                           00803392
Exhibit 163                                                                                              JA-0002934
         Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 2 of 145




     Figure 26. Forest plot for BRCA carriers compared with each other (breast cancer incidence)


                                      Odds Lower            Upper             Odds ratio
         Study                         ratio limit           limit            and 95% Cl

         Brohet, 2007                 1.473         1.158   1.874                      -+-
         Haile, 2006                  0.839         0.525   1.341
         Narod, 2002                  1.128         0.984   1.293
         Bernholtz, 2011              1.808         1.435   2.277
         Gronwald, 2006 0.800                       0.500   1.280
                                      1.213         0.931   1.580

                                                                     0.1 0.2 0.5 1        2     5 10
                                                                        Favors OC     Favors No OC


     CI = confidence interval; OC = oral contraceptive


     Family History of Breast Cancer
          We identified one case-control study 189 and two cohort studies215 •219 that assessed the risk of
     breast cancer among OC users with family histories of breast cancer, but these studies could not
     be pooled due to differences in study design and comparisons (Table 22). Of these studies, two
     were rated good quality and one fair quality. Overall, study results were mixed, possibly due to
     variation in how family history was defined across studies. One study215 recruited first-degree,
     second-degree, and marry-in relatives of patients with breast cancer. Overall, this study found a
     significant increase in breast cancer for ever use (risk ratio [RR] 1.4; 95% CI, 1.0 to 2.0). This
     effect was greater among sisters and daughters (RR 3.3; CI, 1.6 to 6.7) but not among
     granddaughters and nieces of the affected family member (RR 1.2; CI, 0.8 to 2.0).
          Another study 189 identified breast cancer families. A breast cancer family was defined as four
     cases of breast cancer (at any age), two breast cancer cases younger than 55 years of age, one
     case younger than 50 years, or a combination of breast cancer younger than 60 years of age and
     ovarian cancer (at any age) in a family. First-degree family members of affected women 40 to 60
     years of age made up the pool of subjects for cases and controls. OC use was not associated with
     an increase in breast cancer (RR 0.90; 95% CI, 0.68 to 1. 18). However, among BRCAl mutation
     carriers, risk of breast cancer was associated with OC use, but the test was not significant (RR
     2.00; CI, 0.36 to 10.9).
          Another study219 recruited women with either a first-degree or second-degree family member
     with breast cancer. OC use was associated with a reduction in risk of breast cancer among all
     women with breast cancer (hazard ratio [HR], 0.88; 95% CI, 0.73 to 1.07). However, among
     first-degree relatives, OC use did not reduce the risk of breast cancer (HR, 1.03; CI, 0.78 to
     1.38). Among second-degree relatives, a protective effect for OC use was observed, but the
     comparison was not significant (HR, 0.74; CI, 0.54 to 1.00). This study highlights the
     heterogeneity of effects associated with multiple definitions of family history of breast cancer.



                                                            135




                                                                                                        00803393
Exhibit 163                                                                                          JA-0002935
         Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 3 of 145




     Table 22. Family history and association between OC use and breast cancer incidence
                                                            Definition of                                                        Study
         Studl                 Study Details                                        OR           95%CI            Region
                                                           Family History                                                        Quality
                                                              Case-Control
                        Women aged 40-60 yr
     Heimdal,                                            First-degree family
          89            Cases: 380                                                  0.90      0.68to1.19          Norway           Fair
     2ooi                                                member
                        Controls: 1043
                                                                   Cohort
                        Family members of
                                                         First-degree,
                        women aged 21-88 yr
     Grab rick,                                          second-degree, or
          215                                                                       1.4         1.0to2.0           U.S.           Good
     2000                                                marry-in family
                        Exposed: 3156
                                                         member
                        Unexoosed: 2994
                        Women aged 40-59 yr

                        Exposed: 962
                                                                                    0.88      0.73to1.07
                        Unexposed: 745

                        Women with first-degree
                                                         First-degree or
     Silvera,           relatives
          219                                            second-degree              1.03      0.78to1.38          Canada          Good
     2005               Exposed: 433
                                                         family member
                        Unexposed: 362

                         Women with second-
                                                                                      0.74     0.54 to 1.00
                         degree relatives
                         Exposed: 414
                         Unexoosed: 284
     CI = confidence interval; OC = oral contraceptive; OR= odds ratio; U.S. = United States; yr= year/years
     astudy identifies the primary abstracted article. For details about the relationships between companion studies and articles, refer
     to Tables C-1 and C-2 in Appendix C.


     Breast Cancer in Younger Women
         Three case-control studies 197' 198' 209 assessed the risk of breast cancer among younger women,
     defined as under 45 years of age at time of diagnosis (Table 18). Of these studies, one was good
     quality and two fair quality; all were conducted in Western countries. We were not able to
     quantitatively synthesize studies because one study was conducted in a special population209
     leaving only two studies. No clear pattern emerged from these studies. One study conducted
     among women with either ductal or lobular carcinomas 209 reported a significant increase in the
     odds of breast cancer among younger women who had ever used OCs (OR 1.21; 95% CI, 1.01 to
     1.45). Two studies not conduced among special populations 197' 198 did not find significant effects
     for ever use ofOCs on risk of breast cancer (OR 1.65; 95% CI, 0.95 to 1.45 197 and OR 0.93; 95%
     CI, 0.69 to 1.24 198) .

     Specific Types of Breast Cancers
         Three case-control studies, 204' 207' 214 , one cohort study, 223 and one pooled analysis 184 reported
     on associations between OCs and specific subtypes of breast cancer. Study characteristic and
     results of ever versus never use are presented in Table 23.
         Three studies 184' 214' 223 assessed the risk of breast cancer subtypes defined by tumor hormone
     receptor protein expression status; i.e., estrogen receptor (ER), progesterone receptor, (PR) and
     human epidermal growth factor (HER2) protein expression or gene amplification. Differences in
     populations and methods precluded pooling studies. Overall, the two case-control studied did not
     demonstrate a statistically significant increase in the risk of these cancers associated with OC
     use. However, pooled analyses reported a significantly higher odds of triple-negative breast



                                                                     136




                                                                                                                                     00803394
Exhibit 163                                                                                                                        JA-0002936
         Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 4 of 145




     cancer associated with OC use. Doole also reported that fewer years since last use and longer use
     of OCs significantly increased the risk of triple-negative breast cancers.
         Two other studies 204•207 assessed the association of OC use and breast cancer subtypes not
                                                            7
     categorized by ER, PR, or HER2 status. One study2° compared women in the United States with
     asynchronous bilateral breast cancer (cases) to women with unilateral breast cancer (controls)
     and found no significant association. One study204 compared healthy community-based controls
     to women with cancer in situ 20 to 74 years of age. Similar to population studies of invasive
     breast cancer, this study found a small and significant increase in breast cancer in situ.

     Table 23. Breast cancer subtype and association between OC use and breast cancer incidence
                                                     Subtype of
         Studya                                                                                      Study
                             Study Details             Breast        OR       95%CI         Region
                                                                                                     Quality
                                                       Cancer
                                                      Case-Control
                      Women aged 20-74 yr in
                      Collaborative Breast Cancer
                      Study
     Nichols,         Cases: 1878                   Breast
          204                                                        1.10   0.99 to 1.25     U.S.    Good
     2007             Controls: 8041                cancer in situ

                      Recruitment period: 1997-
                      2001
                      Women <55 yr in Women's
                      Environment, and Radiation
                      Epidemiology Study
                                                    Unilateral or
                      Cases: 708 asynchronous
                                                    bilateral
     Figueiredo,      bilateral breast cancer
          207                                       breast           0.88   0.67to1.16       U.S.     Fair
     2008             Controls: 1399 unilateral
                                                    cancer
                      breast cancer only

                      Recruitment period: 1985-
                      2000
                      White or African-American
                      women aged 35-64 yr
                      Cases: 335 triple-negative
                      breast cancer, registries
                      Controls: 2015, community
                                                                     0.93   0. 74 to 1.17
                      Cases: 97 ER-/PR/HER2+        Triple-
                      breast cancer, registries     negative,
                      Controls: 2015, community     luminal A,
                                                                     1.00   0.72to1.39
                214                                 luminal B, or
     Ma, 2010                                                                                U.S.    Good
                      Cases: 645 luminal A breast   ER-/PR-
                      cancer, registries            /HER2+
                      Controls: 2015, community     breast
                                                                     1.21   0.69 to 2.11
                                                    cancers
                      Cases: 120 luminal B breast
                      cancer, registries
                      Controls: 2015, community
                                                                     1.23   0.73 to 2.10
                      Recruitment period: 2000-
                      2003




                                                           137




                                                                                                        00803395
Exhibit 163                                                                                           JA-0002937
         Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 5 of 145




     Table 23. Breast cancer subtype and association between OC use and breast cancer incidence
     (continued)
                                                              Subtype of
         Studya                                                                                                                  Study
                                 Study Details                  Breast              OR             95%CI            Region
                                                                                                                                 Quality
                                                               Cancer
                                                                 Cohort
                         Women aged 21-69 yr in
                         Black Women's Health Study
                         Exposed: 445,824 person-
                         years
                         Unexposed: 128,768 person-
                                                                                IRR=1.11
                         years
                                                                                               0.86 to 1.42
                                                             ER/PR
                         ER+IPR+ receptor status             receptor
     Rosenberg,
          223            Cases: 284                          status breast                                            U.S.         Fair
     2010                                                                       IRR=0.97
                                                             cancers
                                                                                               0.61 to1.54
                         ER+IPR- receptor status
                         Cases: 80

                         ER-IPR- receptor status
                                                                                IRR=1.65
                         Cases: 46
                                                                                               1.19 to 2.30
                         Recruitment period: 1995
                                                                   Pooled
                         Women aged 21-45 yr in
                         Seattle-Puget Sound
                         Cases: 187                          Triple-
                   184   Controls: 1569                      negative
     Dolle, 2009                                                                    2.5           1.4to4.3            U.S.         Fair
                                                             breast
                         Recruitment periods: 1983--         cancers
                         1990; 1990-1992

     CI = confidence interval; ER = estrogen receptor; HER = human epidermal growth factor receptor; IRR = incidence rate ratio;
     OC = oral contraceptive; OR= odds ratio; PR= progesterone receptor; U.S. = United States; yr=year/years
     astudy identifies the primary abstracted article. For details about the relationships between companion studies and articles, refer
     to Tables C-1 and C-2 in Appendix C.


     OC Use and Breast Cancer Mortality
         We identified six studies; 33 ' 164- 166' 229 -232 all six were cohort studies, and of these, three were
     rated good quality and three fair quality (Table 24). Three studies were based in the United
     States, 229'231 '232 an d t h e remammg
                                         . . stud.1es were con ducte d mt  . h e U mte
                                                                                     . d K.mgdom. 33 ' 16s '230
         As with ovarian cancer mortality, the studies evaluated two different populations and
     questions. Three studies33 ' 165 ' 232 evaluated population-level, cause-specific mortality from breast
     cancer (as well as other cancers, including ovarian cancer). The general question addressed was,
     "Are women who used OCs more likely to die from breast cancer than women who did not use
     OCs?" These studies did not find that OC use significantly increased risk.
         Three other cohort studies229 -231 addressed the question, "Among women who develop breast
     cancer, are women who used OCs more or less likely to die from breast cancer within a certain
     time period than those who did not use OCs?" Again, no studies detected significant differences.
     Because studies did not report comparable statistics (e.g., hazard ratios, odds ratios), we did not
     perform meta-analyses.




                                                                     138




                                                                                                                                     00803396
Exhibit 163                                                                                                                        JA-0002938
                                        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 6 of 145




                Table 24. Study characteristics and association between OC use and breast cancer mortality
                                                                                               ORb                                                              Study
                      Studl                                Study Details                                    95%CI               Covariates             Region
                                                                                                                                                                Quality
                                                                                                    Cohort
                                                                                            Postdiagnosis Survival
                                            Women aged 20-54 yr with invasive breast
                                            cancer
                                 231        Exposed: 897
                 Trivers, 2007                                                                 1.00      0.77to1.29     Age, income                     U.S.    Good
                                            Unexposed: 367

                                            Recruitment period: 1990-1992
                                            Women aged 20-54 yr in Cancer and
                                                                                                                        Age, race, menopausal
                                            Steroid Hormone Study
                                                                                                                        status, BMI, education,
                               229          Exposed: 2237
                 Wingo, 2007                                                                   0.94      0.83 to 1.06   income, time since last         U.S.    Good
                                            Unexposed: 1679
                                                                                                                        birth, use of HRT, radiation
                                                                                                                        therapy
                                            Recruitment period: 1980-1982
                                            Women <55 yr in Studies of Epidemiology
                                            and Risk Factors in Cancer Heredity
                                 230
                 Barnett, 2008              Exposed: 3069
                                                                                               0.93      0.78to1.1      Crude                           UK       Fair
                                            Unexposed: 1357

                                            Recruitment period: 1991-1996
                                                                                           Population-Level Mortality
                                            Royal College of General Practitioner's Oral
                                            Contraception study
                                            Exposed: 28,806
                                       33                                                                               Age, parity, smoking, social
                 Hannaford, 2010            Unexposed: 17,306                                  0.9       0.74to1.08                                     UK       Fair
                                                                                                                        class, HRT
                                            Mean age at entry: 29 yr (SD 6.6)
                                            Recruitment period: 1968-1970
                                            Oxford Family Planning Association
                                            Contraceptive Study (age NR)
                                 165
                 Vessey, 2010               602,700 person-years (total for exposed and                                 Age, parity, BMI, smoking,
                                                                                                1           0.8to1.2                                    UK       Fair
                                            unexposed)                                                                  social class

                                            Recruitment period: 1968-1974




0
0
OJ
0
v.)
v.)                                                                                                   139
c.o
-.....J

  Exhibit 163                                                                                                                                                             JA-0002939
                                   Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 7 of 145




                Table 24. Study characteristics and association between OC use and breast cancer mortality (continued)
                                                                                          ORb                                                                                Study
                      Studl                           Study Details                                     95%CI                   Covariates                 Region
                                                                                                                                                                             Qualitv
                                                                                          Cohort (continued)
                                                                        Population-Level Mortality (continued)
                                      Women in the Women's Contraceptive and                               Age, race, BMI, age at
                                      Reproductive Study (CARE) and the                                    menarche, smoking, study
                                      California Teachers Study (CTS)                                      site, ER status, tumor
                                      CARE                                                                 stage, education, alcohol
                                      Exposed: 3524                              1.03      0.85 to 1.25    consumption, number of
                           232
                Lu, 2011              Unexposed: 1041                                                      comorbidities, number of                          U.S.             Good
                                                                                                           mammograms

                                         CTS                                                                                  Age, race, BMI, age at
                                         Exposed: 2439                                            0.89       0.64 to 1.23     menarche, smoking, CARE
                                         Unexoosed: 1490                                                                      breast cancer cases
               BMI = body mass index; CI = confidence interval; HR T = hormone replacement therapy; NR = not reported; OC = oral contraceptive; OR = odds ratio; UK = United Kingdom;
               yr=year/years
               astudy identifies the primary abstracted article. For details about the relationships between companion studies and articles, refer to Tables C-1 and C-2 in Appendix C.
               bOdds ratios for meta-analysis of ever versus never OC use.




0
0
OJ
0
v.)
v.)                                                                                               140
c.o
OJ

 Exhibit 163                                                                                                                                                                              JA-0002940
         Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 8 of 145




     Strength of Evidence for OC Use and Risk of Breast Cancer
         As described in the Methods section, strength of evidence (SOE) assessments are based on
     consideration of four domains: risk of bias, consistency in direction of the effect, directness in
     measuring intended outcomes, and precision of effect. The degree of confidence that the
     observed effect of an intervention is unlikely to change is presented as SOE and can be
     insufficient, low, moderate, or high. Strength of evidence describes the adequacy of the current
     research, both quantity and quality, and whether the entire body of current research provides a
     consistent and precise estimate of effect. Interventions that have shown significant benefit in a
     small number of studies or have not yet been replicated using rigorous study designs will have
     insufficient or low strength of evidence, despite potentially offering clinically important benefits.
     Future research may find that the intervention is either effective or ineffective.
         We rated the strength of evidence for the effect of ever use of OC on breast cancer incidence
     as moderate (Table 25). Future studies are not likely to impact the direction but may influence
     the magnitude of the effect toward a small but significant increase in the risk of breast cancer
     associated with having ever used OCs. Most studies were of good or fair quality and exhibited
     consistent findings. The overall confidence interval for the summary estimate demonstrates a
     high level of precision. However, all included studies were observational thus; some risk of bias
     due to limitations of the study designs may exist. The SOE for the duration of use on risk of
     breast cancer incidence is low; future studies may impact strength and direction of estimates.
     Results were inconsistent with high level of heterogeneity across studies. Furthermore, the
     quantitative synthesis of these studies was underpowered resulting in low precision and
     confidence in point estimates. As with the overall effect of OCs, there may be some risk of bias
     due to limitations of the observational study designs. The SOE for time since last use on the risk
     of breast cancer incidence was graded as low. It is likely that future studies may impact strength
     of estimates. There was significant heterogeneity of effects. Moreover, we were not able to
     assess the interaction of time since last use with other important time-dependent factors that
     could impact the overall estimate of effect (e.g., times since last use by age at first use).
         The SOE for the association of OC use on breast cancers among women with a family history
     of breast cancer and in younger women at time of diagnosis was graded as insufficient.
     Differences in studies designs, such as how family history was defined, precluded quantitative
     synthesis. Moreover, there were only a handful of studies in each of these special populations
     and results were heterogeneous and exhibited inconsistent and imprecise findings. We graded the
     evidence as low among BRCAl/2 carriers. We were able to conduct a meta-analysis, but with
     only three studies; thus, precision and consistence were not optimal.
         We graded the SOE for the risk of breast cancer mortality as moderate. The summary
     estimate included six large cohort studies that contributed a high level of precision. Results were
     consistent across studies. It is unlikely that future studies will influence the direction of this
     effect.




                                                     141




                                                                                                      00803399
Exhibit 163                                                                                         JA-0002941
         Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 9 of 145




     Table 25. Strength of evidence domains for the effect of OC use on breast cancer
                      Number of Studies                        Domains Pertaining to SOE                              SOE and
     Comparison        (Women and/or              Risk of                                                           Magnitude of
                                                               Consistency       Directness       Precision
                        Person-years)              Bias                                                            Effect (95% Cl)
                                     Incidence of Breast Cancer in Overall Population
                     23
                     (356,023 across 20
                                                                                                                   Moderate
    Ever vs.         studies and
                                            Medium       Consistent     Direct        Precise                      1.08
    never use        3,981,072 person-
                                                                                                                   (1.00 to 1.17)
                     years across 3
                     studies)
                     14
                     (291,407 across 12                                                                            Low
    Duration of      studies and                                                                                    No increase in
                                            Medium       Inconsistent   Direct        Imprecise
    use              2,898,072 person-                                                                             risk for longer
                     years across 2                                                                                durations of use
                     studies)
                                                                                                                   Low
                                                                                                                   Reduced risk
                                                                                                                   over time since
                                                                                                                   last use
                                                                                                                   0-5 yr: 1.21
    Time since       11                                                                                            ( 1.04 to 1.41 )
                                                High           Inconsistent      Direct          Imprecise
    last use         (200,258)                                                                                     5-10 yr: 1.17
                                                                                                                   (0.98 to 1.38)
                                                                                                                   10-20 yr: 1.13
                                                                                                                   (0.97 to 1.31)
                                                                                                                   >20 yr: 1.02
                                                                                                                   (0.88to 1.18)
                                        Incidence in BRCA1- or BRCA2-Positive Women
                                                                                                                   Low
                     5
                                                                                                                   Trend toward
                     (4555 across 4
    Ever vs.                                                                                                       slight increase in
                     studies, and 65, 180       Medium         Inconsistent      Direct          Imprecise
    never use                                                                                                      risk
                     person-years in 1
                                                                                                                   1.21
                     study)
                                                                                                                   (0.93 to 1.58)
                                            Incidence in Women With Family History
    Ever vs.         3                                                                                             Insufficient
                                                High           Inconsistent     Direct           Imprecise
    never use        (9280)                                                                                        Not performed
                                                    Incidence in Young Women
    Ever vs.         3                                                                                             Insufficient
                                                Medium        Inconsistent      Direct           Imprecise
    never use        (5716)                                                                                        Not performed
                                                  Mortalitv From Breast Cancer
                     3                                                                                             Low
                     (54,606 across 2                                                                              No significant
    Ever vs.
                     studies and 602,700        Medium        Consistent        Direct           Imprecise         increase in risk
    never use
                     person-years in 1                                                                             0.94
                     study)                                                                                        (0.87 to 1.02)
                                            Survival After Diagnosis of Breast Cancer
                                                                                                                   Low
    Ever vs.         3
                                                Medium        Consistent        Direct           Imprecise         No significant
    never use        (9606)
                                                                                                                   increase in risk
     BRCA = breast cancer genetic mutation; CI = confidence mterval; SOE = strength of evidence; yr = year/years




                                                                 142




                                                                                                                                00803400
Exhibit 163                                                                                                                   JA-0002942
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 10 of 145




     OC Use and Cervical Cancer Incidence
         We identified 12 studies that evaluated the association between OC use and the incidence of
         . l cancer. 37·138·155 ·156·233-241 me
     cervica                                 ·  lu d"mg two art1c
                                                               · 1es 1rom
                                                                     c-               · 1 Agency 1or
                                                                          an Intemat10na         c-
                                                                                  240 241
     Research on Cancer (IARC) study representing distinct populations. • Of these, nine were
     case-control studies, three cohort studies, and one pooled analysis; five studies were rated good
     quality, four fair quality, and four poor quality. Of the two articles from the IARC study, one was
     a pooled analysis and one a case-control design. Only two studies were conducted with US.-
     based populations and three were conducted among women selected for HPV+ infection status
     (Table 26).




                                                    143




                                                                                                    00803401
Exhibit 163                                                                                       JA-0002943
                                    Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 11 of 145




               Table 26. Study
                             - characteristics and association between OC use and cervical cancer incidence
                                                                                                                                                               Meta-
                                                                                  ORb                                                               Study
                    Studl                          Study Details                                95%CI             Covariates           Region                 Analysis
                                                                                                                                                    Quality    Codec
                                                                                    Case-Control
                                    Women aged 18-70 yr in U.S. Surveillance,
                                                                                                             Age, lifetime
                                    Epidemiology, and End Results (SEER)
                Madeleine,                                                                                   number of sex
                     233            Cases: 150 cervical cancer, SEER registry
                2001                                                              2.7          1.2to5.8      partners, interval         U.S.        Good         1
                                    Controls: 651, population
                                                                                                             since last screening
                                                                                                             pap smea
                                    Recruitment period: 1990 1996
                                    Women recruited from hospitals in Lima (age
                                    NR)
                                                                                                             Age, screening
                Santos              Cases: 186 invasive cervical cancer,
                     23 4                                                                                    history, age at first
                2001                hospitals                                     2.7          0.9 to 8.4                               Peru         Poor        2
                                                                                                             intercourse, ever
                                    Controls: 31, hospitals
                                                                                                             pregnancy
                                    Recruitment_J)eriod: 1996 1997
                                                                                                             Age, smoking,
                                    White women aged 20-44 yr selected from 5
                                                                                                             region, total number
                                    UK cancer registries
                                                                                                             of sexual partners,
                                    Cases: 391 squamous cancer, registries
                                                                                                             age at first
                                    Controls: 923, outpatients                    1.37     0.97 to 1.94
                              235                                                                            intercourse,
                Green, 2003                                                                                                              UK         Good         1
                                                                                                             duration of oral
                                    Cases: 180 adenocarcinoma, registries
                                                                                                             contraceptive use,
                                    Controls: 923, outpatients                    1.56     1.01 to 2.42
                                                                                                             number of negative
                                                                                                             screening results
                                    Recruitment period: 1987-1989
                                                                                                             and education
                                    Women <60 yr at gynecological oncology
                                                                                                             Age, race, smoking,
                                    clinics at tertiary care hospitals in Cape
                                                                                                             age at first sexual
                                    Town
                Shapiro,                                                                                     intercourse, lifetime
                     236            Cases: 524, invasive cervical cancer,
                2003                                                              0.8          0. 7 to 1.1   sexual partners,        South Africa    Fair        1
                                    hospitals
                                                                                                             number of pap
                                    Controls: 1541, hospitals
                                                                                                             smears, education,
                                                                                                             rural vs. urban
                                    Recruitment period: 1998 2001
                                    Patients aged 20-7 4 yr from hospitals in 5
                                    U.S. cities
                Shields,            Cases: 235 squamous cervical cancer,
                     237
                2004                hospitals                                     NR              NR         NA                         U.S.         Poor        2
                                    Controls: 209, community

0                                   Recruitment period: 1982 1984
0
OJ
0
v.)
~                                                                                        144
0
i'.)


 Exhibit 163                                                                                                                                                             JA-0002944
                                   Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 12 of 145




               Table 26. Study characteristics and association between OC use and cervical cancer incidence (continued)
                                                                                                                                                                       Meta-
                                                                                         ORb                                                                Study
                   Studl                          Study Details                                         95%CI            Covariates           Region                  Analysis
                                                                                                                                                            Quality    Codec
                                                                                   Case-Control (continued)
                                   Women in Algeria
               Hammouda,           Cases: 190, hospital
                    241                                                                  NR               NR        NA                        Algeria        Good         2
               2005                Controls: 197, hospital
                                   Recruitment period: 1997-1999
                                   Patients >30 yr from 1 of 7 general hospitals
                                   in Tehran
               Nojom~              Cases: 300, invasive cervical cancer,
                    23
               2008                hospitals                                             0.9           0.6 to 1.2   NA (unadjusted)              Iran         Poor        1
                                   Controls: 319, hospitals

                                   Recruitment period: 2005-2006
                                   Patients aged 30-70 yr at a hospital in
                                   Bangkok
               Vanakankovit,
                    239            Cases: 60 invasive cervical CA, hospital
               2008                                                                      1.45      0.79 to 2.64     NA (unadjusted)          Thailand         Fair        1
                                   Controls: 180, hospital

                                   Recruitment period: 2006-2007
                                                                                                                    Age, parity,
                                                                                                                    smoking, year of
                                   Black South African women aged 18-79 yr                                          diagnosis,
                                   Cases: 241, hospital                                                             education, alcohol
                             155
               Urban, 2012         Controls: 156, hospital                               0.97      0.76to1.24       consumption,            South Africa     Good         1
                                                                                                                    sexual partners,
                                   Recruitment period: 1995-2006                                                    urban/rural
                                                                                                                    residence, province
                                                                                                                    of birth
                                                                                                Cohort
                                   Women aged 25-39 yr in Oxford Family                                             Age, parity, BMI,
                                   Planning Association Contraceptive Study                                         smoking, social
               Vesse~,             Exposed: 301,000 person-years                                                    class, height, age at                  Good
                    1 6
               2006                                                                4.2             1.8to12.0                                UK                        1
                                   Unexposed: 187,000 person-years                                                  first term
                                                                                                                    pregnancy, age at
                                   Recruitment period: 1968-1974                                                    first marriaqe




0
0
OJ
0
v.)
~                                                                                                145
0
v.)


 Exhibit 163                                                                                                                                                                     JA-0002945
                                  Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 13 of 145




                Table 26. Study characteristics and association between OC use and cervical cancer incidence (continued)
                                                                                                                                                                             Meta-
                                                                                         ORb                                                                   Study
                     Studl                         Study Details                                       95%CI            Covariates             Region                       Analysis
                                                                                                                                                               Quality       Codec
                                                                                         Cohort (continued)
                                   Royal College of General Practitioner's Oral
                                   Contraception Study
                                   Exposed: 744,000 person-years                                                    Age, parity,
                Hannaford,
                     37            Unexposed: 339,000 person-years                       1.33       0.92 to 1.94    smoking, social              UK              Fair           1
                2007
                                                                                                                    status
                                   Mean age at study entry: 29 yr (SD 6.6)
                                   Recruitment period: 1968-1970
                                   Textile workers in Shanghai aged 30-64 yr
                Rosenblatt,        Exposed: 352,695 person-years
                     138                                                                                                                                        Poor
                2009               Unexposed: 2,057,377 person-years                     0.13       0.02 to 0.96    Age, parity                 China                           1

                                   Recruitment period: 1989-1991
                                                                                                Pooled
                                   HPV-positive women in Europe, South
                                   America, and Asia
                                   Total sample
                                   Cases: 1,676
                                   Controls: 255                                         1.42        0.99 to2.04    Age, parity, study
                                                                                                                    site, education,        Europe,
                Moreno,
                     240           Cases: 1,465 invasive cervical cancer                                            screening history,      South
                2002                                                                                                                                             Fair           2
                                   Controls: 227                                         1.29        0.88 to1.91    age at first            America,
                                                                                                                    intercourse, number     Asia
                                   Cases: 211 cervical cancer in situ                                               of partners
                                   Controls: 28                                          2.54        0.95 to6.78

                                      Mean age of cases: 49 yr
                                      Recruitment period: NR
               BMl = body mass index; CI = confidence interval; DMV = department of motor vehicles; ER = estrogen receptor; HRT = hormone replacement therapy; NA = not applicable; NR
               = not reported; NZ= New Zealand; OC = oral contraceptive; OR= odds ratio; PR= progesterone receptor; UK= United Kingdom; U.S. = United States; yr= year/years
               astudy identifies the primary abstracted article. For details about the relationships between companion studies and articles, refer to Tables C-1 and C-2 in Appendix C.
               bOdds ratios for meta-analysis of ever versus never OC use.
               cMeta-analysis code: 1 = Included in this meta-analysis; 2 = Excluded due to HPV-positive population




0
0
OJ
0
v.)
~                                                                                                146
0
~


 Exhibit 163                                                                                                                                                                              JA-0002946
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 14 of 145




     Ever Versus Never QC Use

     HPV-Positive Populations
         Persistent infection with one or more oncogenic HPV types is required for cervical
     carcinogenesis; thus, women with HPV represent the most relevant population to assess the risks
                        . 1 cancer associate
           . d of cerv1ca
     associate                            . d wit . h OC use. O n1y t h ree stu d.1es234·237·240 assesse d t he
     association between OC use and cervical cancers among women positive for HPV (HPV+).
     Limited studies across comparisons precluded quantitative synthesis. We summarize each study
     below.
          One fair-quality study240 pooled data from eight case-control studies of HPV+ patients with
     cervical cancer. Ever use of OCs was associated with a statistically nonsignificant increase in the
     odds of invasive cervical cancer (OR 1.29; 95% CI, 0.88 to 1.91) and cervical cancer in situ (OR
     2.54; CI, 0.95 to 6.78). However, duration of use was significantly associated with cancer
     incidence such that HPV+ women who used OCs for 5 to 9 years (OR 2.82; CI, 1.46 to 5.42) and
     10 or more years (OR 4.03; CI, 2.09 to 8.02) experienced a significant increase in the risk of
     cervical cancers compared with never users. This estimate did not vary by time since first or last
     use. However, this trend was not observed for women who used OCs for less than 5 years.
         Two case-control studies, 234•237 both rated poor quality, also assessed the risk of cervical
     cancer associated with OC use among HPV+ women. One study234 recruited hospital based
     HPV+ cases and controls in Lima, Peru. Results of this study were included in the pooled
     analysis above, and thus, could not be combined again. Compared with HPV+ controls, HPV+
     women who had ever used OCs were at elevated risk of cervical cancer compared with women
     who had never used OCs (OR 2.7; 95% CI, 0.90 to 8.4), but the contrast was not significant. This
     study did not compute any analysis by duration of use.
         The other case-control study237 assessed the association between OC use and cervical cancer
     among hospital-based HPV+ cases and HPV+ community controls in the United States. This
     study assessed the effect of duration of use on cervical cancer; the effect of ever use compared
     with never use was not calculated. Increasing the duration of OC use-categorized as less than 5
     years, 5 to 10 years, and greater than 10 years-was associated with a decrease in cervical
     cancers. This trend was significant only in women with less than 5 years of use compared with
     never users (OR 0.6; 95% CI, 0.4 to 0.9).

     Populations Not Selected for HPV-Positive Status
          Six case-control studies representing 5436 women 155 •233 •235 •236 •238 •239 and three cohort
          . 37·138·156 representmg
     stu d1es                   ·   3 , 981 ,072 person-years were me
                                                                   . 1u d ed mt . h.1s meta-ana1ys1s .
     examining the effect of ever versus never OC use on cervical cancer incidence (Table 26). Of
     these studies, four were rated good quality, three fair quality, and two poor quality. We excluded
     datasets from this analysis for studies that were conducted among women who were HPV-
     positive or did not provide an estimate for ever versus never OC use.
          Stratified by study type, pooled case-control studies (OR 1.11, 95% CI, 0.86 to 1.44) (Figure
     27) and cohort studies (OR 1.20; CI, 0.33 to 4.34) (Figure 28) suggest an increased risk of
     cervical cancer among women who ever used OCs although these increases were not statistically
     significant. A meta-analysis of all nine included studies showed an increase in the odds of
     cervical cancer for women who had ever used OCs compared with women who never used OCs
     (OR 1.21; CI, 0.91 to 1.61), but the comparison again was not significant. There was a large




                                                        147




                                                                                                           00803405
Exhibit 163                                                                                              JA-0002947
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 15 of 145




     amount of heterogeneity, with a Q-value of 25.52 for 7 degrees of freedom, p<0.001, possibly
     due to HPV status differences among case-control studies, making the estimates unstable.

     Figure 27. Forest plot for ever versus never OC use (case-control studies, cervical cancer
     incidence)
              -----------------------------
              Study                                                        Odds ratio and 95% Cl

                                             Odds Lower Upper
                                             ratio limit limit
              Madeleine, 2001                 2.700      1.228   5.936
              Green , 2003                    1.370      0.969   1.937
              Shapiro, 2003                   0.800      0.632   1.013
              Vanakankovit , 2008             1.450      0.793   2.651
              Nojomi, 2008                    0.900      0.600   1.350
              Urban,2012                      0.970      0.759   1.239
                                              1.108      0.855   1.436
                                                                          0.1 0.2 0.5 1          2     5 10
                                                                                Favors OC      Favors No OC


     CI = confidence interval; OC = oral contraceptive



     Figure 28. Forest plot for ever versus never OC use (cohort studies, cervical cancer incidence)



                Study                                                              Odds ratio
                                            Odds Lower Upper                       and 95% Cl
                                            ratio limit limit
                Vessey, 2006                 4.200       1.632 10.811
                Hannaford , 2007             1.330       0.916 1.931
                Rosenblatt , 2009            0.130       0.019 0.901
                                             1.198       0.331 4.344
                                                                         0.5               1            2
                                                                               Favors OC    Favors No OC




     CI = confidence interval; OC = oral contraceptive




                                                              148




                                                                                                                00803406
Exhibit 163                                                                                                   JA-0002948
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 16 of 145




     Sensitivity Analyses
         We conducted additional analyses with only studies of good or fair quality. The magnitude of
     the effect was larger, but confidence intervals still included 1.0 (OR 2.17; 95% CI, 0.71 to 6.61).
     Only one study was conducted within the United States; results from this case-control study233
     show a similar quantitative increase in risk with ever use of OCs that was statistically significant
     (OR 2.7; CI, 1.2 to 5.8).

     Duration of QC Use
          . stu d.Ies 156'233 '235 '236 '239'241 were me
         SIx                                          ·          · h.IS meta-ana1ysis
                                                         lu d ed mt                · exammmg
                                                                                         · · t he ef"'1ect of
     duration of OC use on cervical cancer incidence (Table 27). Of these, five were case-control
     studies and one was a cohort study; three were rated fcood quality and three fair quality. We
                                                               234 237 2 0
     excluded three studies from the meta-analysis • • that presented duration data for a unique
     population (HPV+ women only).

     Table 27. Data for outcomes on duration of OC use (cervical cancer incidence)
                                        Subgroup
              Studya                                                Duration                     OR                      95%CI
                                     (if Applicable)
                                                               Case-Control
                                                                  1-71 mo                        2.1                    1.0to4.8
                            233
       Madeleine, 2001                                           72-143 mo                        3.4                   1.5to8.0
                                                                  ~144 mo                         5.5                  2.1 to 14.6
                      234                                           ::;; 3 yr                     1.0                   0.3 to 2.9
       Santos, 2001
                                                                    ~ 4 vr                        1.9                      NR
                                                                    1-5 yr                       1.06                 0.63to1.78
                                  Adenocarcinoma                   5-10 yr                       1.90                 1.16 to 3.11
                                                                   ~ 10 yr                       2.06                 1.19to 3.57
                     235
       Green, 2003
                                                                        1-5 yr                    1.01               0.67 to 1.50
                                  Squamous cell cancer                 5-10 yr                    1.55               1.05 to 2.29
                                                                       ~ 10 vr                    1.89               1.22 to 2.93
                                                                         ::;; 1 yr                0.8                  0.6to1.1
                       236                                              1-4 yr                    0.8                  0.6 to 1.2
       Shapiro, 2003
                                                                        5-9 yr                    0.5                  0.3to1.0
                                                                       ~ 10 vr                     1. 7                0.9to3.1
                                                                         ::;; 5 yr                0.6                  0.4 to 0.9
                      237
       Shields, 2004                                                   5-10 yr                    0.7                  0.4 to 1.3
                                                                       ~ 10 vr                    0.5                  0.3to1.0
                                                                        < 5 yr                    0.6                  0.3to1.2
       Hammouda,
            241                                                         5-9 yr                    0.5                  0.3 to 1.1
       2005
                                                                       ~ 10 vr                    0.8                  0.4 to 1.6
       Vanakankovit,                                                     ::;; 3 yr               0.78                0.33to1.77
            239
       2008                                                              ~ 3 yr                  2.57                1.22 to 5.49
                                                                     Cohort
                                                                      ::;;48 mo                   2.9                  0.9 to 9.9
                      156
       Vessey, 2006                                                  49-96 mo                     3.3                 1.2to10.4
                                                                      ~ 97 mo                     6.1                 2.5to 17.0
                                                                     Pooled
                                                                        ::;; 1 yr                0.67                 0.41 to1.08
                       240                                              2-4 yr                   0.80                 0.51 to1.24
       Moreno, 2002
                                                                        5-9 yr                   2.82                 1.46 to5.42
                                                                       > 10 yr                   4.03                 2.09 to7.79
     CI = confidence mterval; mo = month/months; NR = not reported; OR = odds rat10; yr = year/years
     astudy identifies the primary abstracted article. For details about the relationships between companion studies and articles, refer
     to Tables C-1 and C-2 in Appendix C.




                                                                     149




                                                                                                                                     00803407
Exhibit 163                                                                                                                        JA-0002949
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 17 of 145




         For the included studies we categorized duration of QC use into 2 intervals: (1) 1 to 60
     months and (2) greater than 60 months. The results of this analysis, summarized in Table 28,
     show no time-dependent relationship as a function of duration. There was significant
     heterogeneity, with at-value of 4.72 for 5 degrees of freedom, p=0.0033. The test was
     underpowered; there would have to be a SO-percent difference in risk of cervical cancer by time
     period in order to detect significant differences.

     Table 28. Estimated odds ratios by duration of OC use (cervical cancer incidence)
               Duration               Odds Ratio (95% Confidence Interval)                P-value
              < 60 months                       0.99 (0.58 to 1. 70)                       0.975
              > 60 months                       1.47 (0.91 to 2.38)                        0.097


     OC Use and Cervical Cancer Mortality
          We identified two studies that evaluated the association between QC use and cervical cancer
     mortality (Table 29). 33 •164- 166 Both were cohort studies, rated fair quality, and were conducted in
     the United Kingdom. Vessey et al. 165 found an increased risk of cervical cancer mortality
     associated with QC use, with a very wide confidence interval, with a risk ratio of 7 .3 (95% CI,
     1.2 to 305). Hannaford et al. 33 found an increased risk of mortality among those exposed to QCs;
     however, these effects were not statistically significant, with a risk ratio of 1.52 (CI, 0.67 to
     3 .48). Both studies also assessed mortality as a function of duration of QC use; results showed a
     trend of increased risk of death with longer duration of use with a statistically significant
     increased risk of death for 8 or more years of use compared with never users.




                                                       150




                                                                                                        00803408
Exhibit 163                                                                                           JA-0002950
                                  Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 18 of 145




               Table 29. Study characteristics and association between OC use and cervical cancer mortality
                                                                                                                                                                            Meta-
                                                                    Point Estimate      Duration of      Point Estimate                                      Study
                  Study                 Study Details                                                                         Covariates       Region                      Analysis
                                                                      (95% Cl)a            Use             (95% Cl)b                                         Quality        Codec
                                                                                                Cohort
                                Royal College of General
                                Practitioner's Oral                                                            1.08
                                                                                            < 4 yr
                                Contraception study                                                       (0.35 to 3.31)
                                Exposed: 28,806                                                                               Age, parity,
               Hannaford,       Unexposed: 17,306                         1.34                                 1.60            smoking,
                    33                                                                     4-8 yr                                                UK            Fair            1
               2010                                                  (0.74 to 2.44)                       (0.56 to 4.62)      social class
                                Mean age at entry: 29 yr (SD
                                6.6)                                                                           2.97
                                                                                           ~   8+ yr
                                Recruitment period: 1968-                                                 (1.12 to 7.92)
                                1970
                                Women aged 25-39 yr in
                                                                                                               3.8
                                Oxford Family Planning                                    < 48 mo
                                                                                                          (0.30 to 1.98)
                                Association Contraceptive
                                                                                                                             Age, parity,
               Vesse~,          Study
                    1 5                                                    7.3                                 7.7          BMI, smoking,
               2010             602,700 person-yr (total for                             49-96 mo                                                UK            Fair            1
                                                                     (1.2 to 305.0)                       (0.9 to 3.56)      social class
                                exposed and unexposed)
                                                                                                               10.2
                                  Recruitment period: 1968-                                 ~ 97 mo
                                                                                                          (1.40, to 4.47)
                                  1974
               BMl = body mass index; CI = confidence interval; DMV = department of motor vehicles; ER = estrogen receptor; HRT = hormone replacement therapy; IRR = incidence rate
               ratio; mo = month; NR = not reported; OC = oral contraceptive; SD= standard deviation; UK= United Kingdom; yr= year/years
               aPoint estimate for meta-analysis of ever versus never OC use.
               bpoint estimate for meta-analysis of duration of OC use.
               cMeta-analysis code: 1 = Met inclusion criteria for possible meta-analysis.




0
0
OJ
0
v.)
~                                                                                                  151
0
c.o
 Exhibit 163                                                                                                                                                                          JA-0002951
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 19 of 145




     Strength of Evidence for OC Use and Risk of Cervical Cancer
         We graded the SOE for the association of ever use of OC on the risk of cervical cancer
     among HPV+ women as insufficient (Table 30). We identified only three studies and most were
     of poor quality. Studies did not control for factors that may influence risk such as age at first use
     by duration or age at sexual debut, which is likely highly correlated with age at first use.
     Moreover, results were inconsistent; sensitivity analysis yielded qualitatively different estimates
     of effects; and confidence intervals were wide. Future studies will likely influence magnitude
     and, possibly, direction of effect.
         The SOE for the risk of cervical cancer mortality associated with the use of OCs was graded
     as low. Though results were consistent and suggest increased risk of death associated with
     prolonged use, we identified only two studies. Results lacked precision; studies reported very
     wide confidence intervals. Risk of bias was graded as high; studies did not account for HPV
     status and both were rated only fair quality. Future research will likely moderate the magnitude
     and direction of effects.

     Table 30. Strength of evidence domains for the effect of OC use on cervical cancer
                          Number of                    Domains Pertaining to SOE
                                                                                                        SOE and
                            Studies
                                                                                                       Magnitude of
        Comparison         (Women         Risk of
                                                     Consistency     Directness     Precision              Effect
                            and/or         Bias
                                                                                                         (95% Cl)
                         Person-Years)
                                 Incidence of Cervical Cancer in HPV-Positive Population
                                                                                                      Insufficient
                                                                                                      Unable to draw
        Ever vs.        3
                                            High        Inconsistent       Direct         Imprecise   summary
        never use       (2592)
                                                                                                      conclusion

                                                 Mortality From Cervical Cancer
                         2
                                                                                                      Low
                         (46,112 women
                                                                                                      Increased risk
       Ever vs.          in 1 study and
                                            High        Consistent         Direct         Imprecise   with ever use
       never use         602,700
                                                                                                      and longer
                         person-years in
                                                                                                      duration of use
                          1 study)
     CI = confidence interval; HPV = human papillomaviruses; SOE = strength of evidence


     OC Use and Colo rectal Cancer Incidence
         We identified 11 studies that evaluated the association between OC use and the incidence of
     colorectal cancer. 37•88 •99•156•242-249 Of these, 3 were case-control studies, 7 cohort studies, and 1
     pooled analysis; 4 studies were rated good quality, 6 fair quality and 1 poor quality (Table 31).
     Nine studies were conducted in Western countries and two in China.




                                                                152




                                                                                                                        00803410
Exhibit 163                                                                                                       JA-0002952
                                     Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 20 of 145




                Table 31. Study
                              - characteristics and association between OC use and colorectal cancer incidence
                                                                                                                                                            Meta-
                                                                               ORb                                                               Study
                    Studl                         Study Details                           95%CI               Covariates            Region                 Analysis
                                                                                                                                                 Quality    Codec
                                                                                      Case-Control
                                     Women aged 28-74 yr in Canton of
                                     Vaud
                              242                                                                      Age, parity, family
                 Levi, 2003          Cases: 131 colorectal cancer, hospital
                                                                               0.83      0.4 to 1.7    history, fiber intake,      Switzerland    Poor        1
                                     Controls: 373, hospital
                                                                                                       physical activity
                                     Recruitment period: 1992-2001
                                                                                                       Age, province of
                                     Women aged 20-74 yr in Ontario,                                   residence, education,
                                     Newfoundland, Labrador                                            ever use
                 CamJ?bell,          Cases: 1404 colorectal cancer, registry                           postmenopausal
                 2007 243            Controls: 1203, property records          0.77     0.65 to 0.91   hormones, colorectal         Canada        Fair        1
                                                                                                       cancer screening
                                     Recruitment period: 2003-2006                                     endoscopy, physical
                                                                                                       activity, BMI,
                                                                                                       menopausal status
                                     Women aged 40-80 yr in North
                                     Carolina Colon Cancer Study-II                                    Age, race, BMI, family
                               244   Cases: 443 distal large bowel cancer,                             history, smoking, family
                 Long, 2010
                                     registry                                  0.95     0.67 to 1.34   history of colorectal          U.S.       Good         1
                                     Controls: 405, community                                          cancer, education, HRT
                                                                                                       use, physical activity
                                     Recruitment period: 2001-2006
                                                                                        Cohort
                                     Textile workers in Shanghai aged 30-
                                     64 yr
                 Rosenblatt,         Exposed: 352,851 person-years
                 2004 249            Unexposed: 1,045,388 person-years         1.09     0.86 to 1.37   Age, parity                   China        Fair        1

                                     Recruitment period: 1989-1991

                                     Women aged 25-39 yr in Oxford Family
                                     Planning Association Contraceptive                                Age, parity, BMI,
                 Vesse~,             Study                                                             smoking, social class,
                 2006 1   6
                                     Exposed: 301,000 person-years             0.8       0.6 to 1.2    height, age at first term       UK        Good         1
                                     Unexposed: 187,000 person-years                                   pregnancy, age at first
                                                                                                       marriage
0                                    Recruitment period: 1968-1974
0
OJ
0
v.)
~                                                                                         153
....lo.
....lo.




  Exhibit 163                                                                                                                                                         JA-0002953
                                 Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 21 of 145




               Table 31. Study characteristics and association between OC use and colorectal cancer incidence (continued)
                                                                                                                                                        Meta-
                                                                           ORb                                                               Study
                  Studl                       Study Details                              95%CI                Covariates            Region             Analysis
                                                                                                                                             Quality    Codec
                                                                                  Cohort (continued)
                                 Royal College of General Practitioner's
                                 Oral Contraception study
                                 Exposed: 744,000 person-years
               Hannaford,                                                                              Age, parity, smoking,
                    37           Unexposed: 339,000 person-years           0.72        0.58 to 0.90                                  UK       Fair        1
               2007                                                                                    social status
                                 Mean age at entry: 29 (SD6.6)
                                 Recruitment period: 1968-NR
                                                                                                       Age, BMI, family history,
                                                                                                       smoking, randomized
                                                                                                       treatment assignment,
                                 Women ~45 yr in Women's Health                                        family history of
                                 Study                                                                 colorectal cancer,
                                 Exposed: 27,440                                                       previous history of
                           246
               Lin, 2007         Unexposed: 12,060                                                     benign colorectal polyps,
                                                                           0.67        0.50 to 0.89                                  U.S.    Good         1
                                                                                                       physical activity, red
                                 Recruitment period: 1992-NR                                           meat intake, alcohol
                                                                                                       consumption, baseline
                                                                                                       aspirin use, multivitamin
                                                                                                       use, baseline
                                                                                                       postmenopausal
                                                                                                       hormone use
                                 Women aged 40-59 yr in Canadian
                                 National Breast Screening Study
               Kabat,                                                                                  Age, parity, smoking,
                    245          Exposed: 1142
               2008                                                        0.83        0.73 to 0.94    social status, ever use of   Canada    Fair        1
                                 Unexposed: 88,655
                                                                                                       HRT
                                 Recruitment period: 1980-1985
                                                                                                       Age, parity, menopausal
                                 Women aged 40-70 yr in Shanghai                                       status, BMI, family
                                 Women's Health Study                                                  history, age at
               Dorjgochoo,       Exposed: 12,957                                                       menarche, smoking,
                    88                                                     1.24        0.87to1.78                                   China     Fair        1
               2009              Unexposed: 15,557                                                     breastfeeding ,
                                                                                                       education, physical
                                 Recruitment period: 1997-2000                                         activity, other
                                                                                                       contraceptive methods


0
0
OJ
0
v.)
~                                                                                        154
--l,.

i'.)


 Exhibit 163                                                                                                                                                      JA-0002954
                                  Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 22 of 145




                 Table 31. Study characteristics and association between OC use and colorectal cancer incidence (continued)
                                                                                                                                                                               Meta-
                                                                                   ORb                                                                           Study
                     Studl                      Study Details                                     95%CI                Covariates                Region                       Analysis
                                                                                                                                                                 Quality       Codec
                                                                                          Cohort (continued
                                  Women aged 35-70 yr in European
                                  Prospective Investigation into Cancer
                                                                                                                Age, BMI, smoking,
                                  and Nutrition
                 Tsilidis,                                                                                      diabetes mellitus,            10 European         Good
                       247        Exposed: 196,862                                 0.92        0.83 to 1.02                                                                       1
                 2010                                                                                           physical activity, alcohol      countries
                                  Unexposed: 139,399
                                                                                                                use
                                   Recruitment period: 1990s
                                                                                                Pooled
                                                                                                                      BMI, family history,
                                                                                                                      smoking, conditional on
                                  Women in Wisconsin aged 20-74 yr
                                                                                                                      age and study of
                                  Cases: 1488 colorectal cancer, registry
                                                                                                                      enrollment; adjusted for
                 Nichols,         Controls: 4297, community
                       248                                                                 0.89         0.75to1.06    family history of                      U.S.            Fair       1
                 2005
                                                                                                                      colorectal cancer,
                                     Recruitment periods: 1988-1991;
                                                                                                                      education, screening,
                                     1997-2001
                                                                                                                      hormone replacement
                                                                                                                      therapy, age at first birth
               BMI = body mass index; CI = confidence interval; DMV = department of motor vehicles; ER = estrogen receptor; HRT = hormone replacement therapy; NA = not applicable; NR
               = not reported; OC = oral contraceptive; OR= odds ratio; PR= progesterone receptor; UK= United Kingdom; U.S. = United States; yr= year/years
               astudy identifies the primary abstracted article. For details about the relationships between companion studies and articles, refer to Tables C-1 and C-2 in Appendix C.
               bOdds ratio for meta-analysis of ever versus never OC use.
               cMeta-analysis code: 1 = included in this meta-analysis.




0
0
OJ
0
v.)
~                                                                                                 155
--lo.
v.)


 Exhibit 163                                                                                                                                                                                JA-0002955
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 23 of 145




     Ever Versus Never QC Use
                                  . 242-244 one pool ed analys1s,
         Th ree case-contro1 stu d1es,                        . 248 an d seven coh ort stu d.1es37·88 ·1s6·245_
     247 249
        •  representing 503,816 women across 8 studies and 2,969,189 person-years across 3 studies
     were included in this meta-analysis examining the effect of ever versus never OC use on
     colorectal cancer incidence (Table 31 ). Of these studies, four were rated good quality, six fair
     quality and one poor quality.
         Stratified by study type, both case-control studies (OR 0.84; 95% CI, 0.75 to 0.94) (Figure
     29) and cohort studies (OR 0.87; CI, 0.77 to 0.98) (Figure 30) demonstrated a decrease in the
     risk of colorectal cancers among women who ever used OCs. The odds ratios for the two types of
     studies were similar; a test of differences was not significant (p=0.791). In a meta-analysis
     including the 11 studies of all designs, the odds of colorectal cancer were significantly decreased
     for women who had ever used OCs compared with women who never used OCs (OR 0.86; CI,
     0.79 to 0.95; Q value of 17.17, p<0.046).

     Figure 29. Forest plot for ever versus never OC use (case-control and pooled studies, colorectal
     cancer incidence)
                       -------------------------
                       Study                                                    Odds ratio

                                              Odds Lower Upper                  and 95% Cl
                                              ratio limit limit
                       Levi , 2003            0.830      0.403    1. 711
                       Nichols, 2005          0.890      0.749    1.058
                       Campbell , 2007        0.770      0.651    0.911              •
                       Long , 2010            0.950      0.672    1.344
                                              0.839      0.749    0.938                  •
                                                                           0.10.2 0.5 1 2           5 10
                                                                             Favors OC       Favors No OC




     CI = confidence interval; OC = oral contraceptive




                                                                 156




                                                                                                              00803414
Exhibit 163                                                                                                 JA-0002956
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 24 of 145




     Figure 30. Forest plot for ever versus never OC use (cohort studies, colorectal cancer incidence)


                     Study                                                  Odds ratio and 95% Cl

                                             Odds Lower Upper
                                             ratio limit limit

                     Rosenblatt, 2004         1. 090     0.864   1.376
                     Vessey, 2006             0.800      0.568   1.1 26
                     Hannaford, 2007          0.720      0.578   0.897              •
                     Kabat, 2007              0.830      0.731   0.942
                     Lin , 2007
                     Dorjgochoo, 2009
                                              0.670
                                              1. 240
                                                         0.502
                                                         0.867
                                                                 0.894
                                                                 1.774
                                                                                     ----
                     Tsilidis, 20 10          0.920      0.830   1.020
                                              0.870      0.769   0.984                ......
                                                                          0.5               1             2
                                                                                Favors OC      Favors No OC




     CI = confidence interval; OC = oral contraceptive


     Sensitivity Analyses
         We conducted additional analyses including only studies of good or fair quality. Results were
     similar to those including all studies (OR 0.86; 95% CI, 0.79 to 0.94). We also conducted
     sensitivity analyses of studies that only included patients from the United States; results were
     similar to those containing all studies but the confidence interval eclipsed I (OR 0.83; CI, 0.69 to
     1.01).

     Duration of QC Use
                  . 37'88 ' 1s6'242-246 '248'249 were me
         Ten stu d1es                                          · h"1s meta-ana1ys1s
                                                      · lu ded mt                · exammmg
                                                                                       · · t h e ef"'1ect of
     duration of OC use on colorectal cancer incidence (Table 32). Of these, 3 were case-control
     studies, 6 cohort studies, and I pooled analysis; three were rated good quality, six fair quality
     and one poor quality. We excluded one study from the meta-analysis247 that used less than I year
     of use as the reference group.




                                                                 157




                                                                                                                00803415
Exhibit 163                                                                                                   JA-0002957
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 25 of 145




     Table 32. Data for outcomes on duration of OC use (colorectal cancer incidence)
                   Studl                         Duration                             OR                             95%CI
                                                               Case-Control
                    242                            < 5 yr                            0.74                          0.2   to   2.4
       Levi, 2003
                                                   > 5 yr                            0.87                          0.4   to   2.0
                                243                1-4 yr                            0.77                         0.62   to   0.97
       Campbell, 2007
                                                   ~ 5 yr                            0.77                         0.62   to   0.95
                                                   0-2 yr                            0.63                         0.38   to   1.03
                     244                        >2 to< 5 yr                          1.11                         0.61   to   2.00
       Long, 2010
                                                5 to< 10 yr                          1.18                         0.70   to   2.00
                                                  > 10 yr                            1.32                         0.79   to   2.21
                                                                   Cohort
                                                   < 6 mo                            0.97                         0.64 to 1.47
                                 249              7-24 mo                            0.96                         0.67 to 1.38
       Rosenblatt, 2004
                                                 25-36 mo                            1.13                         0.65 to 1.97
                                                  ~ 37 mo                            1.56                         1.01 to 2.40
                                                  < 48 mo                             1.1                          0.6to1.7
                          156
       Vessey, 2006                              49-96 mo                             0.8                          0.4to 1.2
                                                  ~ 97 mo                             0.8                          0.5to1.2
                                                  <48 mo                             0.82                         0.51 to 1.31
                                 37
       Hannaford, 2007                           49-96 mo                            0.72                         0.43 to 1.21
                                                  ~ 96 mo                            0.95                         0.59 to 1.54
                                                   < 6 mo                            0.65                         0.39 to 1.08
                   246                            6-35 mo                            0.61                         0.40 to 0.94
       Lin, 2007
                                                 36-59 mo                            0.79                         0.51 to 1.23
                                                  ~60 mo                             0.68                         0.47 to 0.99
                                                  1-11 mo                            0.86                         0.70to1.06
                         245                     12-25 mo                            0.89                         0.73to1.09
       Kabat, 2008
                                                 26-71 mo                            0.75                         0.63 to 0.90
                                                  ~ 72 mo                            0.84                         0.69 to 1.03
                                  88                < 2 yr                           1.39                         0.86 to 2.23
       Dorjgochoo, 2009
                                                    ~ 2 yr                           1.14                         0.73to 1.78
                                                   2-4 yr                            0.99                         0.80 to1.23
                          247
       Tsilidis, 2010                              5-9 yr                            0.93                         0. 74 to 1.17
                                                   ~ 10 yr                           1.09                         0.89 to 1.35
                                                                     Pooled
                                                   1-23 mo                             0.88                      0.67to1.15
                      248                         24-53 mo                             0.96                      0.74to 1.25
       Nichols, 2005
                                                 54-107 mo                             0.90                      0.69to1.17
                                                  ~ 108 mo                             0.84                      0.64 to 1.09
     CI = confidence interval; mo = month/months; OR = odds ratio; yr = year/years
     astudy identifies the primary abstracted article. For details about the relationships between companion studies and articles, refer
     to Tables C-1 and C-2 in Appendix C.

         For the included studies, we categorized duration of use into 2 intervals: (1) 1 to 60 months
     and (2) greater than 60 months. The results of this analysis, summarized in Table 33, show no
     time-dependent relationship as a function of duration. There was no significant heterogeneity,
     with at-value of 1.52 for 9 degrees of freedom, p=0.164. As with most of the other analyses of
     duration of exposure, the test was underpowered; there would have to be a 20-percent difference
     in risk of colorectal cancer by time period in order to detect significant differences.

     Table 33. Estimated odds ratios by duration of OC use (colorectal cancer incidence)
                    Duration                    Odds Ratio (95% Confidence Interval)                               P-value
                < 60 months                                  0.88 (0.77 to 1.01)                                    0.063
                > 60 months                                  0.88 (0.76to 1.01)                                     0.061




                                                                     158




                                                                                                                                       00803416
Exhibit 163                                                                                                                          JA-0002958
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 26 of 145




     OC Use and Colo rectal Cancer Mortality
         We identified two studies that evaluated the association between OC use and colorectal
                                   33 164 166
     cancer mortality (Table 34). • - Both were cohort studies, rated fair quality, and were
     conducted in the United Kingdom. Results were mixed. One study33 found a decrease in the risk
     of mortality among those exposed to OCs; however, these effects were not statistically
     significant. The other study 165 showed an increase in colorectal cancer mortality associated with
     having ever used OCs. Both studies also assessed mortality as a function of duration of OC use;
     results showed no clear trend of a greater protective effect associated with longer duration of use.




                                                     159




                                                                                                      00803417
Exhibit 163                                                                                         JA-0002959
                                  Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 27 of 145




               Table 34. Study characteristics and association between OC use and colorectal cancer mortality
                                                                                          Duration                                                                            Meta-
                                                                    Point Estimate                       Point Estimate                                        Study
                  Study                 Study Details                                      of Use                            Covariates         Region                       Analysis
                                                                      (95% Cl)a                            (95% Cl)b                                           Quality        Codec
                                                                                                Cohort
                                                                                                              1.02
                               Royal College of General
                                                                                            < 4 yr        (0.52 to 2.0)
                               Practitioner's Oral
                               Contraception study
                               Exposed: 28,806                                                                               Age, parity,
               Hannaford,                                                  0.62                               0.65
                    33         Unexposed: 17,306                                                                              smoking,            UK             Fair            1
               2010                                                   (0.46 to 0.83)        4-8 yr       (0.30 to 1.43)
                                                                                                                             social class
                               Mean age at entry: 29 yr (SD
                               6.6)
                                                                                           ~   8+ yr          0.45
                               Recruitment period: 1968-NR
                                                                                                          (0.16, 1.28)
                               Women aged 25-39 yr in                                                          1.2
                               Oxford Family Planning                                      < 48 mo        (0.6 to 2.4)
                               Association Contraceptive
               Vesse~,         Study                                                                           1.4           Age, parity,
                    1 5                                                    1.2
               2010            602,700 person-yr (total for                               49-96 mo         (0.7 to 2.5)     BMI, smoking,         UK             Fair            1
                                                                       (0.8 to 2.0)
                               exposed and unexposed)                                                                        social class
                                                                                                              1.1
                                 Recruitment period: 1968-                               ~ 97 mo          (0.6 to 2.0
                                 1974
               BMl = body mass index; CI = confidence interval; mo = month/months; NR = not reported; OC = oral contraceptive; OR = odds ratio; UK = United Kingdom; yr = year/years
               aPoint estimate for meta-analysis of ever versus never OC use.
               bpoint estimate for meta-analysis of duration of OC use.
               cMeta-analysis code: 1=Met inclusion criteria for possible meta-analysis




0
0
OJ
0
v.)
~                                                                                                 160
--l,.

OJ

 Exhibit 163                                                                                                                                                                            JA-0002960
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 28 of 145




     Strength of Evidence for OC Use and Risk of Colorectal Cancer
         We graded the SOE for the association of OC use and incidence of colorectal cancer as
     moderate (Table 35). We were able to include all 11 studies in meta-analysis, results were
     consistent across studies and sensitivity analyses, and summary estimate demonstrated high
     precision with at tight confidence interval. Future studies will likely not impact direction of
     effect but may slightly influence magnitude of the effect. The SOE for duration was graded as
     insufficient. The test was underpowered and we found significant heterogeneity. Future studies
     will likely influence magnitude of effect across duration categories.
         We also graded the SOE at insufficient for the risk of death associated with ever use of OCs.
     We identified only two fair-quality studies with inconsistent effects for ever use and duration of
     use. It is likely that future studies will impact direction and magnitude of effects.

     Table 35. Strength of evidence domains for the effect of OC use on colorectal cancer
                        Number of                       Domains Pertaining to SOE                     SOE and
                         Studies                                                                     Magnitude of
    Comparison                            Risk of
                     (Women and/or                     Consistency     Directness       Precision       Effect
                                           Bias
                      Person-Years)                                                                    (95% Cl)
                                   Incidence of Co!orectal Cancer in Overall Population
                    11
                    (503,816 across 8
                                                                                                    Moderate
   Ever vs.         studies and
                                        Medium        Consistent      Direct          Precise       0.86
   never use        2,969,189 person-
                                                                                                    (0. 79 to 0.95)
                    years across 3
                    studies)
                    10
                                                                                                    Low
                    (167,555 across 7
                                                                                                    No increase in
   Duration of      studies and
                                        Medium        Consistent      Direct          Imprecise     protective effect
   use              2,969,189 person-
                                                                                                    with prolonged
                    years across 3
                                                                                                    use
                    studies)
                                            Mortalitv From Co!orectal Cancer
                                                                                                    Insufficient
                                                                                                    Mixed results for
                                                                                                    risk of death
                    2
                                                                                                    with ever use
                    (46,112 in 1 study
   Ever vs.                                                                                         and no trend
                    and 602,700            Medium          Inconsistent   Direct     Imprecise
   never use                                                                                        toward
                    person-years in a
                                                                                                    increased
                    second study)
                                                                                                    protective effect
                                                                                                    with longer
                                                                                                    duration of use
     CI = confidence mterval; SOE = strength of evidence


     OC Use and Endometrial Cancer Incidence
         We identified nine studies that evaluated the association between OC use and the incidence
     of endometrial cancer. 37•138•155 •156•250 -254 Of these, four were case-control studies and five cohort
     studies; six were rated good quality, two fair quality, and one poor quality. Only two studies
     were conducted in the United States (Table 36).




                                                                161




                                                                                                                00803419
Exhibit 163                                                                                                  JA-0002961
                                  Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 29 of 145




               Table 36. Study
                             - characteristics and association between OC use and endometrial cancer incidence
                                                                                                                                                       Meta-
                                                                               ORb                                                          Study
                    Studl                       Study Details                               95%CI            Covariates           Region              Analysis
                                                                                                                                            Quality    Codec
                                                                                      Case-Control
                                  Danish women aged 25-49 yr
                Parslov,          Cases: 237 endometrial cancer, hospital
                     250
                2000              Controls: 538, Central Person Register       NR             NR                  NA              Denmark   Good         2

                                  Recruitment period: 1987-1994
                                  Women aged 20-54 yr in Cancer and
                                  Steroid Hormone Study
                                  Cases: 434 endometrial cancer, SEER
                                  registry
                                  Controls: 2557, population                   0.21       0.10 to 0.43

                Maxwell,          High progestinlhigh estrogen                 0.00       0.00 to 5.59
                     251
                2006                                                                                              NA               U.S.     Good         1
                                  High progestinllow estrogen                  0.39       0.25 to 0.60

                                  Low progestinlhigh estrogen                  0.40       0.21 to 0.76

                                  Low progestin/Low estrogen

                                  Recruitment period: 1980-1982
                                                                                                              Age, parity,
                                                                                                         menopausal status,
                                                                                                          BMI, family history,
                                  Women aged 30-69 yr in Shanghai                                          age at menarche,
                                  Endometrial Cancer Study                                                  education, yr of
                                  Cases: 1204 endometrial cancer, registry                               menstruation, family
                            254                                                0.75       0.60 to 0.93
                Tao, 2006         Controls: 1212 no history of hysterectomy,                               history of breast,      China    Good         1
                                  resident registry                                                        endometrial, and
                                                                                                          colon cancers, age
                                  Recruitment period: 1997-2003                                             at last live birth,
                                                                                                            physical activity,
                                                                                                         exogenous hormone
                                                                                                                   use




0
0
OJ
0
v)
~                                                                                         162
i'.)
0

 Exhibit 163                                                                                                                                                     JA-0002962
                                  Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 30 of 145




               Table 36. Study characteristics and association between OC use and endometrial cancer incidence (continued)
                                                                                                                                                           Meta-
                                                                              ORb                                                               Study
                   Studl                        Study Details                             95%CI               Covariates           Region                 Analysis
                                                                                                                                                Quality    Codec
                                                                              Case-Control (continued)
                                                                                                         Age, parity,
                                                                                                         smoking, year of
                                  Black South African women aged 18-79 yr
                                                                                                         diagnosis,
                                  Cases: 17, hospital
                             55                                                                          education, alcohol
               Urban, 201i        Controls: 156, hospital                     1.01      0.55 to 1.85                             South Africa   Good         1
                                                                                                         consumption, sexual
                                                                                                         partners, urban/rural
                                  Recruitment period: 1995-2006
                                                                                                         residence, province
                                                                                                         of birth
                                                                                      Cohort
                                  Women aged 25-39 yr in Oxford Family
                                                                                                         Age, parity, BMI,
                                  Planning Association Contraceptive Study
               Vesse~,                                                                                   smoking, social
                    1 6           Exposed: 301,000 person-years
               2006                                                           0.3        0.2 to 0.6      class, height, age at       UK         Good         1
                                  Unexposed: 187,000 person-years
                                                                                                         first term pregnancy,
                                                                                                         age at first marriage
                                  Recruitment period: 1968-1974
                                  Royal College of General Practitioner's
                                  Oral Contraception Study
               Hannaford,         Exposed: 744,000 person-years                                          Age, parity,
                    37
               2007               Unexposed: 339,000 person-years             0.58      0.42 to 0.79     smoking, social             UK          Fair        1
                                                                                                         status
                                  Mean age at study entry: 29 (SD 6.6)
                                  Recruitment period: 1968-NR
                                  Women aged 45-75 yr in Multiethnic
                                  Cohort Study Hawaii and Los Angeles
               Setiawan,
                    253           46,933 (total population of exposed and
               2007                                                           NR              NR         NA                         U.S.        Good         2
                                  unexposed, postmenopausal women)

                                  Recruitment period: 1993-1996
                                  Textile workers in Shanghai aged 30-64 yr
               Rosenblatt,        Exposed: 352,695 person-years
                    138                                                                                  Age, parity, tubal
               2009               Unexposed: 2,057,377 person-years           0.68      0.45 to 1.04                                China        Poor        1
                                                                                                         ligation
                                  Recruitment period: 1989-1991




0
0
OJ
0
v.)
~                                                                                       163
i'.)
--lo.



 Exhibit 163                                                                                                                                                         JA-0002963
                                  Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 31 of 145




                Table 36. Study characteristics and association between OC use and endometrial cancer incidence (continued)
                                                                                                                                                                                  Meta-
                                                                                       ORb                                                                        Study
                    Studl                          Study Details                                      95%CI               Covariates              Region                         Analysis
                                                                                                                                                                  Quality         Codec
                                                                                            Cohort (continued)
                                   European Prospective Investigation into
                                   Cancer and Nutrition
                                   Exposed: 1017
                                                                                                                     BMI, smoking,
                Dossus,            Unexposed: 301,601                                                                                          10
                     252                                                                                             physical activity,                        Fair
                2010                                                                 0.65        0.56 to 0.75                                  European                         1
                                                                                                                     alcohol, diabetes,
                                   1017 Cases, 301601 Cases                                                                                    countries
                                                                                                                     education
                                      Mean age of cases at entry: 56.2
                                      Recruitment period: 1992-NR
               BMl = body mass index; CI= confidence interval; NA= not applicable; NR = not reported; OC = oral contraceptive; OR= odds ratio; UK= United Kingdom; U.S. = United
               States; yr = year/years
               astudy identifies the primary abstracted article. For details about the relationships between companion studies and articles, refer to Tables C-1 and C-2 in Appendix C.
               bOdds ratio for meta-analysis of ever versus never OC use.
               cMeta-analysis code: 1 = Included in this meta-analysis; 2 = Excluded due to ever versus never OR not reported.




0
0
OJ
0
v.)
~                                                                                                  164
i'.)
i'.)


 Exhibit 163                                                                                                                                                                                JA-0002964
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 32 of 145




     Ever Versus Never QC Use
         Three case-control 155 ' 251 ' 254 and 4 cohort studies37' 138' 156 ' 252 representing 308,198 women
     (within 4 studies) and an additional 3,981,072 person-years (within the other 3 studies) were
     included in this meta-analysis examining the effect of ever versus never OC use on endometrial
     cancer incidence (Table 36). Of these studies, four were rated good quality, two fair quality, and
     1 poor quality. We excluded two studies from the meta-analysis that did not report point
     estimates for ever versus never OC use.
         Figure 31 indicates a protective effect for endometrial cancer associated with having ever
     used OCs (OR 0.57; 95% CI, 0.43 to 0.76). The test of heterogeneity was significant, with a Q-
     value of 26.11 for 6 degrees of freedom, p<0.001. However, test for a difference between the
     cohort and case-control studies was not significant, with a Q-value of 0.113 for 1 degree of
     freedom, p=0. 73 6.

     Figure 31. Forest plot for ever versus never OC use (case-control and cohort studies, endometrial
     cancer incidence)



              Group by                Author                                              Qlds ratio and 95% Cl
              Study Design
                                                           Qlds LOV1ier Lpper
                                                           ratio   lillit   lillit
              Case-control
              Case-control
              Case-control
                                      Tao, 2006        0.750
                                      l\/laxvl.ell, 2006
                                      Uban, 2012
                                                       0.343
                                                       1.010
                                                                   0.602
                                                                   0.250
                                                                   0.551
                                                                            0.934
                                                                            0.470
                                                                            1.852              --- •
              Case-control                             0.608       0.391    0.946
              Cohort                  Vessey, 2006     0.300       0.172    0.525
              Cohort                  Hannaford, 2007 0.580        0.423    0.795
              Cohort                  Rosenblatt, 2009 0.680       0.447    1.034
              Cohort                  Dossus, 2010     0.650       0.562    0.752
              Cohort                                   0.550       0.376    0.804
              Oterall                                  0.574       0.430    0.765
                                                                                     0.1 0.2    0.5    1   2      5   10

                                                                                       Favors QC Favors no QC




     CI = confidence interval; OC = oral contraceptive


     Sensitivity Analyses
          We conducted an additional analysis to assess the impact of study quality; results were
     similar when including only the four good- and two fair-quality studies (OR 0.56; 95% CI, 0.43
     to 0.74). We also explored how our findings changed when including only U.S.-based studies in
     our quantitative synthesis. Only one study was conducted with patients from the United States;
     the results of this study reported a somewhat greater protective effect than summary estimates for
     all studies (OR 0.34; CI, 0.25 to 0.47).




                                                                     165




                                                                                                                             00803423
Exhibit 163                                                                                                                JA-0002965
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 33 of 145




     Duration of QC Use
           . ht stu d.1es37·138·155 ·156·250 ·252-254 were me
         E1g                                               ·  lu d e d m
                                                                       · t h.1s meta-analys1s    · · t h e ef"'1ect of
                                                                                           · exammmg
     duration of use on endometrial cancer incidence (Table 37). Of these, three were case-control
     studies and five cohort studies; five were rated good quality, two fair quality, and one poor
     quality. We excluded one study that did not report duration of use estimates.

     Table 37. Data for outcomes on duration of OC use (endometrial cancer incidence)
                   Study                      Duration                          OR                   95%CI
                                                           Case-Control
                                                < 1 yr                           0.4                0.3to0.7
                         250
       Parslov, 2000                            1-5 yr                           0.2                0.1 to 0.3
                                                > 5 yr                           0.2                0.1 to 0.4
                                                < 6 mo                          0.94               0.64   to   1.38
                   254                        6-23 mo                           0.74               0.50   to   1.09
       Tao, 2006
                                              24-72 mo                          0.75               0.52   to   1.07
                                               > 72 mo                          0.50               0.30   to   0.85

                         55                     < 5 yr                          1.57               0.72 to 3.41
       Urban, 201i
                                                ~ 5 yr                          0.64               0.27 to 1.51
                                                              Cohort
                                              :;;48 mo                            0.6               0.3to1.1
                     156
      Vessey, 2006                          49-96 mo                              0.4               0.2 to 0.8
                                              ~ 97 mo                             0.1                 0 to 0.4
                                              < 48 mo                           0.60               0.30 to 1.21
                         37
      Hannaford, 2007                       49-96 mo                            0.14               0.03 to 0.58
                                              > 97 mo                           0.57               0.27to1.19
                       253                      < 5 yr                          0.96               0. 71 to 1.30
      Setiawan, 2007
                                                ~ 5 vr                          0.60               0.39 to 0.91
                         138                 1-11 mo                            1.15               0.65 to 2.01
      Rosenblatt, 2009
                                              ~ 12 mo                           0.48               0.27 to 0.85
                                               2-4 yr                           1.06               0. 79 to 1.41
                     252
      Dossus, 2010                              5-9 yr                          0.66               0.47 to 0.91
                                               ~ 10 vr                          0.58               0.42 to 0.79
     CI = confidence mterval; mo = month/months; OR = odds rat10; yr = year/years

         For the included studies, we categorized duration of use into 2 intervals: (1) 1 to 60 months
     and (2) greater than 60 months. The results of this analysis, summarized in Table 38, show a
     time-dependent relationship as a function of duration. The duration trend was strong, and the two
     odds ratios were significantly different (p=0.007). There was significant heterogeneity, with at-
     value of 4.39 for 7 degrees of freedom, p=0.003.

     Table 38. Estimated odds ratios by duration of OC use (endometrial cancer incidence)
                   Duration                  Odds Ratio (95% Confidence Interval)                  P-value
               < 60 months                               0.78 (0.54 to 1.15)                        0.162
               > 60 months                               0.44 (0.29 to 0.65)                        0.002


     OC Use and Endometrial Cancer Mortality
         We identified two studies that evaluated the association between OC use and endometrial
     cancer mortality (Table 39). 33 •165 Both were cohort studies, rated fair quality, and were conducted
     in the United Kingdom. Both studies demonstrated a strong, significant protective effect for
     endometrial cancer mortality associated with having ever used OCs. Results also showed a trend


                                                                 166




                                                                                                                        00803424
Exhibit 163                                                                                                           JA-0002966
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 34 of 145




     of a greater protective effect associated with longer duration of use; however, the number of
     subjects within each category was small and point estimates for some duration categories were
     not calculable.




                                                   167




                                                                                                 00803425
Exhibit 163                                                                                    JA-0002967
                                 Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 35 of 145




               Table 39. Study characteristics and association between OC use and endometrial cancer mortality
                                                                                                                                                                           Meta-
                                                                   Point Estimate       Duration         Point Estimate                                      Study
                  Study                Study Details                                                                          Covariates       Region                     Analysis
                                                                     (95% Cl)a           of Use            (95% Cl)b                                         Quality       Codec
                                                                                               Cohort
                               Royal College of General
                                                                                                               0.9
                               Practitioner's Oral                                        < 4 yr
                                                                                                           (0.3 to 2.5)
                               Contraception study
                               Exposed: 28,806                                                                                Age, parity,
               Hannaford,                                                0.43                            Not calculable
                    33         Unexposed: 17,306                                          4-8 yr                               smoking,           UK           Fair            1
               2010                                                 (0.21 to 0.88)
                                                                                                                              social class
                               Mean age at entry: 29 yr (SD
                                                                                                               0.2
                               6.6)                                                      ~   8+ yr
                                                                                                           (0.0 to 1.0)
                               Recruitment period: 1968-NR
                               Women aged 25-39 yr in
                               Oxford Family Planning                                    < 48 mo              0.42
                               Association Contraceptive                                                 (0.05 to 3.45)
                                                                                                                              Age, parity,
               Vesse~,         Study
                    1 5                                                  0.3                                                     BMI,
               2010            602,700 person-yr (total for                             49-96 mo         Not calculable                           UK           Fair            1
                                                                     (0.1 to 0.8)                                              smoking,
                               exposed and unexposed)
                                                                                                                              social class
                                 Recruitment period: 1968-                                 ~ 97 mo       Not calculable
                                 1974
               BMl = body mass index; CI= confidence interval; NA= not applicable; NR = not reported; OC = oral contraceptive; OR= odds ratio; UK= United Kingdom; U.S. = United
               States; yr = year/years
               aPoint estimate for meta-analysis of ever versus never OC use.
               bpoint estimate for meta-analysis of duration of OC use.
               cMeta-analysis code: 1 = Met inclusion criteria for possible meta-analysis.




0
0
OJ
0
v.)
~                                                                                                  168
i'.)
0)


 Exhibit 163                                                                                                                                                                         JA-0002968
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 36 of 145




     Strength of Evidence for OC Use and Risk of Endometrial Cancer
         We graded the SOE for the association of ever use of OCs and risk of endometrial cancer as
     moderate (Table 40). We were able to quantitatively synthesize results across six studies. Results
     consistently showed a protective effect for ever use of OCs and the majority of studies were of
     good or fair quality. Confidence intervals displayed a satisfactory level of precision. Future
     studies may further improve precision but the overall magnitude of effect is unlikely to shift
     significantly.
         We graded the SOE as low for the association between duration of OC us and endometrial
     cancer incidence. We found significant heterogeneity and confidence intervals were wide,
     decreasing precision. Future studies will likely impact the magnitude of effect but not the
     direction.
         The SOE for endometrial cancer mortality and OC use was graded as moderate. We
     identified two large cohort studies that reported consistent results. Future studies may improve
     estimates of the magnitude of the effect but not the direction of effect.

     Table 40. Strength of evidence domains for the effect of OC use on endometrial cancer
                          Number of                   Domains Pertaining to SOE
                           Studies
                                                                                                      SOE and
                           (Women
      Comparison                                                                                    Magnitude of
                            and/or       Risk of Bias Consistency      Directness     Precision
                                                                                                   Effect (95% Cl)
                           Person-
                            Years)
                                   Incidence of Endometrial Cancer in Overall Population
                       7
                       (308,198
                       across 4
                                                                                                  Moderate
     Evervs. never     studies and
                                          Medium           Consistent   Direct       Precise      0.57
     use               3,981,072
                                                                                                  (0.43 to 0.76)
                       person-years
                       across 3
                       studies)
                       8
                       (352,915                                                                   Low
                       across 5                                                                   <60 months:0.78
     Duration of       studies and                                                                (0.54to 1.15)
                                          Medium           Consistent   Direct       Imprecise
     use               3,981,072                                                                  >60 months: 0.44
                       person-years                                                               (0.29 to 0.65)
                       across 3
                       studies)
                                                            Mortality
                       2                                                                          Moderate
                       (46,112 in 1                                                                Overall protective
     Evervs. never study and                               Consistent                             effect for ever use
                                           Medium                       Direct       Precise
     use               602,700                                                                    which is greater for
                       person-years                                                               longer durations of
                       in 1 study)                                                                use
     CI = confidence mterval; SOE = strength of evidence




                                                               169




                                                                                                                   00803427
Exhibit 163                                                                                                    JA-0002969
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 37 of 145




     Discussion
         Our study complements the prior literature by limiting the scope to studies conducted after
     1999 in order to minimize the influence of older OC formulations that are no longer available on
     the U.S. market-thus potentially increasing generalizability for current clinical practice. In this
     systematic review and meta-analysis, we found that OC use is associated, to a varying degree,
     with breast, cervical, colorectal, and endometrial cancers. Below, we synthesize the main results
     for each cancer and compare to other contemporary reviews. We then highlight limitations of
     this review and areas for future research. Note that we found no evidence for publication bias in
     any of the meta-analyses (Appendix E).

     Breast Cancer
         The role of reproductive factors on the risk of developing breast cancer has been a topic of
     much study and debate. Thus, we sought to synthesize the evidence on the role of OCs on breast
     cancer incidence and mortality. We were able to pool results from 23 studies involving 356,023
     women across 20 studies and 3,981,072 person-years across 3 studies that examined the effect of
     ever versus never OC use on the incidence of breast cancer. We found that the risk of breast
     cancer was slightly-but significantly-elevated for women who ever used OCs compared with
     women who never used OCs (OR 1.08; 95% CI, 1.00 to 1.17). A similar effect was seen among
     BRCA mutation carriers, although the results were not statistically significant (OR 1.21; CI, 0.93
     to 1.58). (Although the inclusion of 1.0 in the 95% CI is considered nonsignificant using
     traditional rules of statistical inference, it is worth noting that the likelihood of the risk truly
     being increased when the lower bound is 1.0 is approximately 97.5%, and at a lower bound of
     0.99, it is above 95%). Thus, as with ovarian cancer, the qualitative effect of OC use on breast
     cancer risk appears similar whether or not a BRCA gene mutation is present.
         We found no time-dependent relationship as a function of duration of OC use across 14
     pooled studies. Our duration of use results should be interpreted with caution; there was
     significant heterogeneity and the test was underpowered-which is not surprising, given that
     breast cancer is relatively uncommon during the ages when women are most likely to be using
     OCs. We did find a significant relationship with time since last OC use: women with more recent
     use had an elevated risk of breast cancers, with decreasing risk over time, so that by 10 years
     since last use, the risk among users was equivalent to never users. We did not identify sufficient
     studies meeting our inclusion criteria to calculate risk by age at first use. One collaborative
     reanalysis demonstrated an elevated risk of breast cancer for women who initiated use before age
     20, an effect that diminished over time since last use. 182 We also found no evidence of increased
     breast cancer mortality associated with having used OCs compared with never use across four
     pooled studies.
         Our results are consistent with the results of other meta-analyses and pooled analyses that
     identified a small increase in the relative risk of breast cancers associated with having ever used
                                                              182 255
     OCs, a risk that diminishes over time since last use. • The Collaborative Group on Hormonal
     Factors in Breast Cancer, a collaborative reanalysis of individual data in 153,536 women, found
     a small significant increase in the relative risk of breast cancers (OR 1.07 ± 0.02). 182 Similar to
     our results, the Collaborative Group did not identify an increase in risk with increasing duration
     of use or after discontinuation of use for 10 or more years. Another more recent meta-analysis of
     premenopausal breast cancers across 37 studies found a somewhat larger increase in the risk of
     breast cancer with the use of OCs (OR 1.19; CI, 1.09 to 1.29) with the greatest risk associated


                                                     170




                                                                                                     00803428
Exhibit 163                                                                                        JA-0002970
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 38 of 145




     with use of OCs prior to first full-term pregnancy (OR 1.44; CI, 1.28 to 1.62). 52 These results
     provide support for our finding that recent use (within 5 or fewer years) is associated with an
     increased risk of breast cancers. Women who delay first full-term pregnancies may also be more
     likely to be recent users of OCs relative to a breast cancer diagnosis. However, these results
     cannot be directly compared with ours, as this meta-analysis was restricted to premenopausal
     women or women younger than age 50 who may be at elevated risk due to other factors (e.g.,
     genetic mutations) or represent cancer subtypes that differentially affect younger women. No
     pooled analyses or meta-analyses have assessed the excess risk of breast cancer mortality
     associated with OC use. However, our findings of an increased incidence, but no significant
     change in overall mortality, suggest that some of the increase in breast cancer incidence may be
     due to increased surveillance in women who use OCs. Women who use OCs must come in
     contact with the health care system on a regular basis, thus increasing their chances of receiving
     referrals for preventive screenings such as mammography. Another potential explanation would
     be an QC-induced change in the natural history of breast cancer or an increase in ER-positive
     breast cancers, which have higher survival, resulting in improved survival. Although the relative
     increase in breast cancer risk is small, the relative frequency of breast cancer diagnosis means
     that OC use may contribute to a substantial number of cases, an issue that is explored further in
     Section 5.

     Cervical Cancer
          While persistent infection with oncogenic HPV types has been identified as the necessary
     cause for the overwhelming majority of cancers of the cervix, it is not sufficient; OC use may
     represent an important cofactor. We identified 12 studies that assessed the risk of cervical cancer
     associated with OC use. Pooled results across 9 studies (representing 5,436 women across 6
     studies and 3,981,072 person-years across 3 studies) found no significant increase in the risk of
     cervical cancer among ever users of OCs compared with never users. We also did not find a
     time-dependent relationship as a function of duration of OC use on cervical cancer. It is
     important to note that this contrast was underpowered with only five included studies. However,
     women who had long-term use of OCs (5 or more years) were at an elevated risk of cervical
     cancer compared with never users. Three studies (with 2592 subjects) assessed OC use and
     cervical cancer incidence among HPV-positive women. Results were similar to those of women
     not selected for HPV status. We only identified two studies that assessed the risk of cervical
     cancer mortality; results were mixed. Many studies did not control for factors that may influence
     risk, such as age at first OC use by duration or age at sexual debut, which is likely highly
     correlated with age at first use. Future research is needed to assess the additional cervical cancer
     risk associated with OC use among HPV-positive women. However, both studies reported
     statistically significant increased risk of death with 8 or more years of OC use compared with
     never use.
          Results of this review differ in some ways from other evidence syntheses published over the
     last 10 years. Smith et al. 50 pooled study-level data across 28 studies and found an overall
     significant increase in the risk of cervical cancer when comparing ever versus never users of
     hormonal contraceptives (RR 1.2; 95% CI, 1.1 to 1.3). We found a similar increase in the risk of
     cervical cancers, but our summary estimate was not significant. Both our review and the Smith et
     al. study found the risk of cervical cancer increased with prolonged exposure. This effect
     weakened but remained significant when stratifying duration by time since use. For our review,
     this effect was only significant for women who used OCs for 5 or more years compared with


                                                     171




                                                                                                     00803429
Exhibit 163                                                                                        JA-0002971
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 39 of 145




     never users; we did not have sufficient studies to stratify by time since last use. The International
     Collaborative of Epidemiological Studies of Cervical Cancer undertook a collaborative patient-
     level reanalysis of 24 observational studies. 49 Results expand the duration by recency effect. The
     collaborative analysis found that excess risk of cervical cancers increase with duration of use, but
     this effect declined after discontinuing OCs and was equivalent to the risk of nonusers after 10
     years of nonuse.
         There are key methodological differences between our study and the two recent syntheses
     that preclude drawing exact comparisons. First, we only included studies of invasive cervical
     cancers; the other studies also included carcinoma in situ and cervical intraepithelial neoplasia
     grade 3 (CIN 3). It is likely that effects differ between invasive cancers and cancer-precursor
     lesions. In fact, a case-case comparison in the collaborative reanalysis demonstrated significant
     differences in the risks for in situ and invasive cervical cancers for nearly every category of time
     since last use by duration of use.
         Second, we only included studies assessing the effects of oral contraceptives or presented
     those data separately; the two other recent syntheses included all forms of hormonal
     contraceptive. It is also possible that formulation differences contribute to some of the
     differences we found between our results and their findings. However, the collaborative
     reanalysis reported separate findings for progestogen-only injectable contraceptives and found a
     similar pattern to those reported for OCs.
         Third, we did not include the three identified studies conducted with women selected for
     HPV infection status. The effects of this decision appear to be negligible; both prior reviews
     noted similar patterns of findings when controlling for HPV status as a covariate 50 compared
     with HPV uncontrolled studies or among the subset of women with a confirmed HPV infection
     compared with populations not selected for HPV status. 49
         Fourth, we data-limited our search from 2000 forward in order to minimize the effect of older
     formulations that are no longer on the market; the other studies had no such date restrictions.
     Despite these differences, we found similar patterns of increased risk by duration of use. There is
     no direct evidence to suggest that cervical cancer screening recommendations should be different
     based on duration of OC use.

     Colorectal Cancer
         Many studies have suggested a protective effect of reproductive factors such as OCs on
     colorectal cancer risk. We identified 11 studies involving 503,816 women across 8 studies and
     2,969,189 person-years across 3 studies that assessed the risk of colorectal cancers associated
     with the use of OCs. We found that the risk of colorectal cancer was significantly decreased for
     women who had ever used OCs compared with women who never used OCs (OR 0.86; CI, 0.79
     to 0.95). However, we found no evidence of a time-dependent relationship as a function of
     duration. We found no significant heterogeneity. Duration results should be interpreted with
     caution; the test was underpowered. We had insufficient studies to assess a trend based on time
     since last use. We also identified two population cohort studies that assessed burden of colorectal
     cancer mortality associated with OC use. Results were mixed and neither study achieved
     statistically significant findings. The other study showed an increase in colorectal cancer
     mortality associated with having ever used OCs. Both studies also assessed mortality as a
     function of duration of OC use; results showed no clear trend of a greater protective effect
     associated with longer duration of use.



                                                     172




                                                                                                      00803430
Exhibit 163                                                                                         JA-0002972
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 40 of 145




          Our results are similar to two other evidence syntheses that also assessed the risk of
     colorectal cancers associated with QC use. 55 •56 These meta-analyses both found a pooled relative
     risk of approximately 0.82, which is comparable to our pooled findings. These reviews also
     found no increase in the protective effect by duration of use. The similarity between our finding
     and those of the other two reviews is noteworthy. We limited our studies from January 2000
     forward so that we had a greater probability of capturing a set of studies with newer OC
     formulations that may confer differential effects. Thus, we shared no studies in common with the
                             55
     Fernandez et al. study, excluded 12 older or non-English studies, and included five newer
          . 88156244247249
     stu dies ' ' ' ' compare d wit      . h t he systematic
                                                          · review
                                                               ·                      . s·imi·1 anty
                                                                   b y B osetti· et a156          ·  ·
                                                                                                     m our
     findings with these earlier evidence syntheses suggest that newer formulations of OCs still
     confer a significant protective effect for colorectal cancer and future research may be conducted
     to investigate its potential as a beneficial therapy for chemoprevention.

     Endometrial Cancer
         Estrogen and progestin both influence cell proliferation of endometrial tissue. Thus, we
     summarized the evidence on the use of OCs and risk of endometrial cancer incidence and
     mortality. We identified nine studies that evaluated the association between OC use and the
     incidence of endometrial cancers; seven studies were included in our meta-analysis to assess the
     effects of ever versus never use of OCs and represented 308,198 women across 4 studies and
     3,981,072 person-years across 3 studies We found a significant protective effect associated with
     having ever used OCs (OR 0.57, 95% CI, 0.43-0. 76). We also found a time-dependent
     relationship as a function of duration categorized as less than 60 months and 60 months or
     greater of total use. The duration trend was strong; however, the comparison of the two odds
     ratios was not significant, and heterogeneity limits conclusion about this analysis.
         Our study is one of the few systematic reviews and meta-analyses to summarize the evidence
     on the effects of OCs on endometrial cancers. Grimes et al. 256 conducted a systematic review and
     qualitative synthesis of studies up to 1993. They identified 13 case-control studies with
     protective odds ratios ranging from 0.1 to 0.6, with most effects clustering around 0.5 (CI not
     reported). Two of the three cohort studies identified also found protective effects of OC use on
     endometrial cancer incidence. Schlesselman et al. 257 conducted a meta-analysis of 11 case-
     control studies. A significant duration trend was reported such that longer durations of use
     conferred greater protection against endometrial cancers (RR 0.44 for 4 years of use; RR 0.33 for
     8 years of use; RR 0.28 for 12 years of use; p<0.0001). We found a similar trend but used a
     different analytic approach; direct comparisons are difficult to draw. This meta-analysis also
     reported on time since last use and found that the protective effect of OCs is diminished after
     they are discontinued but still persists even 20 years after cessation of use. We did not have
     sufficient studies to assess the effect of time since last use. Protective effect of OCs may vary
     with formulation. However, our results are similar to other studies conducted in the 1990s that
     may have included different formulations based on market availability. Our results-in
     combination with other evidence reviews-confirm that OCs confer a significant and lasting
     protective effect on the risk of endometrial cancers.

     Issues Related to Cancer Screening
         Of the five cancers considered in this report, effective screening is available for three: breast,
     cervical, and colorectal cancers. Differential screening behaviors among OC users and nonusers
     may affect both incidence and mortality, depending on the cancer targeted by screening.


                                                      173




                                                                                                       00803431
Exhibit 163                                                                                          JA-0002973
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 41 of 145




         As previously discussed, there are no effective screening tests for ovarian cancer, and
     although screening is possible for endometrial cancer, screening is not recommended outside of
     certain high-risk groups. Thus, the observed decrease in incidence and mortality for both cancers
     cannot be related to screening. However, as shown in Table 41, there is potential for confounding
     by variations in screening behaviors for the other cancers. This may be particularly important in
     U.S.-based studies, where there is much greater variation in access to screening, and where
     reproductive health services, including contraceptive services, have traditionally been closely
     linked with preventive care. Breast cancer screening primarily detects early malignancies, rather
     than preinvasive disease. Screened women will have a higher incidence (particularly at younger
     ages), but lower mortality, since effective treatment is available for many of these early
     malignancies. This is similar to the pattern observed in OC users, suggesting that some of the
     effects may be related to differential screening.
         Conversely, cervical and colorectal cancer screenings detect both premalignant lesions and
     early cancers, leading to both decreased incidence and mortality. The observed protective
     association between OC use and colorectal cancer is consistent with this effect. However, the
     increased incidence associated with cervical cancer is in the opposite direction from any
     potential screening bias.

     Table 41. Variation in screening behaviors by cancer type and potential confounding on incidence
              a l[V esf
     an d mo rtrt        t es
                       Ima
                                                       Predicted Effect if OC Users    Observed Effect in OC
                           Screening Detects
          Cancer                                       More Likely To Be Screened             Users
           Type         Preinvasive   Early Invasive
                                                        Incidence       Mortality     Incidence     Mortality
                          Disease        Disease
      Breast                 No            Yes          Increased      Decreased      Increased    Uncertain
      Cervical               Yes           Yes          Decreased      Decreased      Increased    Increased
      Colorectal             Yes           Yes          Decreased      Decreased      Decreased    Uncertain
      Endometrial      No screening    No screening       None           None         Decreased    Decreased
      Ovarian          No screeninq    No screeninq       None           None         Decreased    Decreased
     OC = oral contraceptive


     Limitations
         While we performed a comprehensive systematic review and evidence synthesis of the
     current research on OCs and breast, cervical, colorectal, and endometrial cancer, there are
     limitations to our approach and findings. First, as expected, we identified no randomized trials.
     Such studies are likely not feasible. Thus, we only included case-control, cohort, and pooled
     observational studies in our meta-analyses. Even the highest quality observational studies are
     susceptible to multiple forms of bias. The majority of studies in this review were rated good
     quality or fair quality as observational studies. Sensitivity analyses restricted to only good and
     fair studies found similar patterns of results.
          Second, confounding is also another major limitation of observational studies. Again, most
     included studies adjusted for multiple likely sources of cofounding. When possible, we used the
     most adjusted point estimates in our meta-analyses. However, these covariates were not
     consistent between studies. Recall bias is also a common source of diminished quality in
     observational studies. Our findings were remarkably similar across case-control studies and
     cohort studies, which suggests a lack of evidence for recall bias of OC use across study types.
          Third, we found significant heterogeneity across many of our comparisons. There are
     multiple potential sources of this heterogeneity. We included a diverse group of studies
     conducted across the world; differences in study populations and geographic variability in other


                                                           174




                                                                                                                00803432
Exhibit 163                                                                                                JA-0002974
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 42 of 145




     risk factors not routinely assessed (e.g., access to health care) likely contributed to this
     heterogeneity. This may be particularly true for cancers such as breast, cervical, and colorectal
     where screening can affect both incidence and mortality, and where there may be associations
     between OC use and screening behaviors. Sensitivity analyses with only U.S.-based studies (or
     with patients from the United States) showed similar patterns to unrestricted analyses. Other
     potential sources of heterogeneity include change in patterns of OC use associated with delayed
     parity over the last 30 year, variable date of diagnosis, and change in OC formulations available
     on the market. While date limiting our review from 2000 forward likely diminished some of
     these sources of heterogeneity, this approach may not be adequate to control for these effects.
     Also, studies varied considerably in the type and specification of covariates across studies, which
     may be a likely source of heterogeneity.
         Fourth, we found limited data on special populations. For breast cancer, we identified only
     three studies on the effect of OCs on women with family histories, only seven studies with
     BRCAl/2 carriers, and five studies related to subtypes of cancers. Studies with special
     populations for cervical, colorectal, and endometrial cancers were even more limited. Underlying
     risk factors related to family history or genetic mutation carrier status, tumor type, or health
     behaviors (e.g., smoking, obesity) may interact with OC use to attenuate or enhance effects.
     Thus, we are not able to make specific recommendations for specific populations.
         Last, we date-limited our search to studies after 1999 in order to minimize the influence of
     older OC formulations that are no longer available on the U.S. market and increase
     generalizability for current clinical practice. However, study publication date is a gross estimate
     of OC formulation exposure since observational studies published after 1999 may still represent
     cohorts exposed to earlier formulations of OCs. It may have been preferable to limit studies on
     the basis of year of diagnosis than date of publication. However, many of our findings are
     consistent with other meta-analyses without date restrictions. This suggests that current OC
     formulations may have similar carcinogenic or protective effects compared with older
     formulations. However, given the long latent period between exposure and tumor development,
     recent publications may not fully assess the effect of formulations introduced in the past 20
     years.

     Future Research
         This comprehensive review of the literature on the risk of breast, cervical, colorectal, and
     endometrial cancers associated with OC use identified several gaps in the current state of the
     evidence that warrant future investigation. We detail these gaps below.

     Special Populations
         Several subgroups deserve further attention. There are limited data on the effects of OCs on
     cancer risk in women at elevated risk due to behavioral risk factors such as smoking, heavy
     alcohol consumption, obesity, or physical inactivity. These factors are known to be associated
     with cancer development; therefore, behavioral risk factors may modify the association between
     OCs and cancers. Moreover, we found limited studies with women of known genetic
     predisposition. Either known gene mutations that predispose to cancer or a strong family history
     can increase women's chance of breast, endometrial and colon cancers. These subgroups deserve
     further study as to whether they have the same or different benefit from OC use. Also, cancer is
     not a homogeneous disease; thus, certain types of tumors may differently be affected by OC use.
     Futures studies should assess the effectiveness of OCs among cancer subtypes. While it is


                                                     175




                                                                                                        00803433
Exhibit 163                                                                                         JA-0002975
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 43 of 145




     unlikely and unfeasible that large randomized trials on the effect of OC use will be conducted,
     long-term prospective studies of adequate size could be beneficial in disentangling the effects of
     OC and cancer among special populations.

     Interactions by Patterns of Use
          Our findings demonstrate a statistically significant increase in breast cancer and a statistically
     significant decrease in colorectal and endometrial cancers for ever OC use versus never OC use.
     We found that duration of use conferred a different pattern ofrisks; however, we found limited
     support of a time-dependent relationship. These analyses were underpowered; we found
     significant heterogeneity. We also found limited data to assess a trend in time since last use, age
     at first use or age at last use. As the benefits and risks associated with OC use differ by pattern of
     use, more research is needed on the interaction of different patterns of use (e.g., duration by time
     since last use, age at initiation by duration) on the risk of breast, cervical, colorectal, and
     endometrial cancers in order to optimize the risks and benefits of OC use.

     Newer QC Formulations
        Our analyses were based on more recently published data than previous evidence syntheses;
     however, we found similar estimates associated with ever use. This suggests that the lower dose
     OCs that would have been used more commonly by those women included in more recently
     published studies confer similar effects than higher dose OCs on the risk of breast, cervical,
     endometrial, and colorectal cancers. However, continued investigation is needed. The long lag
     time for cancer development, and the potential for significant discrepancy between dates in
     which cohorts were assembled relative to publication dates, make it difficult to assess if we were
     successful in limiting this review to more modern formulations of OCs than prior evidence
     synthesizes. Thus, prospective studies with continued evaluation of effects by dose of OCs are
     warranted.

     Population-based Mortality Studies
         We found relatively few population-based studies that assessed the risk of breast, cervical,
     colorectal, and endometrial cancer mortality associated with OC use. Future research should
     continue to assess this relationship. Findings from both incidence and mortality studies are
     needed to assess if associations are related to enhanced or obstructed cell proliferation or
     screening uptake and adherence among OC users.

     Patient-level Meta-analyses
         Given the high levels of heterogeneity across comparisons, variability in measurement
     related to patterns of use, and limited data on special populations who may be differentially
     affected by the use of OCs, we acknowledge that a study-level meta-analysis may be inadequate
     to answer important questions in this area. Thus, patient-level meta-analysis may provide critical
     information to assess gaps related to interactions between patterns of use, effects by
     subpopulations, and specific estrogen and progestin formulations.

     Study Design and Reporting
         One step that would facilitate future systematic reviews would be standardization of
     categories and descriptive statistics for reporting results. While categorization choices will vary




                                                      176




                                                                                                        00803434
Exhibit 163                                                                                           JA-0002976
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 44 of 145




     for individual studies, reporting of standardized results, perhaps as an appendix to the main
     analysis, would greatly improve the ability to combine published results in meta-analysis.




                                                     177




                                                                                                       00803435
Exhibit 163                                                                                          JA-0002977
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 45 of 145




        Section 4. Oral Contraceptives and Vascular Events
     Background
         Oral contraceptives (OCs) are the most common form of birth control in the United States. 172
     Over 10 million women aged 15 to 44 (17%) are current users of OCs, and 45 million women
     have used OCs at some time in their life ("ever users").
          Since the 1960s, several life-threatening vascular events have been reported to be associated
     with OC use. 258 These include venous thromboembolic (VTE) disease (encompassing deep
     venous thrombosis [DVT] and pulmonary embolism [PE]), stroke, and myocardial infarction
     [MI]). Ischemic heart disease and stroke are the leading cause of death in the United States and
     worldwide, accounting for greater than 30 percent of all deaths. 259 Given the large number of
     women currently using OCs, an increased risk of such vascular events associated with OC use is
     an important public health issue.
         Over the last several decades, formulations of OCs have drastically changed. Many
     formulations that were used by participants in earlier studies are no longer available. Most
     contemporary OCs contain lower doses of estrogen and new generations of progestins.
     Progestin-only OCs are also commonly prescribed. Women using progestin-only OCs, lower
     dose estrogen OCs, or OCs with newer progestins may experience modified risks of VTE, stroke,
     and MI compared with users of older OCs. 260 •261 There are few studies focusing on the acute
     vascular risks associated with contemporary OC use. In addition, more information is needed to
     understand whether particular groups of women may be at heightened risk ofVTE, stroke, or MI
     due to use of specific OC formulations or presence of thromboembolic risk factors.
         In Section 4 of our systematic review and meta-analysis, we evaluate the association between
     contemporary OC use and the risks of developing VTE, stroke, or MI. We also investigate
     whether the risk of these acute vascular complications varies according to estrogen dose,
     progestin generation, or duration of OC use or among populations of women with elevated risk
     for thromboembolic events.

     Relevant Key Questions
         The seven KQs developed for the entire systematic review are listed in Section 1 (refer to
     Figure 7 for a roadmap of this report). For Section 4, we performed a systematic review and
     meta-analysis on the part of KQ 5 that addresses the acute vascular events associated with OC
     use; namely, VTE, stroke, and MI.

         KQ 5: What are the harms of OC use, including breast cancer incidence, cervical cancer
     incidence, venous thromboembolic disease, stroke, or myocardial infarction? How do these
     harms vary by dose or formulation, duration of use, or specific population?




                                                    178




                                                                                                      00803436
Exhibit 163                                                                                       JA-0002978
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 46 of 145




     Analytic Framework
          Figure 32 shows the analytic framework that guided this section of the review.

     Figure 32. Analytic framework for OCs and vascular events




              Women at risk

                 cancer




                                                                                                Other Harms
                                                                                        Incidence and mortality of:
                                                                                            Venous
                                                                                            thromboembolism
                                                                                            Stroke
                                                                                            Myocardial infarction




     KQ = Key Question; OC = oral contraceptive


     Methods
     Inclusion and Exclusion by PICOTS
         Table 42 describes the PICOTS criteria that guided the literature search for this section of the
     review.

     Table 42. Summary of inclusion and exclusion criteria for OCs and vascular events
          Study
                                                   Inclusion Criteria                                Exclusion Criteria
       Characteristic
                              •   All KQs
                                  0    Women taking OCs for contraception or women taking
       Population                      OCs for primary prevention of ovarian cancera           Nonhuman studies
                                  0    Women who do not have a history of ovarian cancer
                                       and have not underqone bilateral oophorectomv
                                                                                               Study does not provide a
                                                                                               description of at least one of
                              OC use (includes OC use for varying time periods and OC use
       Interventions                                                                           the following:
                              with different formulations)
                                                                                               (1) OC formulation(s) used
                                                                                               (2) length of OC use




                                                                179




                                                                                                                          00803437
Exhibit 163                                                                                                            JA-0002979
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 47 of 145




       Table 42. Summary of inclusion and exclusion criteria for OCs and vascular events (continued)
          Study
                                                      Inclusion Criteria                                    Exclusion Criteria
       Characteristic
                                                                                                       Study does not include non-
                                                                                                       OC controls; i.e., an
                            No use of combination or progestin-only OCs, including either
                                                                                                       estimate of outcomes in
                            no contraceptive method at all or contraceptive methods other
                                                                                                       women not using OCs
       Comparators          than combination or progestin-only OCs (e.g., natural family
                                                                                                       (population estimates are
                            planning, barrier methods, sterilization, intrauterine devices,
                                                                                                       acceptable) or a
                            injectable or implantable hormonal contraception)
                                                                                                       comparison between OC
                                                                                                       formulations
                            Study reports quantitative association between exposure to
                            OCs and either incidence or disease-specific mortality for any of
                            the following:                                                             Study only reports
                                                                                                       outcomes related to
       Outcomes              •   Venous thromboembolic disease (including deep vein
                                                                                                       assisted reproductive
                                 thrombosis or pulmonary embolus)
                                                                                                       technologies or abortion
                             •   Stroke
                             •   Myocardial infarction
       Timinq               Studies of any duration                                                    None
       Setting              All settings                                                               None
                                                                                                       • Not a clinical study (e.g.,
                             •   Controlled studies (randomized trials, cohort studies, case-
                                                                                                         editorial, nonsystematic
                                 control studies), pooled patient-level meta-analyses, or
                                                                                                         review, letter to the
       Study design              systematic reviews and study-level meta-analysesb
                                                                                                         editor)
                             •   Study sample size
                                         0
                                                      ~   100 subjects for non randomized
                                                                                                       • Exploratory study with
                                 studies
                                                                                                         inadequate sample size
                             •   English-language only

       Publications
                             •   Peer-reviewed articles
                                                                                                       Non-English articlese
                             •    Study reports venous thromboembolic event, stroke, or
                                  myocardial infarction outcome of interest and was published
                                  on or after 01-Jan-1995d
     KQ = Key Question; OC = oral contraceptive
     alf the purpose of OC use was unclear, it was assumed to be contraception.
     bSystematic reviews and study-level meta-analyses were excluded from abstraction; those representing key sources were hand-
     searched as potential sources of additional material.
     csmall nomandomized studies <100 subjects were excluded as confidence intervals for outcomes of interest are generally quite
     wide if appropriate adjustment for confounding is performed, and variability in reporting of potential confounders makes meta-
     analysis problematic.
     dDate ranges for acute vascular events associated with OC use were restricted to more recent years to reflect currently available
     formulations.
     °Non-English articles were excluded (1) due to the high volume of literature available in English-language publications
     (including the majority of known important studies) and (2) due to concerns about the applicability of non-English publication
     studies to populations in the United States. The variability in OC formulations approved for use across countries increases the
     likelihood that non-English language studies would include OCs not available or not in use in the United States.


     Meta-Analytic Methods
        To examine the effect of QCs on the risk of developing acute vascular complications, we
     analyzed the following relationships:
        • Temporal relationships:
                o   Current versus noncurrent QC use
                o   Ever versus never QC use
                o   Duration of current QC use
        • QC formulation:
                o   Estrogen dose (high versus low)



                                                                    180




                                                                                                                                    00803438
Exhibit 163                                                                                                                      JA-0002980
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 48 of 145




                o    Progestin generation (first, second, third, and fourth generations)
         • Special populations:
                 o   Blood-clotting disorders
                 o   Cardiovascular risk factors
                 o   Migraines
         When study designs and outcomes reported were similar and the population in the study was
     broad (e.g., not Factor V Leiden carriers), we estimated pooled odds ratios with 95% confidence
     intervals (95% Cls) using a random-effects model. We evaluated heterogeneity visually and with
     the Cochran Q statistic using a threshold p-value of less than 0.10. We stratified analyses by
     study type (case-control, cohort, pooled analyses). All meta-analyses were performed using
     Comprehensive Meta-Analysis Version 2 (Biostat; Englewood, NJ; 2005). 68
         Confidence intervals from the included study publications were entered into the
     Comprehensive Meta-Analysis (CMA) program. However, many of these confidence intervals
     had been rounded to a single decimal place. The CMA program checks the intervals for
     symmetry in the logarithmic scale. In certain cases, the rounded limits were not accepted by
     CMA. In such cases, we kept the point estimate as given but changed the confidence limits so
     that they were symmetric. This resulted in slight differences in the confidence intervals in the
     forest plots when compared with the study publications.
         Results were discussed qualitatively when study numbers were insufficient for meta-analysis,
     when confidence intervals around measures of association were not reported or could not be
     calculated, or when a study included a special population that is not likely to be representative of
     the general population of reproductive age women.

     Pooled Analyses
        We included pooled analyses in our meta-analyses if all three of the following conditions
     were met:
        • None of the individual studies included in the pooled analysis had already been included
           for meta-analysis.
        • At least half of the studies in the pooled analysis were published on or after January 1,
           1995.
        • Data in the pooled analyses were presented such that their inclusion in the current meta-
           analysis was feasible.

     Temporal Relationships

     Current OC Use
         For prior sections of this report, the primary exposure to QCs was defined as ever use
     compared with never use of QCs. While the exact mechanisms responsible for the increased risk
     of VTE, stroke, or MI among QC users are unknown, there is evidence that the risk is increased
     in current users of QCs, with past users demonstrating either no risk or lower risk than current
     users of QCs. 262-265 Indeed, the majority of studies identified for these outcomes defined the
     primary exposure as current versus noncurrent QC use. Therefore, for Section 4, we defined the
     primary exposure as current use of QCs. Current use is defined as use within the year preceding
     the diagnosis of each outcome. The referent category was noncurrent use of QCs, which can
     consist of never users, former users, or both.




                                                     181




                                                                                                      00803439
Exhibit 163                                                                                         JA-0002981
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 49 of 145




     Ever OC Use
        As noted above, our primary exposure was defined as current use (use within 1 year
     preceding diagnosis) rather than ever use as defined in the other sections.

     Duration of OC Use
        We were unable to perform meta-analyses for any of the outcomes of interest in relation to
     duration of OC use because there were too few studies to power the analysis. In order to have
     adequate power in the analysis, 20 or more studies would be needed for a particular outcome.
     The results of our included studies are therefore discussed qualitatively.

     QC Formulation
         All current OC formulations contain ethinyl estradiol, but the dose of this estrogen varies and
     may modify the risk of vascular events. We divided OC formulations by high-dose estrogen
     (assumed to be 2:50 mcg ethinyl estradiol) and low-dose estrogen (assumed to be <50mcg ethinyl
     estradiol). For estrogen dose formulation analyses, we included studies that compared the risks
     of developing VTE, stroke, or MI among current OC users by low versus high estrogen dose.
         OC formulations were also categorized according to generation of progestin. Originally,
     progestins used in OCs were developed for their antigonadotropin effects leading to
     contraception. The resulting progestins also had effects on other steroid receptors including
     estrogen receptors, androgen receptors, glucocorticoid receptors, and mineralocorticoid
     receptors. Each progestin may increase or decrease the activity of these receptors, leading to
     various symptom profiles (acne, water retention, etc.). Newer progestins have been developed
     with a goal of not only preventing conception but also offering the best side effect profile: lighter
     bleeding, less acne, no bloating. Progestins have been classified in generations according to their
     appearance in the market and not on their chemical structure or interactions. 266 For the purpose
     of our analyses, first-generation progestins include norethindrone and ethynodiol diacetate;
     second-generation include levonorgestrel and norgestrel; third-generation include gestodene,
     desogestrel, and norgestimate; and fourth-generation include drospirenone, dienogest, and
     cytoproterone acetate. When an odds ratio was presented for a specific OC formulation, we
     included that odds ratio categorized by the generation of the progestin used.

     Results
         This section presents results of our detailed analysis of the relationship between OCs and
     acute vascular events, which include VTE (DVT and PE), stroke, and MI. Of note, no
     randomized controlled studies were identified for any of the outcomes of interest; therefore, the
     analyses are based on observational studies.

     OC Use and Venous Thromboembolism Incidence
         We identified 33 studies that evaluated the association between OC use and the incidence of
     VTE .181260-264267-313
             '      '       Of th ese stu d"1es, 20 were case-contro1 stu d"1es an d 14 were coh ort stu d"1es; 10
     studies were rated good quality, 21 fair quality, and 3 poor quality. Twenty-five studies
     assembled patient groups that were fully or partially based in Europe or the UK; only 7 included
     patients from the United States (Table 43).




                                                         182




                                                                                                              00803440
Exhibit 163                                                                                                 JA-0002982
                               Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 50 of 145




                 Table 43. Study
                               - characteristics and association between OC use and venous thromboembolism incidence
                                                                                                                                                        Meta-
                                                                                                                                             Study
                    Studl                     Study Details              OR            95%CI             Covariates            Region                  Analysis
                                                                                                                                             Quality    Codeb
                                                                                Case-Control
                               Women aged 20-44 yr in WHO
                Anontmous,     Collaborative Study of Cardiovascular
                     81
                1995           Disease and Steroid Hormone                                          BMI, smoking, alcohol
                                                                                                                             Africa, Asia,
                Anon~mous,     Contraception                                                        consumption, varicose
                     68                                                  4.1          3.2 to 5.2                             Europe, Latin   Good         1
                1995           Cases: 372 VTE, hospital                                             veins, hypertension in
                                                                                                                               America
                Anon~mous,     Controls: 460 no VTE, hospital                                             pregnancy
                     67
                1998
                               Recruitment period: 1990-1994
                               Consecutive women aged 15-49 yr with a
                Bloemenkamp,   first episode of proven DVT
                     260
                1995           Cases: 126 DVT, anticoagulation clinics
                                                                         NR               NR                 NA              Netherlands      Fair        2
                Bloemenkamp    Controls: 159 no DVT, source NR
                     302
                2000
                               Recruitment period: 1988--1992
                               Women aged 18-49 yr in regional
                               discharge summaries from 10 hospitals
                               First- and second-generation users
                               Cases: 24 VTE (including PE), hospital    5.2         1.6to16.4
                               Controls: 134 no VTE, blood donors
                Andersen,
                     269                                                                            Parity, BMI, Smoking       Denmark        Fair        1
                1998
                               Third-generation users
                               Cases: 16 VTE (including PE), hospital    48.6        5.6 to 423.0
                               Controls: 134 no VTE, blood donors

                               Recruitment period: 1997-NR
                               Women aged 15-44 yr in all hospitals in
                               Denmark
                Lide~aard,     Cases: 375 VTE, hospital registry
                     70                                                  NR               NR                 NA                Denmark        Fair        2
                1998           Controls: 1041 no VTE, source NR

                               Recruitment period: 1980-1993
                               Women aged 15-49 yr in medical centers
                               in Amsterdam
                Bloemenkamp,   Cases: 185 VTE, hospital                  3.9          2.6 to 5.7     Age, family history,
                     271                                                                                                     Netherlands     Good         1
                1999           Controls: 591 no VTE, hospital                                       center, calendar time

0                              Recruitment period: 1982-1995
0
OJ
0
v.)
~                                                                                   183
~
....lo.




  Exhibit 163                                                                                                                                                 JA-0002983
                                     Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 51 of 145




               Table 43. Study characteristics and association between OC use and venous thromboembolism incidence (continued)
                                                                                                                                                                  Meta-
                                                                                                                                                       Study
                   Studl                           Study Details                  OR          95%CI             Covariates              Region                   Analysis
                                                                                                                                                       Quality    Codeb
                                                                                 Case-Control (continued)
                                     Women aged 16-44 yr in Transnational
                                                                                                            Age, BMI, smoking,
                               261   Study on Oral Contraceptives and the
               Lewis, 1999                                                                                  alcohol use, duration
                                     Health of Young Women
               Heinemann,                                                                                   of use by generation,   Austria, France,
                    272              Cases: 505 VTE, hospital
               1999                                                              2.90       2.06 to 4.09    duration of previous      Germany,          Fair        1
                            273      Controls: 2270 no Ml, thromboembolic CVA,
               Suissa 1997                                                                                   use by generation,     Switzerland, UK
                            274      or VTE, hospital and community
               Suissa: 2000                                                                                      switching by
                                                                                                                  generation
                                     Recruitment period: 1993-1996
                                     Women aged 15-49 in the UK MediPlus
                                     database
                              299    Cases: 106, idiopathic VTE, registry
               Todd, 1999                                                         NR             NR                  NA                   UK            Fair        2
                                     Controls: 569, no VTE, registry

                                     Recruitment period: 1992-1997
                                     Women aged 15-39 yr taking third-
                                     generation OCs or OCs with
                                     levonorgestrel
                             296
               Jick, 2000            Cases: 99, VTE, registry                     NR             NR                  NA                   UK           Good         2
                                     Controls: 366, no VTE, registry

                                     Recruitment period: 1993-1999
                                     Women aged 15-49 yr in population-
                                     based cohort study
                                     Cases: 80 VTE including PE, from cohort
               Span nag I,           study                                                                   BMI, varicose veins,
                    275                                                           3.0        1.8to5.0                                  Germany          Poor        1
               2000                  Controls: 406 no VTE or PE, from cohort                                family history of VTE
                                     study

                                     Recruitment period: 1995-1997
                                     Women aged 15-44 in national patient
                                     registry
               Lide~aard,            Cases: 987 VTE including PE, registry
                    76                                                            NR             NR                  NA                Denmark         Good         2
               2002                  Controls: 4054

                                     Recruitment period: 1994-1998


0
0
OJ
0
v.)
~                                                                                          184
~
i'.)


 Exhibit 163                                                                                                                                                            JA-0002984
                                        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 52 of 145




               Table 43. Study characteristics and association between OC use and venous thromboembolism incidence (continued)
                                                                                                                                                 Meta-
                                                                                                                                      Study
                   Studl                              Study Details                   OR          95%CI         Covariates   Region             Analysis
                                                                                                                                      Quality    Codeb
                                                                                     Case-Control (continued)
                                        Women aged 15--68 with specific genetic
                                        mutations
               Legnani,                 Cases: 301 VTE including PE, hospital
                    277                                                               NR             NR            NA         Italy    Fair        2
               2002                     Controls: 650, population

                                        Recruitment period: 1994--2000
                                        Women aged 15--68 yr with specific
                                        genetic mutations
               Legnani,
                    278                 Cases: 195 VTE including PE, hospital
               2004                                                                   NR             NR            NA         Italy    Fair        2
                                        Controls: 488, population

                                        Recruitment period: 1994-2000
                                        Members of California Kaiser Permanente
                                        Medical Care Program aged 18-44 yr
                                        Cases: 196 VTE hospital and administrative
                                  262   records
               Sidney, 2004                                                          2.99       1.86 to 4.81       Age        U.S.    Good         1
                                        Controls: 746, hospital and administrative
                                        records

                                        Recruitment period: 1998-2000
                                        Women aged 15-39 yr in the PharMetrics
                                        database who were prescribed OCs
                                        containing norgestimate, desogestrel, or
                            298         levonorgestrel
               Jick, 2006                                                             NR             NR            NA         U.S.     Fair        2
                                        Cases: 281 VTE including PE, registry
                                        Controls: 1055, registry

                                        Recruitment period: 2000-2005




0
0
OJ
0
v.)
~                                                                                              185
~
v.)


 Exhibit 163                                                                                                                                           JA-0002985
                                    Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 53 of 145




               Table 43. Study characteristics and association between OC use and venous thromboembolism incidence (continued)
                                                                                                                                                              Meta-
                                                                                                                                                   Study
                   Studl                           Study Details                OR          95%CI               Covariates             Region                Analysis
                                                                                                                                                   Quality    Codeb
                                                                               Case-Control (continued)
                                    Women aged 20-79 yr in UK General
                                    Practice Research Database
                                    VTE
                                                                               1.85       1.38 to 2.48
                                    Cases: 197 VTE, registry
                                    Controls: 788, no VTE, registry                                         Age, BMI, smoking,
                                                                                                          calendar year, cancer,
                              264
               Huerta 2007          DVT                                                                   fractures in last month,
                            279
               Farme~, 2000         Cases: 122 DVT, registry
                                                                               2.05°      1.46 to 2.89
                                                                                                            surgery in last 6 mo,        UK        Good         1
                                    Controls: 788, no DVT, registry                                            use of warfarin
                                                                                                          sodium, visits to family
                                    PE                                                                       physician in last yr
                                    Cases: 75 PE, registry
                                                                               1.56°      1.04 to 2.35
                                    Controls: 788 no PE, registry

                                    Recruitment period: 1994-NR
                                    African-American women aged 18-49 yr
                                    Cases: 60 DVT or PE, hospital
                              280
               Austin, 2009         Controls: 196 no DVT or PE, outpatients     2.8        1.4 to 5. 7             Age                  U.S.        Fair        1

                                    Recruitment period: NR
                                    Women <50 yr in anticoagulation clinics
                                    MEGA study
                                    Cases: 1524 DVT or PE, anticoagulation
               Van Hylckama         clinic                                     4.39d                          Age, period of
                           281                                                            3.87 to 5.09                               Netherlands   Good         1
               Vlieg, 2009          Controls: 1760 no DVT or PE, partners of                                    inclusion
                                    cases

                                    Recruitment period: 1999-2004
                                    Rochester Epidemiology Project, age NR
                                    Cases: 726 VTE, registry
               Barsoum,                                                                                      BMI, "previously
               2010
                    282             Controls: 830 no VTE, registry             4.03       1.83 to 8.89
                                                                                                          identified risk factors"
                                                                                                                                        U.S.       Good         1

                                    Recruitment period: 1988-2000




0
0
OJ
0
v.)
~                                                                                        186
~
~


 Exhibit 163                                                                                                                                                        JA-0002986
                                        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 54 of 145




               Table 43. Study characteristics and association between OC use and venous thromboembolism incidence (continued)
                                                                                                                                                             Meta-
                                                                                                                                                  Study
                   Studl                              Study Details                    OR          95%CI             Covariates         Region              Analysis
                                                                                                                                                  Quality    Codeb
                                                                                      Case-Control (continued)
                                                                                                                  Parity, BMI, family
                                        Women aged 15-49 in survey of primary                                      history, smoking,
                                        care and specialty physicians                                             personal history of
                                  283   Cases: 680 DVT or PE, outpatients                                        VTE, duration of OC
               Dinger, 2010                                                            2.4        1.8to3.2                              Germany    Fair        1
                                        Controls: 2720 no DVT or PE, outpatients                                    use, education,
                                                                                                                   chronic disease,
                                        Recruitment period: 2002-2008                                                 concomitant
                                                                                                                       medication
                                        Women aged 15-49 yr in survey of
                                        physicians, and registry
               Heinemann,               Cases: 434 DVT or PE, outpatients and
                    284
               2010                     registry                                       NR             NR                 NA             Austria   Good         2
                                        Controls: 1920 no DVT or PE, community

                                        Recruitment period: 2002-2006
                                        Women aged 15-44 yr in the PharMetrics
                                        database in the U.S.
                            312         Cases: 186 OC users with VTE, registry
               Jick, 2011                                                              NR             NR                 NA              U.S.      Fair        2
                                        Controls: 681 OC users and no VTE, registry

                                        Recruitment period: After 2001
                                        Women aged 15-44 yr in UK General
                                        Practice Research Database
                                  300   Cases: 61 VTE, registry
               Parkin, 2011                                                            NR             NR                 NA               UK       Fair        2
                                        Controls: 215 no VTE, registry

                                        Recruitment period: 2002-2009




0
0
OJ
0
v.)
~                                                                                               187
~
0,


 Exhibit 163                                                                                                                                                       JA-0002987
                                    Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 55 of 145




               Table 43. Study characteristics and association between OC use and venous thromboembolism incidence (continued)
                                                                                                                                                    Meta-
                                                                                                                                         Study
                   Studl                          Study Details                 OR         95%CI            Covariates          Region             Analysis
                                                                                                                                         Quality    Codeb
                                                                                       Cohort
                                    Women aged 14-45 registered with
                                    participating general practices in the UK
                              285   Exposed: 111,449 person-years
               Farmer, 1995                                                     NR            NR                 NA              UK       Fair        2
                                    Unexposed: 542,906 person-years

                                    Recruitment period: 1990-1991
                                                                                                          Age, parity, BMI,
                                                                                                              smoking,
                                    Women :?:30 yr in Nurses' Health Study
                                                                                                          postmenopausal
                                    Exposed: 731,326 person-years
               Grodstein,                                                                                  hormone use,
                    286             Unexposed: 829,240 person-years                                                              U.S.     Fair        1
               1996                                                                                     diabetes, high blood
                                                                                2.2       0.8 to 5.9
                                                                                                           pressure, high
                                    Recruitment period: 1976-1992
                                                                                                          cholesterol, time
                                                                                                               period
                                    Women aged 15-49 in General Practice
                                    Research Database
                                    Exposed: 234,899
                              287
               Farmer, 1997         Unexposed: NR ( database includes -1.1      NR            NR                 NA              UK       Fair        2
                                    million women)

                                    Recruitment period: 1992-1997
                                    Royal College of General Practitioners'
                                    (RCGP) Oral Contraception Study
                                    DVT
                                    Exposed: 335,181 person-years
                                    Unexposed: 228,727 person-years             1.6      1.25 to 2.04
               Hannaford,                                                                               Age, parity, smoking,
                    288                                                                                                          UK       Poor        1
               1998                 PE                                                                      social class
                                    Exposed: 335,181 person-years               1.56     1.14to 2.14
                                    Unexposed: 228,727 person-years

                                    Mean age at study entry: 49
                                    Recruitment period: 1968-NR




0
0
OJ
0
v.)
~                                                                                       188
~
0)


 Exhibit 163                                                                                                                                              JA-0002988
                                     Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 56 of 145




                Table 43. Study characteristics and association between OC use and venous thromboembolism incidence (continued)
                                                                                                                                                           Meta-
                                                                                                                                                Study
                    Studl                           Study Details                   OR         95%CI           Covariates          Region                 Analysis
                                                                                                                                                Quality    Codeb
                                                                                     Cohort (continued)
                                     Women aged 15-49 yr in eight Dutch
                                     cities
                                                  rd
                                     Ex12osed to 3 generation 12rogestins: 29,986
                Herinjs,             person-years
                          1                       nd                                NR            NR               NA             Denmark        Fair        2
                1999                 Ex12osed to 2 generation 12rogestins:
                                     24,953 person-years

                                     Recruitment period: 1986-1995
                                     Women aged 15-50 yr in Hemostasis and
                                     Thrombosis Unit
                Conard,              Ex12osed: 102                                                              Age, BMI,
                                                                                    0.8       0.2 to 3.9                           France        Fair        4
                2004 289             Unex12osed: 102                                                          thrombophilia

                                     Recruitment period: 1992-1997
                                     Women aged 15-44 yr in hospital in
                                     Jamtland
                Samuelsson,          Ex12osed: 43
                                                                                    NR            NR               NA              Sweden        Fair        2
                2004 290             Unex12osed: 32

                                     Recruitment period: 1991-2000
                                                                                                                                   Austria,
                                     Women in the EURAS study
                                                                                                                                  Belgium,
                                     Ex12osed: 16,534 prescribed DRSP-
                                                                                                                                  Denmark,
                               297   containing OCs
                Dinger, 2007                                                        NR            NR               NA              France,      Good         3
                                     Unex12osed: 26,341 prescribed other OCs
                                                                                                                                  Germany,
                                                                                                                                 Netherlands,
                                     Recruitment period: 2000-2004
                                                                                                                                     UK
                                     Women aged 10-59 yr in health insurance
                                     database
                               291   Ex12osed: 22,429
                Seeger, 2007                                                        NR            NR               NA                U.S.        Fair        2
                                     Unex12osed: 4858

                                     Recruitment period: 2001-2004
                                     Women aged 15-50 yr in specialty clinic
                                     Ex12osed: 135
                van Vlibmen,                                                                               Clustering of women
                                     Unex12osed: 87                                 9.7      3.0 to 42.4                         Netherlands     Fair        4
                2007 29                                                                                       within families
0
0                                    Recruitment period: NR
OJ
0
v.)
~                                                                                           189
~
-.....J

  Exhibit 163                                                                                                                                                    JA-0002989
                                   Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 57 of 145




              Table 43. Study characteristics and association between OC use and venous thromboembolism incidence (continued)
                                                                                                                                                                                         Meta-
                                                                                                                                                                           Study
                  Studl                            Study Details                          OR             95%CI                 Covariates                Region                         Analysis
                                                                                                                                                                           Quality       Codeb
                                                                                             Cohort (continued)
                                   Women aged 12-50 yr in a health care
                                   plan in Israel
                                   Exposed: 431,223 use episodes. Total of
              Gronich,
                                   819,749 woman-years offollowup                          NR               NR                     NA                      Israel            Fair           2
              2011 311
                                   Recruitment period: 2002-2008

                                   Women aged 15-49 yr in national
                                   registries
              Lide~aard,                                                                                                          NA
                     93            Exposed: 2,821,686 person-years
              2011                                                                        2.83         2.65 to 3.01       Age, calendar year,            Denmark             Fair          1, 2
                                   Unexposed: 4,960,730 person-years
                                                                                                                            education level
                                   Recruitment period: 1995-2005
                                   Women >18 yr in 12 thrombosis clinics
                                   Exposed: 49                                                                                                        U.S., Canada,
                             294
              Le Gal, 2010         Unexposed: 247                                          0.6          0.1 to 2.8                 Age                   France,             Fair           4
                                                                                                                                                       Switzerland
                                   Recruitment period: 2001-2006
                                   Female relatives from 4 family cohorts
                                   (first-degree relatives of consecutive
                                   patients with VTE or premature
              van Vli~men,         atherosclerosis)                                                                      Pregnancy and clotting
                                                                                          2.1           1.1 to 4.1                                     Netherlands           Fair           4
              2011 29              Exposed: 571                                                                                 defects
                                   Unexposed: 227

                                    Recruitment period: 1995-2004
               BMl = body mass index; CI= confidence interval; DRSP = drospirenone; DVT = deep venous thrombosis; mo= month/months; NA= not applicable; NR = not reported; OC =
               oral contraceptive; OR= odds ratio; PE= pulmonary embolism; UK= United Kingdom; U.S.= United States; VTE = venous thromboembolism; WHO= World Health
               Organization; yr=year/years
               astudy identifies the primary abstracted article. For details about the relationships between companion studies and articles, refer to Tables C-1 and C-2 in Appendix C.
               bMeta-analysis code: 1 = Included in this meta-analysis of current versus noncurrent OC use; 2 = Excluded due to current versus noncurrent OR not reported or not calculable; 3 =
               Excluded due to progesterone-only OC use; 4 = Excluded due to family history ofVTE or thrombophilia.
               cThis odds ratio is not included in the meta-analysis because it represents a subset of the total VTE population (OR=l .85).
               dCalculated by pooling the ORs of individual subgroups.



0
0
OJ
0
w                                                                                                    190
~
~
OJ

Exhibit 163                                                                                                                                                                                        JA-0002990
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 58 of 145




     Current Versus Noncurrent QC Use
          Fourteen studies261 -264'268 '269'271 '275 '280 -283 '286 '288 were included in this meta-analysis examining
     the effect of current versus noncurrent OC use on VTE incidence. Of these, 11 were case-control
     studies representing a combined 4565 cases and 10,901 controls; and 3 were cohort studies
     representing 3,888,193 exposed person-years and 6,018,697 unexposed person-years. Six studies
     were rated good quality, 6 fair quality, and two poor quality (Table 43). Only four studies in this
     meta-ana1ys1s  . me. lu ded patients
                                    .       ~
                                            1rom     t h e U mte . d States. 262'280 '282'286
          In addition to the 14 studies included in the meta-analysis, a recently published, good-quality
     study293 reported relative risks of VTE associated with several different progestin formulations
     compared with no OC use. The data from this important study were not included in the meta-
     analysis so as not to inappropriately pool odds ratios with adjusted relative risks, with the latter
     calculated based on person-years of exposure. This study also included patients from an earlier
     publication by Lidegaard et al. 263 Data from the earlier study are included in the meta-analysis.
     The study by Andersen et al. 269 contributed two ratio measures because the risk was only
     reported separately by progestin generation. The VTE outcome included PE and DVT in the
     majority of studies. One study286 included only PE cases. The comparison groups for noncurrent
     OC users was (1) never users in six studies, (2) former and never users in seven studies, and (3)
     unspecified in one study.
          Abstracted data not included in this meta-analysis are specified (with rationale) in Table 43.
     Reasons for exclusion from this analysis included the following: no reporting of odds ratios for
     current versus noncurrent QC users;260,277,278,284,285,287,290,291,296,198-30l,31 ,312 family history of VTE
     or t h rom b op h1.1ia
                         . m. control group an d cases; 28929229429s ' ' ' an d only me     . lu d.mg progesterone only
     OCs.297
          Figure 33 shows the random-effects meta-analysis of the 14 studies. The result is an
     estimated odds ratio of 2.97 (95% CI, 2.46 to 3.59), demonstrating a significant increase in VTE
     risk with current OC use. There was significant heterogeneity, with a Q-value of 82.207 for 14
     degrees of freedom, p<O.001.




                                                            191




                                                                                                                   00803449
Exhibit 163                                                                                                      JA-0002991
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 59 of 145




     Figure 33. Forest plot for current versus noncurrent OC use and the risk of VTE


       Study                                                                         Odds ratio and 95% Cl

                                     Odds       Lower        Upper
                                     ratio       limit        limit

       WHO Collab. , 1995 4.100                  3.216   5.226
       Grodstein , 1996   2.200                  0.810   5.975
       Andersen 1998      5.200                  1.624 16.648
       Andersen 2, 1998 48.600                   5.592 422.389
       Hannaford, 1998    1.600                  1.252   2.044
       Bloemenkamp , 1999 3.900                  2.634   5.775
       Lewis , 1999       2.900                  2.058   4.086                                              --+--
       Spannagl , 2000    3.000                  1.800   5.000
       Sidney , 2004      2.990                  1.859   4.808
       Huerta, 2007       1.850                  1.380   2.480
       Austin , 2009      2.800                  1.388   5.650
       van Hylckama, 2009 4.388                  3.784   5.089
       Lidegaard , 2009   2.830                  2.655   3.016                                                 +
       Barsoum , 2010     4.030                  1.828   8.882
       Dinger, 2010       2.400                  1.800   3.200
                          2.970                  2.456   3.591
                                                                            0.1 0.2         0.5     1      2
                                                                                                               •    5     10
                                                                                  Favors QC             Favors No QC
     CI = confidence interval; OC = oral contraceptive
     Note: the study by Andersen (1998) contributed two ratio estimates because the risk was reported separately by progestin
     generation.


     Sensitivity Analyses
         We performed sensitivity analyses by excluding studies that did not include patients from the
     United States. The odds ratio for the remaining four studies was essentially unchanged from the
     larger analysis (OR, 3.00; 95% CI, 2.15 to 4.19). A second sensitivity analysis excluded the two
     poor-quality studies and resulted in a similar OR of 3.17 (95% CI, 2.62 to 3.83).

     Ever Versus Never QC Use
         One cohort study288 examined the effect of ever versus never OC use on the risk of VTE. The
     risks of DVT and PE were significantly increased in ever versus never users with a risk ratio of
     1.56 (95% CI, 1.14 to 2.14) for PE and 1.66 (95% CI, 1.25 to 2.04) for PE. However, these "ever
     users" included current and past users.
                     . represente d m
         Th ree stu d1es                                                          . 262-264 strati. fi1ed ever
                                     · t h e current versus noncurrent meta-analys1s
     users by current and former users to examine whether current versus ever use conferred different
     risk for VTE. In all three studies, the odds of developin~ VTE were significantly increased
     among current users. However, one case-control study2 2 found no difference in the odds of VTE


                                                                   192




                                                                                                                                  00803450
Exhibit 163                                                                                                                     JA-0002992
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 60 of 145




     for ever versus never users (OR, 1.25; 95% CI, 0.78 to 2.01) and no difference in the odds of
     VTE for former versus never users (OR, 0.73; 95% CI, 0.44 to 1.21). A second case-control
     study264 found only slightly increased odds of PE for former versus never users (OR 1.27; 95%
     CI, 1.08 to 1.49) but no difference in the odds ofDVT (OR 1.14; 95% CI, 0.98 to 1.34). The
     cohort study263 found no increased odds of VTE among former versus never users (OR 1.08;
     95% CI, 0.98 tol.18). We did not conduct a meta-analysis of ever versus never OC use because
     of the high heterogeneity of the studies and the low clinical relevance of the question.

     PE Incidence Among OC Users
          Most studies included PE in the definition of VTE. Three studies, however, examined the
     relationship between OC use and the incidence of PE separately from DVT. Two studies looked
     at the risk among current users. The third looked at the risk among ever versus never users.
     There were not enough data for a meta-analysis. One good-quality case-control study264
     evaluated the odds of developing PE, DVT, or both PE and DVT among current versus
     noncurrent OC users. The adjusted odds ratios were similar for all comparisons. For DVT, the
     odds ratio was 2.05 (95% CI, 1.46 to 2.89); for PE, odds ratio was 1.56 (95% CI, 1.04 to 2.35);
     and for both DVT and PE, 1.85 (95% CI, 1.38 to 2.48). A fair-quality cohort study286 that
     evaluated the risk of PE for current or former OC users demonstrated a trend toward increased
     risk among current users, but the confidence intervals were not significant, with a risk ratio of
     2.2 (95% CI, 0.8 to 5.9). For former OC users, the odds ratio was 0.8 (95% CI, 0.5 to 1.2). A
     poor-quality cohort study288 evaluated the risk of PE among ever versus never users and found a
     risk ratio of 1. 56 (95% CI, 1.14 to 2.14) and a similar risk ratio of 1. 60 for DVT alone (95% CI,
     1.25 to 2.04). Ever users included current and former users of OCs.

     Duration of QC Use
          Two fair-quality cohort studies263 •292 and four case-control studies (3 good quality and 1
     fair)2 62•276 •296 •302 evaluated the relationship between duration of OC use and risk ofVTE. Related
     data from articles considered part of one study grouping 263 •276 are represented in both the case-
     control and cohort categories due to a relationship between the represented patient populations.
     There were not enough data for a meta-analysis of the risk of VTE among current OC users by
     duration of use because of the varying time periods of duration of OC use reported in these 5
     studies.
                                                   302
           In a European case-control study, women using OCs for 6 months or less had an increased
     odds of VTE compared with longer users (OR, 3.0; 95% CI, 0.6 to 14.8); however, the vast
     majority of VTEs (97 of 109) occurred in women using OCs for more than a year. In a second
     European case-control study, 276 current OC users of more than 1 year had 0.5 times the odds of
     developing VTE compared with users of less than 1 year. In a good-quality case-control study
     from the United States, 262 the odds of VTE among current versus noncurrent users was 5.43
     (95% CI, 2.12 to 13.94) for use less than 1 year. For women using OCs for 1 to 5 years, the odds
     were similar at 5.73 (95% CI, 2.98 to 10.99) and were lower for those using OCs for greater than
     5 years at 3.12 (95% CI, 1.99 to 4.88). In a European cohort study, 263 the rate ratio (RR) of VTE
     for current users was higher among women who had used for less than 1 year (RR, 4.17; 95% CI,
     3.73 to 4.66) than for those who used OCs 1 to 4 years (RR, 2.98; 95% CI, 2.73 to 3.26) or
     greater than 4 years (RR, 2.76; 95% CI, 2.53 to 3.02). In a fair-quality case-control study from
     Europe, 296 the odds of VTE was higher among users of all types of OCs during the first 6 months
     versus 7 months or more of use (OR, 3.8; 95% CI, 1.8 to 9.0).



                                                     193




                                                                                                      00803451
Exhibit 163                                                                                         JA-0002993
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 61 of 145




     QC Formulation

     Estrogen Dose
         Three studies260 ' 271 ' 276 ' 293 evaluated the relationship between high estrogen ~50 mcg) and
     low estrogen (<50 mcg) OCs on the risk of VTE (Table 44). Of these, two were case-control
     studies representing 1298 cases and 4804 controls and one cohort study representing 7,782,416
     person-years. One study was rated good quality and two fair quality.

     Table 44. Data for risk of VTE on low-dose versus high-dose estrogen
                                                                          OR or
                 Studya                             Formulation                                     95%CI                  Notes
                                                                            RR
                                                  Low-Dose EE vs. Noncurrent Use
                                        EE 30 mcg and desogestrel
                                                                            8.7                   3.9to 19.3
                               260      EE 30 mcg and levonorgestrel                                                 Premenopausal
       Bloemenkamp, 1995                                                    3.8                   1.7 to 8.4
                                        EE 35 mcg and noresthisterone or                                                women
                                                                            3.8                   1.2to12.5
                                        lvnestrenol
                                        EE 30 mcg and levonorgestrel        3.7                   1.9to7.2
                               271      EE 30 mcg and desogestrel          4.9                    2.5 to 9.4
       Bloemenkamp, 1999
                                        EE 30 mcg and gestodene             5.2                   1.3 to 20.6
                                        EE 20 mqJ and desoQestrel          24.7                  2.8to213.5
                                                                                                                       <1 year vs
                         276            30-40 EE                                      3.4          2.4to7.1
       Lidegaard, 2002                                                                                               nonuse(never+
                                        20 EE                                         4.3          2.8 to 4.2
                                                                                                                        former)
                                                                                     1.57
                                        EE 30-40 mcg and norethisterone                          0.84 to 2.92
                                                                                     2.28
                                        EE 30-40 mcg and phasic                                  1.85 to 2.83
                                        levonorgestrel
                                                                                     2.19
                                        EE 30-40 mcg and levonorgestrel                          1.74to2.75
                                                                                     2.56
                         293            EE 30-40 mcg and norgestimate                            2.18 to 3.01
       Lidegaard, 2011                                                               4.21
                                        EE 30-40 mcg and desogestrel                             3.63 to 4.87       Adjusted relative
                                                                                     4.23
                                        EE 30-40 mcg and gestodene                               3.87 to 4.63             risk
                                                                                     4.47
                                        EE 30-40 mcg and drospirenone                            3.91to5.11
                                                                                     4.10
                                        EE 30-40 mcg and cyproterone                             3.37 to 4.99
                                                                                     3.26
                                        EE 20 mcg and desogestrel                                2.88 to 3.69
                                                                                     3.50
                                        EE 20 mcg and gestodene                                  3.09 to 3.97
                                                                                     4.84
                                        EE 20 mcg and drospirenone                               3.19 to 7.33

                                                  High-dose EE vs. Noncurrent Use
                               260      EE 50 mcg and levonorgestrel or                                              Premenopausal
       Bloemenkamp, 1995                                                    3.4                   1.1to10.7
                                        lynestrenol                                                                     women
                                        EE 50 mcg and lynestrenol
                               271
       Bloemenkamp, 1999                or levonorgestrel or                8.7                   2.9 to 25.8
                                        noresthisterone
                                                                                                                       <1 year vs
                         276
       Lidegaard, 2002                  50 EE                                         4.2          2.4 to 7.1        nonuse(never+
                                                                                                                        former)
                                        EE 50 mcg and norethisterone
                         293                                                         5.66        3.12to 10.3        Adjusted relative
       Lidegaard, 2011                  EE 50 mcg and levonorgestrel
                                                                                     3.54        2.48 to 5.05             risk
     CI = confidence mterval; EE= ethmyl estrad1ol; OR= odds rat10; RR= relative nsk
     astudy identifies the primary abstracted article. For details about the relationships between companion studies and articles, refer
     to Tables C-1 and C-2 in Appendix C.




                                                                     194




                                                                                                                                     00803452
Exhibit 163                                                                                                                        JA-0002994
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 62 of 145




         Table 45 lists the odds ratios for the meta-analysis of estrogen dose level. The cohort study293
     was not included in the meta-analysis due to the inability to calculate an odds ratio for the data.
     The results show no differences in the incidence of VTE by estrogen dose level. A formal test for
     difference gives a p-value of 0.7974. There was no significant heterogeneity. The estimated
     value of ll is 0.0.

     Table 45. Estimated odds ratio by estrogen-dose level (VTE incidence)
                    Estrogen Dose                           Odds Ratio (95% Confidence Interval)
                         Low                                         3.39 (2.32 to 4.96)
                         High                                        3.06 (1.32 to 7.10)


         However, in the study by Lidegaard et al., 293 which was not included in this meta-analysis,
     the first-generation progestin norethisterone in combination with 50 mcg of ethinyl estradiol was
     associated with a higher risk (RR 5.66; 95% CI, 3.12 to 10.3) than all of the other formulations
     studied, including norethisterone in combination with 30 to 40 mcg of ethinyl estradiol (RR 1.57;
     CI, 0.84 to 2.92) and norethisterone without estrogen (RR 0.56; CI, 0.29 to 1.07). These findings
     suggest that an increase in the ethinyl estradiol dose in combination with norethisterone from 30-
     40 mcg to 50 mcg may be associated with a more than doubling of risk ofVTE. Notably, there
     was not as large an increase in VTE risk associated with high-dose versus low-dose estrogen in
     combination with levonorgestrel (RR 3.54 with high-dose and RR 2.19 with low-dose,
     overlapping confidence intervals).
         We were unable to conduct a meta-analysis for the odds of VTE among progestin-only OC
     users (i.e., pills containing no estrogen); however, several studies addressed this question. A
     European case-control study276 found a nonsignificant increase in the odds of VTE (OR 2.0; 95%
     CI, 0.8 to 5.1) for progestin-only OC users compared with nonusers. This same group of
     investigators293 subsequently reported data from a large cohort of women in Denmark that
     demonstrated a nonsignificant decrease in the relative risk of VTE for progestin-only OC users
     compared with nonusers (RR for norethisterone 0.56; CI, 0.29 to 1.07 and RR for desogestrel
     0.64; CI, 0.29 to 1.42). A multinational case-control study 272 also found no difference in the odds
     ofVTE (OR 0.68; CI, 0.28 to 1.66) among current users of progestin-only OCs versus nonusers.

     Progestin Generation
         As discussed previously, for the purpose of our analyses, first-generation progestins include
     norethindrone and ethynodiol diacetate; second-generation include levonorgestrel and norgestrel;
     third-generation include gestodene, desogestrel, and norgestimate; and fourth-generation include
     drospirenone, dienogest, and cytoproterone acetate. Six case-control studies representing 4257
     cases an d 11 ,791 contro1s181 '26L270.273
                                        ' ' '276'280 '281 '284 were me
                                                                    ·  1u ded m
                                                                              · th.1s meta-ana1ys1s
                                                                                                 · exammmg
                                                                                                       · ·
     the effect on VTE incidence of varying progestin generations in current users of combination
     OCs.
         Four studies were rated good quality and three fair quality. Only one study280 included
     patients from the United States. Table 46 lists the included studies, generation of progesterone
     studied, and odds ratios. An additional large cohort study representing 8,010,290 person-years293
     reported relative risks of VTE associated with several different progestin generations. The
     findings from this study are summarized in Table 46 but could not be included in the meta-
     analysis because odds ratios were not reported.




                                                      195




                                                                                                       00803453
Exhibit 163                                                                                          JA-0002995
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 63 of 145




     Table 46. Data for outcomes on progestin generation (VTE incidence)
                                              Formulationu
               Studl                                                     OR        95%CI                  Notes
                                        (Vs. Noncurrent OC Use)
                                                        First Generation
                                                                                                  Europe only
                              181   First generation/ EE < 50 mcg       3.37    1.44 to 7.93
       Anonymous, 1995                                                                            (developing countries
                                    First generation/EE~ 50 mcg         4.05    1.92 to 8.54
                                                                                                  excluded)
                            270
       Lidegaard, 1998              First generation                    1.8     0.9 to 3.6        VTE (PE + DVT)
                  261
       Lewis, 1999                  First generation                    8.48    3.03 to 23.86
                            276
       Lidegaard, 2002              <1 year of use first generation     4.1     2.4to7.1
                      280                                                                         African-American
       Austin, 2009                 First generation                    4.1     1.1to14.9
                                                                                                  women
       Van HJlckama Vlieg,          Lynestrenol                         5.6     3.0to 10.2
            2 1
       2009                         Noresthisterone                     3.9     1.4to10.6
                                                                                                  Adjusted relative risk
                                    Norethisterone/EE 50 mcg            5.66    3.12to 10.3
                            293                                                                   (not included in meta-
       Lidegaard, 2011              Norethisterone/EE 30-40 mcg         1.57    0.84 to 2.92
                                                                                                  analysis of odds
                                    Norethisterone (no estrogen)        0.56    0.29 to 1.07
                                                                                                  ratios)
                                                      Second Generation
                                    Second generation/EE ~ 50 mcg    3.83       2.44 to 6.02      Europe only
                              181
       Anonymous, 1995              Second generation/EE < 50 mcg    3.61       2.53to 5.13       (developing countries
                                                                                                  excluded)
                      273
       Suissa, 1997                 Second generation                   6.6     2.5to 17.8        <1 year of use
                      270
       Lidegaard, 1998              Second generation                   1.6     1.0to2.5
                                    Second generation                   2.85    1.92 to 4.22
                  261
       Lewis, 1999                  other second generation             3.25    1.89 to 5.58
                                    LevonorQestrel                      2.63    1.75to3.95
                            276     Second generation                   2.9     2.2 to 3.8
       Lidegaard, 2002
                                    LevonorQestrel                      3.6     2.6 to 4.9
                      280                                                                         African-American
       Austin, 2009                 Second generation                   2.9     0.9 to 9.3
                                                                                                  women
       Van HJlckama Vlieg,          Second generation
            2 1                                                          3.6    2.9, 4.6
       2009                         (levonorQestrel) vs. none
                       284
       Heinemann, 2010              Second generation                    3.14   2.21 to 4.47
                                    Levonorgestrel/EE 50 mcg                    2.48 to 5.05      Adjusted relative risk
                                                                         3.54
                            293     Levonorgestrel/EE 30-40 mcg                 1.74to2.75        (not included in meta-
       Lidegaard, 2011                                                   2.19
                                    Phasic levonorgestrel/EE 30-40              1.85 to 2.83      analysis of odds
                                                                         2.28
                                    mcQ                                                           ratios)
                                                          Third Generation
                                                                                                  Europe only
                              181   Third generation/EE < 50 mcg
       Anonymous, 1995                                                  7.36    4.20to 12.90      (developing countries
                                                                                                  excluded)
                                    Third generation                    2.26    1.46 to    3.50
                                    Norgestimate                        3.65    2.17 to    6.12
                  261
       Lewis, 1999                  Desogestrel 30 mcg                  2.52    1.56 to    4.09
                                    Gestodene                           2.25    1.40 to    3.60
                                    DesoQestrel 20 mcQ                  1.56    0.85 to    2.86
                      280                                                                         African-American
       Austin, 2009                 Third generation                    3.4     0.48 to 20.3
                                                                                                  women
                                                                        2.56
                                                                                2.18 to 3.01      Adjusted relative risk
                                    Norgestimate/EE 30-40 mcg           4.21
                            293                                                 3.63 to 4.87      (not included in meta-
       Lidegaard, 2011              Desogestrel/EE 30-40 mcg            4.23
                                                                                3.87 to 4.63      analysis of odds
                                    Gestodene/EE 30-40 mcg
                                                                                                  ratios)




                                                                 196




                                                                                                                       00803454
Exhibit 163                                                                                                          JA-0002996
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 64 of 145




       Table 46. Data for outcomes on progestin generation (VTE incidence) (continued)
                                                 Formulation°
                Studl                                                              OR           95%CI                   Notes
                                           (Vs. Noncurrent OC Use)
                                                            Fourth Generation
       Van HJlckama Vlieg,             Drospirenone                             6.3          2.9 to 13.7
            2 1
       2009                            Cyproterone acetate                      6.8          4.7 to 10.0
                                                                                4.47                           Adjusted relative risk
                                       Drospirenone/EE 30-40 mcg                             3.91to5.11
                         293                                                    4.10                           (not included in meta-
       Lidegaard, 2011                 Cyproterone/EE 30-40 mcg                              3.37 to 4.99
                                                                                4.84                           analysis of odds
                                       Drospirenone/EE 20 mcg                                3.19 to 7.33
                                                                                                               ratios)
     CI = confidence mterval; EE= etlunyl estrad10l; OC = oral contraceptive; OR= odds rat10
     astudy identifies the primary abstracted article. For details about the relationships between companion studies and articles, refer
     to Tables C-1 and C-2 in Appendix C.
     bpirst-generation progestins = norethindrone and ethynodiol diacetate; second-generation= levonorgestrel and norgestrel; third-
     generation = gestodene, desogestrel, and norgestimate; fourth-generation= drospirenone, dienogest, and cytoproterone acetate.

         Table 47 lists the results of the meta-analysis. We found no difference in the odds ofVTE by
     progestin generation. An overall test for differences gives a chi-square value of 8.1 for 3 degrees
     of freedom, p=0.044. There was significant heterogeneity. The estimated value of 6 is 0.24. The
     t-value is 4.89 for 11 degrees of freedom, p=0.0005. The value of 6 is larger than many of the
     standard errors for the observed odds ratios.

     Table 47. Estimated odds ratio by progestin generation of combined OCs relative to noncurrent
     use (VTE incidence)
                        Generation                                         Odds Ratio (95% Confidence Interval)
                               First                                                   4.06 (2.66 to 6.19)
                          Second                                                        3.28 (2,49 to 4.31)
                           Third                                                       4.06 (3.09 to 5.32)
                           Fourth                                                      5.36 (2.78 to 10.32)


         Additional reports260,268,271,279,283,287,291,296,297,299-30l,311,312 giving information about the risk of
     VTE associated with different generations of progestin use are provided in Table 48. These data
     were not in a format that was useful for meta-analysis because the comparisons were between
     users of various types of OCs, and the studies did not report odds of VTE between current and
     noncurrent users. There were also many overlapping patients between these studies and between
     some of these studies and those included in the meta-analysis reported above. One fair-quality
     cohort study, 287 one good-quality case-control study, 279 and one fair-quality case-control
     study, 299 all conducted in the United Kingdom, found no difference in the odds or risk of VTE
     among users of OCs containing progestins of different generations but similar ethinyl estradiol
     doses. A good quality large European cohort study297 found no difference in VTE odds among
     current users of dienogest- or drospirenone-containing OCs and those using other OCs
     containing similar estrogen dose. Another fair quality case control study 283 had similar findings.
     Another fair-quality European case-control study260 found a significant increase in odds of VTE
     among current users of desogestrel, a third-generation OC, compared with first- and second-
     generation OCs (OR, 2.5; 95% CI, 1.2 to 5.2). A separate, good-quality case-control study271
     found no difference in VTE risk between OC users of third-generation ~rogestins versus those
     using second-generation progestins. A large, fair-quality cohort study29 reported VTE incidence
     among initiators of OCs containing drospirenone (a fourth-generation OC) versus initiators of


                                                                     197




                                                                                                                                     00803455
Exhibit 163                                                                                                                        JA-0002997
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 65 of 145




     other OCs followed on average for 7.6 months. They found no significant difference in risk (RR,
     0.9; 95% CI, 0.5 to 1.6).
           On the other hand, a good-quality analysis of the WHO Collaborative Study of
                                                                   268
     Cardiovascular Disease and Steroid Hormone Conception reported statistically significant
     increases in the odds of VTE associated with third-generation progestins desogestrel (OR, 2.4;
     95% CI, 1.3 to 4.6) and gestodene (OR, 3.1; 95% CI, 1.6 to 5.9) compared with the second-
     generation progestin levonorgestrel. Jick et al. 296 also reported higher odds of VTE associated
     with third-generation OCs compared with the second-generation progestin levonorgestrel (OR,
     2.3; 95% CI, 1.3 to 3.9) in a good-quality case-control study using the U.K. General Practice
     Research Database. Herings et al. 301 reported similar findings among a population of Dutch
     women; in a fair-quality cohort study, they reported a risk ratio of 4.2 (95% CI, 1.7 to 10.2) for
     VTE among new users of third-generation progestins compared with new users of
     levonorgestrel. Another fair-quality case-control study conducted in the United States312
     demonstrated an increased odds ratio of VTE associated with the fourth-generation progestin
     drosyirenone compared with levonorgestrel (OR, 2.4; 95% CI, 1.7 to 3.4). Similarly, Parkin et
     al. 30 reported an increased risk of nonfatal VTE associated with the fourth-generation progestin
     drospirenone compared with levonorgestrel (OR, 3.3; 95% CI, 1.4 to 7.6) in a fair-quality case-
     control study that used the U.K. General Practice Research Database. Finally, a fair-quality
     cohort study conducted in Israel 311 reported an elevated risk ratio for VTE of 1.43 (95% CI, 1.15
     to 1.78) associated with OCs that contained drospirenone, relative to OCs that contained a third-
     generation progestin.




                                                    198




                                                                                                    00803456
Exhibit 163                                                                                       JA-0002998
                                          Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 66 of 145




                Table 48. Comparative risk of VTE among different progestin formulations and generations (VTE incidence)
                                                                                                                OR,RR,
                         Studl                                   Formulationb                 Referent                       95%CI                Notes
                                                                                                                 or HR
                                                                                                                                        OR adjusted for BMI,
                                                      Desogestrel                   Levonorgestrel              2.4      1.3to4.6       alcohol consumption,
                                          268
                 Anonymous, 1995                      Gestodene                     Levonorgestrel              3.1      1.6 to 5.9     Oxford region varicose
                                                      Desogestrel or gestodene      Levonorgestrel              2.7      1.6 to 4.6     veins, HTN in pregnancy,
                                                                                                                                        smoking
                                                260   Desogestrel                   Levonorgestrel              2.2      0.9 to 5.4
                 Bloemenkamp, 1995                                                                                                      RR adjusted for age
                                                      Desogestrel with 30 mcg EE    All other OCs               2.5      1.2 to 5.2
                                                      All second generation         All third generation        1.68     1.04 to 2.75
                                                      Levonorgestrel                other second generation     0.51     0.19to 1.33
                                                      Levonorgestrel                Desogestrel/EE 30 mcg       1.17     0.60 to 2.26
                                287                   Levonorgestrel                Desogestrel/EE 20 mcg       2.51     1.09 to 5.44   RR adjusted for 5-year
                 Farmer, 1997
                                                      Levonorgestrel                All desogestrel             1.76     0.91 to 3.48   bands
                                                      Levonorgestrel                Gestodene                   1.32     0.70 to 2.49
                                                      Monophasic levonorgestrel     Sequential levonorgestrel   2.09     0.93 to 4.70
                                                      Monophasic levonorqestrel     All third qeneration        1.97     1.00 to 3.87
                                                                                                                                        OR adjusted for age,
                                                271
                 Bloemenkamp, 1999                    Monophasic third generation   Levonorgestrel              1.9      0.8 to 4.5     family history, center,
                                                                                                                                        calendar time
                                    301                                                                                                 RR adjusted for year and
                 Herings, 1999                        Third-generation OC           Second-generation OC        4.2      1.7to 10.2
                                                                                                                                        aqe
                                                      Desogestrel                   Levonorgestrel              1.4      0.7 to 2.8
                                                                                                                                        OR adjusted for BMI,
                                                      Gestodene                     Levonorgestrel              1.3      0.7to2.7
                              299                                                                                                       smoking, diastolic blood
                 Todd, 1999                           Norethisterone                Levonorgestrel              0.5      0.2 to 1.6
                                                                                                                                        pressure, non-OC
                                                      Norgestimate                  Levonorgestrel              0.7      0.2 to 2.4
                                                                                                                                        prescriptions
                                                      Cyproterone acetate           Levonorgestrel              0.8      0.2 to 3.3




0
0
OJ
0
v.)
~                                                                                            199
0,
-.....J

  Exhibit 163                                                                                                                                                      JA-0002999
                                         Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 67 of 145




               Table 48. Comparative risk of VTE among different progestin formulations and generations (VTE incidence) (continued)
                                                                                                            OR,RR,
                        Studl                             Formulationb                 Referent                          95%CI                 Notes
                                                                                                             or HR
                                                                                                                                     OR adjusted for BMI,
                                               Desogestrel/EE 30 mcg         Levonorgestrel/EE   30   mcg   1.0      0.6 to 1.6
                                                                                                                                     smoking status, diastolic
                                               Gestodene/EE 30 mcg           Levonorgestrel/EE   30   mcg   0.8      0.5to1.3
                                                                                                                                     BP, asthma, duration of
                                               Desogestrel/EE 20 mcg         Levonorgestrel/EE   30   mcg   1.3      0.6 to 2.5
                                                                                                                                     OC exposure, and non-
                                               Triphasic levonorgestrel/EE   Levonorgestrel/EE   30   mcg   1.4      0.6 to 0.8
                                                                                                                                     OC/nonasthma
                                               Norgestimate/EE 35 mcg        Levonorgestrel/EE   30   mcg   0.9      1.6 to 0.4
                                  2790                                                                                               prescriptions
               Farmer, 2000                    Norethisterone/EE 35 mcg      Levonorgestrel/EE   30   mcg   3.3      1.0 to 10
                                               Cyproterone/EE 35 mcg         Levonorgestrel/EE   30   mcg   0.7      0.3to1.4
                                                                                                                                     OR adjusted by year of
                                               Drospirenone                  Levonorgestrel                 0.9      0.6 to 1.4
                                                                                                                                     birth
                                               Gestodene                     Levonorgestrel                 0.7      0.4to1.1
                                               Norgestimate                  Levonorgestrel                 0.7      0.3to1.4
                                                                                                                                     OR adjusted for BMI,
                                                                                                                                     smoking, duration of OC
                            296
               Jick, 2000                                                                                                            use, OC switching.
                                               Third-generation OCs          Levonorgestrel                 2.3      1.3to3.9
                                                                                                                                     Controls matched by year
                                                                                                                                     of birth, index date,
                                                                                                                                     qeneral practice
                                               Desogestrel                   Levonorgestrel and other OCs   1.1      0.7to1.7        HR adjusted for age, BMI,
                                  2970
               Dinger, 2007                    Desogestrel                   Levonorgestrel                 1.0      0.6to1.7        duration of OC use, VTE
                                               Desogestrel                   other OCs                      1.3      0.8 to 2.0      history
               Seeqer, 2oor~                   Drospirenone/EE               other OCs                      1.0      0.5to1.9        RR Current OC use
                                                                                                                                     OR adjusted for history of
                                               Dienogest/EE                  other low-dose OC              0.9      0.6 to 1.4      VTE, BMI, duration of OC
                                  283
               Dinger, 2010                    Dienogest/EE                  Low-dose levonorgestrel/EE     1.0      0.6 to 1.8      use, parity, education,
                                               Desogestrel/EE                Low-dose levonorgestrel/EE     1.0      0.5to1.8        chronic disease,
                                                                                                                                     medications, smoking
                                                                                                                                     Rate ratio adjusted for
                                                                                                                                     age, diabetes,
                                   311                                                                                               hyperlipidemia,
               Gronich, 2011                   Drospirenone                  Third-generation OC            1.43     1.15 to 1. 78
                                                                                                                                     hypertension, cancer,
                                                                                                                                     smoking, obesity, duration
                                                                                                                                     of use




0
0
OJ
0
v.)
~                                                                                    200
0,
OJ

 Exhibit 163                                                                                                                                                      JA-0003000
                                   Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 68 of 145




                Table 48. Comparative risk of VTE among different progestin formulations and generations (VTE incidence) (continued)
                                                                                                                                  OR,RR,
                          Studl                              Formulationb                               Referent                                    95%CI                      Notes
                                                                                                                                   or HR
                                                                                                                                                                       OR adjusted for age,
                            312
                 Jick, 2011                      Drospirenone                                   Levonorgestrel                    2.4               1.7 to 3.4         index year, and duration
                                                                                                                                                                       of OC use
                                                                                                                                                                       OR adjusted for BMI,
                                300
                 Parkin, 2011                    Drospirenone                                   Levonorgestrel                    3.3               1.4 to 7.6         using multiple imputation
                                                                                                                                                                       analysis
               BMI = body mass index; CI= confidence interval; EE = ethinyl estradiol; HR= hazard ratio; OC = oral contraceptive; OR= odds ratio; RR= risk ratio; VTE = venous
               thromboembolism
               astudy identifies the primary abstracted article. For details about the relationships between companion studies and articles, refer to Tables C-1 and C-2 in Appendix C.
               bpirst-generation progestins=norethindrone and ethynodiol diacetate; second-generation=levonorgestrel and norgestrel; third-generation=gestodene, desogestrel, and norgestimate;
               fourth-generation=drospirenone, dienogest, and cytoproterone acetate.
               cPublished study reported odds ratios and 95% Cls with levonorgestrel as the index value. For consistency in this table, we reversed the direction of this comparison and converted
               the odds ratios and 95% Cls to reflect the relative odds of VTE with use oflevonorgestrel as the reference group.




0
0
OJ
0
v)
~                                                                                                     201
0,
c.o
 Exhibit 163                                                                                                                                                                                         JA-0003001
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 69 of 145




     Special Populations and Risk of VTE with QC use

     Blood-Clotting Disorders
          Several studies evaluated the risk of VTE among special populations, including women with
     known predispositions to blood clotting. We were not able to perform a meta-analysis on this
     relationship because of a small number of studies that differed from each other in several
     important ways, including patient population and selections of controls.
         One fair-quality case-control study269 found an interaction between the use of OCs and the
     presence of inherited thrombophilia-protein C, protein S, antithrombin deficiencies, or Factor V
     Leiden mutation-such that OC users with inherited thrombophilia had a higher risk of VTE
     than is explained by the presence of either risk factor (i.e., a "multiplicative" effect). The odds
     ratio for inherited thrombophilia was 2.6 (95% CI, 0.7 to 9.3), and the odds ratio for inherited
     thrombophilia plus OC use was 63 (CI, 6.2 to 65). A second, poor-quality case-control study275
     found that Factor V Leiden carriers compared with noncarriers had an odds ratio of 1.7 (CI, 0.6
     to 4.8), while carriers plus OC users had an odds ratio of 6.4 (CI, 2.8 to 14.3). Another fair-
     quality case-control study280 showed a similar finding for a population of OC users with and
     without sickle cell trait. Compared with a reference group of nonusers without sickle cell trait,
     OC users without sickle cell trait had an odds ratio for VTE of 2.6 (CI, 1.1 to 6.2) and nonusers
     with sickle cell trait had an odds ratio of 1.8 (CI, 0.51 to 6.3). However, sickle cell trait patients
     who also used OCs had an odds ratio of 12.1 (CI, 2.8 to 52) for VTE. The sample size was too
     small to allow correction for potential confounding variables. Two cohorts of women whose
     family members had been diagnosed with VTE 292•295 had a two-fold increased risk of VTE
     during current OC use and risk regardless of presence of known thrombophilias.

     OC Use and Venous Thromboembolism Mortality
          No studies evaluated the association between OC use and mortality from VTE events.

     Strength of Evidence for OC Use and Risk of Venous
     Thromboembolism
         We found strong evidence that current OC use conferred a three-fold increased risk of VTE
     and PE when compared with the risk among noncurrent users (Table 49). The risk of VTE did
     not change among users of pills containing varying estrogen doses or progestin generations.




                                                      202




                                                                                                       00803460
Exhibit 163                                                                                          JA-0003002
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 70 of 145




     Table 49. Strength of evidence domains for the effect of OC use on venous thromboembolic
     events
                        Number of                         Domains Pertaining to SOE
                                                                                                            SOE and
                          Studies
                                                                                                           Magnitude of
      Comparison         (Women              Risk of
                                                           Consistency     Directness      Precision          Effect
                          and/or              Bias
                                                                                                             (95% Cl)
                       Person-Years)
                                           Incidence of All VTE and Mixed DVTIPE
                              14
      Current vs.                                                                                              High
                         (15,466 plus
      noncurrent                            Medium          Consistent        Direct        Precise             2.97
                          9,906,890
      use/never                                                                                            (2.46 to 3.59)
                        person-years)
                                                       Incidence of PE Only
                              3                                                                                 Low
      Current vs.
                          (863 plus                                                                        Elevated risk
      noncurrent                            Medium          Consistent        Direct        Precise
                         2,124,474                                                                       appears similar to
      use/never
                        person-years)                                                                       that of VTE
                                           Incidence of All VTE and Mixed DVTIPE
                              5                                                                                  Low
      Duration of        (6955 plus                                                                      Elevated risk may
                                            Medium          Consistent        Direct        Precise
      use                 7,782,416                                                                      be present during
                        person-years)                                                                     first year of use
                                                                                                                 High
                              3                                                                           Low dose: 3.39
                         (6102 plus                                                                         (2.32 to 4.96)
      Estrogen                              Medium          Consistent        Direct        Precise
                          7,782,416
                        person-years)                                                                     High dose: 3.06
                                                                                                           (1.32to 7.10)
                                                                                                                 High
                                                                                                          First generation:
                                                                                                                 4.06
                                                                                                           (2.66 to 6.19)

                                                                                                        Second generation:
                                                                                                               3.28
                              6                                                                           (2.49 to 4.31)
      Progestin                             Medium          Consistent        Direct        Precise
                           (16,048)
                                                                                                          Third generation:
                                                                                                                4.06
                                                                                                           (3.09 to 5.32)

                                                                                                         Fourth generation:
                                                                                                                5.36
                                                                                                          (2. 78 to 10. 32)
                                                      Mortality From VTE
     Current vs.
                                                                                                             Insufficient
     noncurrent                0               NA               NA             NA             NA                 NA
     use/never
     CI = confidence mterval; DVT = deep venous thrombosis; PE = pulmonary embolism; SOE = strength of evidence; VTE =
     venous thromboembolism


     OC Use and Stroke Incidence
         We identified 15 studies that evaluated the association between OC use and the incidence of
              · 1u d.mg 1sc
     strok e, me        · h em1c,
                              · h emorrh ag1c,
                                             · an d un d"f"'    · d strok e. 261 ·26s ·267·2n·288 ·304-307·314-333
                                                        1 1erentiate
     Of these, 10 were case-control studies, 4 were cohort studies, and 1 was a pooled analysis; 5
     studies were rated good quality, 9 fair quality, and 3 poor quality (Table 50). The pooled
     analysis332 includes data from the individual studies by Petitti et al. 315 and Schwartz et al. 333 Nine


                                                               203




                                                                                                                            00803461
Exhibit 163                                                                                                           JA-0003003
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 71 of 145




     studies assembled cohorts that were either fully or partially based in Europe or the United
     Kingdom; three studies occurred in the United States. All IO case-control studies recruited or
     identified patients from hospitals or hospital databases.




                                                    204




                                                                                                      00803462
Exhibit 163                                                                                       JA-0003004
                                      Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 72 of 145




                Table 50. Study
                              - characteristics and association between OC use and stroke incidence
                                                                                                                                                                        Meta-
                                                                                                                                                             Study
                       Studl                           Study Details                    OR                95%CI            Covariates           Region                 Analysis
                                                                                                                                                             Quality    Codeb
                                                                                         Case-Control
                                         Patients <45 yr in 5 hospitals in Paris
                                         Cases: 72 ischemic stroke, hospital
                                314
              Tzourio, 1995              Controls: 173 no stroke, hospital
                                                                                         NA                 NA                 NA                France       Fair        3
                                         Recruitment period: 1990-1993
                                         Type of stroke: lschemic
                                         Members of California Kaiser
                                         Permanente Medical Care Program
                                         aged 15-44 yr
                                         /schemic stroke
                                         Cases: 144 ischemic stroke, hospital and
                                         administrative records                         1.18            0.54 to 2.59                                                      1
                                         Controls: 744, hospital and administrative                                    Race, BMI, smoking,
                              315
              Petitti, 1996              records                                                                       treated diabetes and
                                                                                                                                                  U.S.        Fair
                                                                                                                           hypertension
                                         Hemorrhagic stroke
                                         Cases: 151 hemorrhagic stroke, hospital        1.14            0.60to1.16                                                        2
                                         and administrative records
                                         Controls: 744 hospital and administrative
                                         records

                                         Recruitment period: 1991-1994
                                         Women aged 20-44 yr in WHO                     4.20316
                                         Collaborative Study of Cardiovascular
                                                                                      (ischemic         1.74to 10.12
                              317        Disease and Steroid Hormone                                                                                                      1
              Anonymous, 1996                                                           stroke)                                               UK, Germany,
                              318        Contraception
              Anonymous, 1996                                                                                          Smoking, history of      Hungary,
                              267        Cases: Hospital*                              1. 10316                                                              Good
              Anonymous, 1998                                                                                            hypertension          Yugoslavia,
                         316             Controls: No stroke, hospital*
              Chang, 1999                                                             (hemor-           0.63 to 1.93                            Slovenia
                                         *Different sample size across articles                                                                                           2
                                                                                       rhagic
                                                                                       stroke)
                                         Recruitment period: 1990-1994




0
0
OJ
0
v)
~                                                                                                 205
0)
v)


Exhibit 163                                                                                                                                                                   JA-0003005
                                           Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 73 of 145




               Table 50. Study characteristics and association between OC use and stroke incidence (continued)
                                                                                                                                                                               Meta-
                                                                                                                                                                    Study
                           Studl                             Study Details                     OR              95%CI             Covariates            Region                 Analysis
                                                                                                                                                                    Quality    Codeb
                                                                                          Case-Control (continued)
                                              Women aged 16-44 yr in Transnational
                                              Study on Oral Contraceptives and the
                                                                                                                                Hypertension,
                                              Health of Young Women                                                                                    Austria,
                                     326                                                                                    occupation, education
               Heinemann, 1997                Cases: Undifferentiated stroke, hospital*                                                                France,
                               272                                                           2.86261                        level, hyperlipidemia,
               Heinemann, 1999                Controls: No Ml, thromboembolic CVA, or                    2.02 to 4.04                                 Germany,       Fair        1
                           261                                                                                                      genetic
               Lewis, 1999                    VTE, hospital and community*                                                                           Switzerland,
                                                                                                                              polymorphisms of
                                              *Different sample size across articles                                                                     UK
                                                                                                                                  ACE gene
                                              Recruitment period: 1993-1996
                                              Members of California Kaiser Permanente
                                              Medical Care Program aged 15-44 yr
                                              /schemic stroke
                                              Cases: 60 ischemic stroke, hospital and
                                                                                               0.90          0.27 to 2.94                                                        1
                                              administrative records
                                                                                                                                Age, treated
                                              Controls: 485, community
                                   333                                                                                         hypertension,
               Schwartz, 1997                                                                                                                            U.S.        Good
                                                                                                                            smoking, race, alcohol
                                              Hemorrhagic stroke
                                                                                                                                     use
                                              Cases: 102 hemorrhagic stroke, hospital and
                                                                                               0.93          0.37 to 2.31                                                        2
                                              administrative records
                                              Controls: 485 community

                                              Recruitment period: 1991-1994
                                              Women aged 11-44 yr in stroke clinic and
                                              neurology department of a hospital in
               Barina9arrementeria,           Mexico City
                      32
               1998                           Cases: 130 undifferentiated stroke, hospital     2.5            0.8 to 8.1         Unadjusted            Mexico        Poor        1
                                              Controls: 122 no stroke, hospital

                                              Recruitment period: "Last 11 vears"
                                              Women aged 19-49 yr in Risk of Arterial
                                              Thrombosis in Relation to Oral
                                     320      Contraceptives Study
               Kemmeren, 2002                                                                                                    Age, area of
                                              Cases: 203 ischemic stroke, hospital             2.1            1.5 to 3.1                             Netherlands     Good        3
                                                                                                                            residence, calendar yr
                                              Controls: 925, community

                                              Recruitment period: 1990-1995

0
0
OJ
0
v.)
~                                                                                                      206
0)
~


 Exhibit 163                                                                                                                                                                         JA-0003006
                                            Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 74 of 145




               Table 50. Study characteristics and association between OC use and stroke incidence (continued)
                                                                                                                                                                          Meta-
                                                                                                                                                               Study
                       Studl                                   Study Details                   OR             95%CI            Covariates          Region                Analysis
                                                                                                                                                               Quality    Codeb
                                                                                    Case-Control (continued) (continued)
                                               Patients aged 15-55 yr in 4 city hospitals
                                               in Melbourne
                                                                                                                         Smoking, alcohol,
                               322             Cases: 234 ischemic stroke, hospital
               Siritho, 2003                                                                                           exercise, cholesterol,
                                               discharge records                              1.62      0.69 to 3.83                               Australia    Fair        1
                                                                                                                      Ml, hypertension, TIA,
                                               Controls: 234, community
                                                                                                                             diabetes
                                               Recruitment period: 1984-1996
                                               Woman <45 yr referred to a thrombosis
                                     323       center
               Martinelli, 2006
                                               Cases: 105, ischemic stroke, hospital           NA               NA                 NA                Italy      Poor        4
                                               Controls: 293, healthy, partner or friend of
                                               cases
                              325                                                                                         Parity, BMI, smoking,
               Wang, 2012
                        324                    25 towns in Jiangsu Province                                                    hypertension,
               Li, 2010
                                               Either ischemic or hemorrhagic stroke                                          hyperlipidemia,
                                               Cases: 449 either ischemic or hemorrhagic      4.05          2.19to7.47    alcohol use, diabetes,    China       Fair        1
                                               stroke, hospital                                                              family history of
                                               Controls: 830 no stroke, hospital                                            stroke, duration of
                                                                                                                              current OC use
                                                                                                     Cohort
                                               Royal College of General Practitioner's
                                               Oral Contraception study
                                      288      Exposed: 335,181 person-years
               Hannaford, 1998
                                               Unexposed: 28,727 person-years                  NA               NA                 NA                 UK        Poor        3

                                               Mean age at study entry: 49
                                               Recruitment period: 1968-NR
                                               Women aged 25-39 yr in Oxford Family
                                               Planning Association Study
                                               Exposed: 186,848 person-years
                                               Unexposed: 123,716 person-years
                            265
               Mant, 1998                                                                                                   Age, parity, BMI,
                                                                                               2.9           1.3 to 6.7                               UK        Fair        1
                                              Note: After age 45, only women who had                                      smoking, social class
                                              never used OCs or those who had used it for
                                              2:8 yr were followed until 1994.

                                               Recruitment period: 1968-1974
0
0
OJ
0
v.)
~                                                                                                     207
0)
0,


 Exhibit 163                                                                                                                                                                    JA-0003007
                                        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 75 of 145




               Table 50. Study characteristics and association between OC use and stroke incidence (continued)
                                                                                                                                                                 Meta-
                                                                                                                                                      Study
                      Studl                               Study Details                   OR           95%CI           Covariates           Region              Analysis
                                                                                                                                                      Quality    Codeb
                                                                                        Cohort (continued)
                                           Women aged 30-49 yr in Women's
                                                                                          1.1         0.6 to 2.0   Age, BMI, smoking,                              1
                                           Lifestyle and Health Cohort Study
                                                                                                                   education, physical
                            319            Exposed: 38,258
               Yang, 2009                                                                                          activity, alcohol use,   Sweden     Fair
                                           Unexposed: 7471
                                                                                                                   high blood pressure,
                                                                                          0.4         0.1 to 2.1          diabetes                                 2
                                           Recruitment period: 1991-1992
                                           Women aged 15-49 yr in Denmark
                                           Either ischemic or undifferentiated stroke
                                           Exposed: 4,651,766 person-years                               NR
                                           Unexposed: 9,336,662 person-years
                                  329                                                                              Age, education, year,
               Lidegaard, 2012                                                            NR                                                Denmark    Fair        5
                                           /schemic stroke                                                              risk factors
                                           Exposed: 4,651,766 person-years
                                           Unexposed: 9,336,662 person-years                             NR

                                           Recruitment period: 1995-2009




0
0
OJ
0
v.)
~                                                                                               208
0)
0)


 Exhibit 163                                                                                                                                                           JA-0003008
                                       Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 76 of 145




                Table 50. Study characteristics and association between OC use and stroke incidence (continued)
                                                                                                                                                                                              Meta-
                                                                                                                                                                                Study
                        Studl                                Study Details                         OR             95%CI               Covariates               Region                        Analysis
                                                                                                                                                                                Quality       Codeb
                                                                                                         Pooled
                                            Members of California Kaiser Permanente
                                            Medical Care Program and Washington
                                            State aged 18-44 yr
                                            /schemic stroke
                                            Cases: 175 ischemic stroke, hospital and
                                            administrative records
                                            Controls: 485, hospital and administrative
                                 332        records and community
                Schwartz, 1998                                                                      NR             NR                      NA                    U.S.            Good             6
                                            Hemorrhagic stroke
                                            Cases: 198 hemorrhagic stroke, hospital and
                                            administrative records
                                            Controls: 485 hospital and administrative
                                            records and community

                                             Recruitment period: 1991-1994
                  BMI = body mass index; CI = confidence interval; mo = month/months; NA = not applicable; NR = not reported; OC = oral contraceptive; OR = odds ratio; UK = United
                  Kingdom; U.S.= United States; VTE = venous thromboembolism; WHO= World Health Organization; yr= year/years
                  astudy identifies the primary abstracted article. For details about the relationships between companion studies and articles, refer to Tables C-1 and C-2 in Appendix C.
                  bMeta-analysis code: 1=Included in ischemic stroke meta-analysis; 2=Included in hemorrhagic stroke meta-analysis; 3=Excluded due to current versus noncurrent OC use odds
                  ratio not reported; 4=Excluded due to population of high-risk patients recruited from a thrombosis center; 5=Excluded due to adjusted relative risks as calculated from person-years
                  of exposure cannot be converted to odds ratios; 6=Excluded this pooled study due to having duplicate patients reported in single studies above.




0
0
OJ
0
v.)
~                                                                                                         209
0)
-.....J

  Exhibit 163                                                                                                                                                                                         JA-0003009
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 77 of 145




     Current Versus Noncurrent QC Use
         Of the 15 studies that evaluated the association between OC use and the incidence of stroke,
     nine 261 ,265 ,315 ,316,319,322,325 ,327,333 were included in a meta-analysis examining the effect of current
     versus noncurrent OC use on ischemic or undifferentiated stroke incidence. Of these, 7 were
     case-control studies representing 1490 cases and 3 786 controls, and 2 were cohort studies
     representing 45,729 participants and 310,564 person-years. Two studies were rated good quality,
     six studies were rated fair quality, and one poor quality (Table 50). One study327 did not specify
     whether the patients included in the analysis had ischemic or hemorrhagic stroke; we assumed
     that the majority of strokes were ischemic, and therefore we included this study in the meta-
     analysis. Abstracted data not included in this meta-analysis is specified (with rationale) in Table
     50. Reasons for exclusion from this analysis included the following: no reporting of an odds ratio
     for current versus noncurrent use of OCs; representing a special, high-risk population; and
     reporting results not as odds ratios, but as relative risks calculated from person-years of
     exposure.
         We also conducted separate meta-analyses of the seven studies of known ischemic
     stroke261 ,265 ,315 ,316,319,322'333 representing 911 cases, 2834 controls, 38,258 exposed people, 7471
     unexposed people, 186,848 person-years of exposure, and 123,716 unexposed person-years. We
     conducted a separate meta-analysis of the four studies that reported data separately for known
     hemorrhagic stroke representing 688 cases, 1965 controls, 38,258 exposed people, and 7471
     unexposed people.315,316,319,333

     Ischemic/Undifferentiated Stroke
          We included all ischemic study results and also included any study of undifferentiated stroke
     if the ischemic stroke results were not available. Figure 34 shows that the random effects
     estimated odds ratio is 2.15 (95% CI, 1.49 to 3 .11 ), demonstrating a significant increase in stroke
     risk for current OC use. There was significant heterogeneity, with a Q-value of 818.47 for 8
     degrees of freedom, p=0.018.




                                                         210




                                                                                                              00803468
Exhibit 163                                                                                                 JA-0003010
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 78 of 145




     Figure 34. Forest plot for ischemic/undifferentiated stroke


      Author                                                                Odds ratio and 95% Cl

                                                Odds Lower Upper
                                                 ratio limit limit
      Petitti , 1996                            1.180    0.539 2.584
      Chang , 1999                              4.200    1.743 10.119
      Yang , 2009                               1.100    0.602 2.008
      Siritho, 2003                             1.620    0.688 3.817                       ..
      Lewis, 1999                               2.860    2.022 4.045                            -+-
      Barinagarrementeria, 1998                 2.500    0.771 8.108
      Mant, 1998                                2.900    1.277 6.584
      Wang 2012                                 4.050    2.193 7.480                                ..
      Schwartz, 1997                            0.900    0.273 2.969
                                                2.150    1.485 3.114                       ••
                                                                        0.1 0.2   0.5 1         2        5    10
                                                                           Favors OC      Favors No OC

     CI = confidence interval; OC = oral contraceptive

     Sensitivity Analyses
         We performed a sensitivity analysis by dropping the single poor-quality study. 327 The results
     were essentially unchanged with an odds ratio of 2.12 (95% CI, 1.42 to 3 .16). Only two of the
     studies in this meta-analysis315 •333 were conducted in the United States; we did not, therefore,
     conduct a sensitivity analysis by excluding studies that did not include patients in the United
     States.

     Ischemic Stroke
         Figure 35 shows the odds ratios for the five case-control and two cohort studies of ischemic
     stroke incidence as a function ofOC use. These studies represent a total of 1,100 cases, 2,975
     controls, 38,258 exposed people, 7471 unexposed people, 186,848 person-years of exposure, and
     123,716 unexposed person-years. The random-effects estimated odds ratio is 1.90 (95% CI, 1.24
     to 2.91). There was significant heterogeneity, with a Q-value of 5.76 for 6 degrees of freedom,
     p=0.036.




                                                            211




                                                                                                               00803469
Exhibit 163                                                                                                  JA-0003011
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 79 of 145




     Figure 35. Forest plot for ischemic stroke

                  Author                                                     Odds ratio
                                           Odds Lower Upper                  and 95% Cl
                                           ratio limit limit
                  Petitti, 1996  1.180                   0.539 2.584
                  Chang, 1999    4.200                   1.743 10.119
                  Yang, 2009     1.100                   0.602 2.008
                  Siritho, 2003  1.620                   0.688 3.817
                  Lewis, 1999    2.860                   2.022 4.045
                  Mant, 1998     2.900                   1.277 6.585
                  Schwartz, 1997 0.900                   0.273 2.970
                                 1.902                   1.243 2.912
                                                                        0.10.2 0.5 1 2       5 10
                                                                          Favors OC   Favors NoOC


     CI = confidence interval; OC = oral contraceptive


     Hemorrhagic Stroke
         Figure 36 shows the odds ratios for the three case-control studies and one cohort study of
     hemorrhagic stroke incidence as a function of QC use. The random-effects estimated odds ratio
     is 1.03 (95% CI, 0.71 to 1.49), showing no evidence of increased hemorrhagic stroke risk among
     current QC users. There was no significant heterogeneity, with a Q-value of 1.48 for 3 degrees of
     freedom, p=0.489. Although current QC use is associated with a doubling ofrisk for
     ischemic/undifferentiated stroke, current QC use does not appear to be associated with an
     increased risk of hemorrhagic stroke.




                                                             212




                                                                                                      00803470
Exhibit 163                                                                                         JA-0003012
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 80 of 145




     Figure 36. Forest plot for hemorrhagic stroke

                Author                                                          Odds ratio
                                                                                and 95% Cl
                                           Odds Lower Upper
                                           ratio limit limit
                 Petitti, 1996              1.140        0.601     2.163
                Chang, 1999                 1.100        0.627     1.930
                Yang, 2009                  0.400        0.078     2.049
                Schwartz, 1997 0.930                     0.372     2.324
                                            1.027        0.707     1.492

                                                                           0.10.2 0.5 1 2       5 10
                                                                             Favors OC   Favors NoOC
     CI = confidence interval; OC = oral contraceptive


     Past OC Use and Stroke Incidence
         The majority of studies evaluated the risk of stroke among current users compared with
     noncurrent users; however, three studies evaluated whether there was any risk associated with
     ever versus never use of OCs. One poor-quality cohort study288 found an elevated risk for
     cerebrovascular disease associated with ever OC use compared with never use (RR 1.37; 95%
     CI, 1.12 to 1.67). OC users in this study included current users. One Australian case-control
     study 322 found a trend toward increased odds of ischemic stroke among current OC users but no
     evidence of increased odds among past users. A case-control study from China324•325 found a
     mildly increased risk of stroke among past users (OR 1.36; CI,1.04 to 1.77) but a much greater
     increased risk of stroke among current users (OR 4.05; CI,2.19 to 7.47). A fair-quality cohort
     study 319 found no elevated risk of stroke among current OC users (RR 1.1; CI, 0. 6 to 2.0) or past
     users (RR 0.9; CI, 0.6 to 1.4). In a second fair-quality cohort study, 265 the significant increased
     risk of ischemic stroke among current users of OCs disappeared among past users (RR 0.7; CI,
     0.2 to 2.2).

     Duration of QC Use
         There was an insufficient number of studies to conduct a meta-analysis examining the effect
     of duration of OC use on risk of stroke. A fair-quality European cohort study319 demonstrated no
     increased risk of stroke with ever OC use; this did not change when stratified by duration of use
     by less than 5 years, 5 to IO years, or more than IO years. A fair-quality U.K. cohort study 265
     found no significant difference in stroke risk for ever users who used OCs less than 5 years, 5 to
     10 years, 10 to 15 years, 15 to 20 years, or greater than 20 years. A fair-quality Australian case-
     control study 322 similarly found no significant increased stroke risk by duration of use (up to 8
     years or more than 8 years). In a European case-control study, 321 there were similar odds of
     cerebral thrombosis of any type among current users compared with never users when stratified
     by duration of use (<I year, 1-5 years, and >5 years). In a fair-quality nested case-control study
     from China, 325 ever users of OCs for 15 years or more had increased odds of hemorrhagic stroke



                                                                 213




                                                                                                         00803471
Exhibit 163                                                                                            JA-0003013
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 81 of 145




     (OR 3.7; CI, 1.9 to 7.3) but not ischemic stroke (OR 1.3; CI, 0.8 to 2.2) when compared with
     never users.

     QC Formulation

     Estrogen Dose
                        . an d one 1a1r-qua
         Two goo d -qua11ty          c:·       . case-contro l stu d.1es317320321
                                              11ty                                      .
                                                                           ' ' representmg 1897 cases
     and 8080 controls were included in a meta-analysis to evaluate the relationship between high-
     dose and low-dose estrogen on the risk of ischemic or undifferentiated stroke. Additional data
                                    329
     abstracted from a cohort study representing 13,988,428 person-years, and a case-control study
     involving women without migraines are summarized in Tzourio et al. 314 (Table 51) were not
     included in the meta-analysis because the former reported relative risks that could not be readily
     converted to odds ratios, and the latter did not provide confidence intervals. None of these
     studies included women from the United States.

     Table 51. Stroke incidence odds by estrogen dose compared with nonuse of OCs
                        Comparisonb           OR        95%CI          Comparisonb          OR         95%CI               Notes
       Studl
                                Low-Dose vs. Nonuse                                       High-Dose vs. Non use
                                                                                                                     Women without
    Tzourio,          Low (20)               1. 7    NA                                                              migraines;
         314                                                           High (50)           4.8       NA
    1995              Low (30-40)            2.7     NA                                                              undifferentiated
                                                                                                                     stroke
    Anonimous,                                                                                                       Undifferentiated
          17          Low (<50)              1.27    0.70 to 2.32      High (~50)          1.42      0.67 to 2.97
    1996                                                                                                             stroke
    Kemmeren,                                                                                                        Undifferentiated
         320          Low (<50)              2.3     1.5to3.4          High (50)           3.1       1.2 to 7.9
    2002                                                                                                             stroke
                                                                                                                     Current vs.
    Lide~aard,        Low (20)               1. 7    1.0 to 3.1                                                      never use;
         21                                                            High (50)           4.5       2.6 to 7.7
    2002              Low (30-40)            1.6     1.3 to 2.0                                                      undifferentiated
                                                                                                                     stroke
                       Norethindrone/         2.17      1.49 to 3.15
                       EE 30-40
                       Levonorgestrel/        1.65 1.39to1.95
                       EE 30-40
                       Norgestimate/ EE       1.52 1.21 to 1.91
                       30-40
                       Desogestrel/EE         2.20      1.79to2.69
                       30-40
                                                                          Norethindrone/                              Adjusted relative
                       Gestodene/EE           1.80 1.58 to 2.04                               1.27    0.66 to 2.45
    Lide~aard,                                                            EE 50                                        risk, based on
           29          30-40
    2012                                                                  Levonorgestrel/                              person-years of
                       Drospirenone/ EE 1.64 1.24to2.18                                       2.26    1.59 to 3.20
                                                                          EE 50                                        exposure
                       30-40
                       Cyproterone/EE         1.40 0.97 to 2.03
                       30-40
                       Desogestrel/EE         1.53 1.26to1.87
                      20
                       Gestodene/EE 20 1.70 1.37to2.12
                       Drospirenone/ EE
                      20                      0.88 0.22 to 3.53
     CI = confidence mterval; EE= etlunyl estrad10l; OR= odds ratio
     astudy identifies the primary abstracted article. For details about the relationships between companion studies and articles, refer
     to Tables C-1 and C-2 in Appendix C.
     bpirst-generation progestins=norethindrone and ethynodiol diacetate; second-generation=levonorgestrel and norgestrel; third-
     generation=gestodene, desogestrel, and norgestimate; fourth-generation=drospirenone, dienogest, and cytoproterone acetate.




                                                                    214




                                                                                                                                   00803472
Exhibit 163                                                                                                                     JA-0003014
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 82 of 145




         Table 52 lists the odds ratios for the meta-analysis of the risk of ischemic/undifferentiated
     stroke by estrogen dose level. The results show a significant difference by dose. The estimated
     odds ratio comparing high dose with low dose is 2.37 (95% CI, 1.05 to 5.38, p-value for no
     difference=0.0437). There was no significant heterogeneity. The estimated value of 6 is 0.0.

     Table 52. Estimated odds ratios by estrogen dose compared with nonuse of OCs (stroke
     incidence)
                  Estrogen Dose                            Odds Ratio (95% Confidence Interval)
                       Low                                          1.73 (1.29 to 2.32)
                       High                                         4.10 (1.91 to 8.80)


         The findings from the large cohort study by Lidegaard, et al. provide additional evidence that
     estrogen dose may affect risk of stroke associated with OC use. This may be modified by the
     type of progestin the estrogen is combined with. Compared with nonusers of OCs, users of high-
     dose estrogen with norethindrone had a relative risk for stroke of 1.27 (95% CI, 0.66 to 2.45)
     compared with a relative risk of 2.17 (95% CI, 1.49 to 3 .15) for low-dose estrogen and
     norethindrone. Interestingly, high-dose estrogen in combination with levonorgestrel was
     associated with a relative risk for stroke of 2.26 (95% CI, 1.59 to 3.20) compared with a relative
     risk of 1.65 (95% CI, 1.39 to 1.95) when low-dose estrogen was combined with levonorgestrel.
         Two studies investigated the use of progestin-only OCs. A fair-quality U.K. case-control
     study272 found no significant increased risk of stroke among current QC users versus nonusers;
     however, the confidence intervals were very wide (RR, 1.60; 95% CI, 0.24 to 10.72). A good-
     quality, multinational case-control study267 found no increased risk of stroke among current
     versus noncurrent progestin-only OC users (OR, 1.07; 95% CI, 0.62 to 1.86).

     Progestin Generation
          There was an insufficient number of studies to do a meta-analysis regarding the risk of stroke
     according to OC use of varying progestin generation. In a fair-quality European case-control
     study, 321 there was a significantly increased risk for cerebral thrombus among current users of
     first-generation progestins (OR, 1.8; 95% CI, 1.0 to 3.3) compared with the reference group of
     second-generation OC users. There was also a slightly decreased risk for third-generation
     progestin users (OR, 0.6; 95% CI, 0.4 to 0.9) compared with second-generation users. In another
     good-quality European case-control study, 320 the increased odds of ischemic stroke among
     current users of contraceptives remained similar when stratified by first-, second- or third-
     generation OC users. A fair-quality U.K. case-control study326 also found no significant
     difference in stroke risk between first-, second-, and third-generation OC users. In a recently
     published, fair-quality cohort study in which 1,626,158 women contributed 14,251,063 person-
     years of observation, Lidegaard et al. 329 reported relative risks of thrombotic stroke associated
     with several different OC formulations compared with nonusers. Relative risks were reported for
     OCs representing all four progestin generations. No clear pattern emerged regarding potentially
     different risks of stroke by progestin generation.

     Special Populations
         Several populations of women are known to be at increased risk for stroke, including women
     with migraines, thrombophilias, cardiovascular risk factors, and women of older age. We did not
     identify enough studies to conduct meta-analyses to determine if these risk factors modified the



                                                     215




                                                                                                     00803473
Exhibit 163                                                                                        JA-0003015
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 83 of 145




     risk of stroke in OC users. Several studies, however, did provide preliminary information about
     stroke risk in these populations.

     Migraines
         Two studies evaluated the risk of stroke among women with migraines who also used OCs. A
     fair-quality European case-control study314 found the odds of stroke for QC users with migraines
     to be 13.9 times that of nonusers without migraines. However, this odds ratio statistically was not
     significantly different from the four-fold increase in odds reported for both women with
     migraines only and women who used OCs only. A fair-quality European case-control study3 16
     found the use of OCs had greater than multiplicative effects on the odds ratios for ischemic
     stroke among users with migraines (17-fold odds compared with 3-fold for OC users without
     migraine and 2-fold for women not using OCs who had migraines). This difference was not
     statistically significant.

     Blood-Clotting Disorders
         One poor-quality European case-control study323 found a two-fold increase in odds of stroke
     in women with a Factor V Leiden mutation; this risk was significantly increased to 13-fold
     among current OC users with Factor V Leiden. A similar finding was obtained for women with
     hyperhomocysteinemia (two-fold odds increased to six-fold odds). It is unclear whether these
     differences were statistically significant. There was no increased risk among women with
     prothrombin gene mutation whether or not they were users of OCs. One study324•325 found that
     women with specific genetic polymorphisms such as ACE IID, rsl0958409GA/AA and
     rsl333040CT/TT had a greater than multiplicative odds of stroke.

     Age
         One good-quality European case-control study320 found the risk of first ischemic stroke
     among OC users that increased by age. The odds of stroke was 1.3 (95% CI, 0.5 to 3 .3) for
     women 18 to 29 years of age; 2.3 (CI, 1.2 to 4.3) for women 30 to 39 years; and 2.6 (CI, 1.6 to
     4.2) for women 40 to 49 years. There was no statistical test of the difference reported.

     OC Use and Stroke Mortality
         We identified two fair-quality studies and one poor-quality study that evaluated the
     association between ever versus never QC use and stroke mortality33 •164- 166•334 (Table 53).




                                                     216




                                                                                                       00803474
Exhibit 163                                                                                          JA-0003016
                                   Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 84 of 145




                Table 53. Study characteristics and association between OC use and stroke mortality
                                                                                                                                                                              Meta-
                                                                                                                                                                   Study
                     Study                           Study Details                         OR             95%CI              Covariates              Region                  Analysis
                                                                                                                                                                   Quality    Codea
                                                                                                Case-Control
                                    Royal College of General Practitioner's Oral
                                    Contraception study
                Hannaford,          Exposed: 28,806
                     33
                2010                Unexposed: 17,306                                      NR               NR                   NA                    UK           Fair        1

                                    Mean age at study entry: 29 (SD 6.6)
                                    Recruitment period: 1968-NR
                                    Women aged 25-39 yr in Oxford Family
                                    Planning Association Contraceptive Study
                Vesse~,
                     1 5            602,700 person-years (total for exposed and
                2010                                                                       NR               NR                   NA                    UK           Fair        1
                                    unexposed)

                                    Recruitment period: 1968-1974
                                    Female workers in 526 textile factories in
                                    Shanghai
                Gallagher,          Exposed: 366,890 person-years
                      4                                                                    0.65        0.46 to 0.91              Age                  China         Poor        1
                2011                Unexposed: 2,122,083 person-years

                                     Recruitment period: 1989-2000
                CI = confidence interval; NA = not applicable; NR = not reported; OR = odds ratio; SD = standard deviation; UK = United Kingdom; yr = year/years
                aMeta-analysis code: 1 = Included in meta-analysis.




0
0
OJ
0
v.)
~                                                                                                   217
-.....J
0,


  Exhibit 163                                                                                                                                                                           JA-0003017
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 85 of 145




         The results of a meta-analysis of these three studies of stroke mortality as a function of QC
     use are shown in Figure 37. The random-effects estimated odds ratio is 0.80 (95% CI, 0.59 to
     1.08). There was no evidence of heterogeneity, with a Q-value of 2.91 for 2 degrees of freedom,
     p=0.234.

     Figure 37. Effect of OC use on stroke mortality


                     Study name                                                 Rate ratio

                                             Rate Lower Upper                  and 95% Cl
                                             ratio limit limit
                     Hannaford, 20101.010                0.694    1.469
                     Vessey, 2010    0.800               0.400    1.600
                     Gallagher, 2011 0.650               0.462    0.914
                                     0.800               0.593    1.080
                                                                          0.10.2 0.5 1 2       5 10
                                                                            Favors OC   Favors No OC
     CI = confidence interval; OC = oral contraceptive

         Vessey et al. 165 reported the risk of ischemic stroke mortality in ever users by duration of QC
     use and by time since last use. The risk ratios of mortality from hemorrhagic stroke compared
     with never QC use were 0.7 (95% CI, 0.4 to 1.3) for less than 4 years of total use; 1.4 (CI, 0.6 to
     3.1) for 4 to 8 years of use; and 0.5 (CI, 0.2 to 1.2) for more than 8 years of use. In a second
     cohort study, calculating the risk of stroke mortality for ever users of QCs, the risk ratio was 1.1
     (CI, 0.0 to 6.6) for those who had used within the last 4 years or at the time of death; 0.6 (CI, 0.0
     to 3 .6) for those who last used between 4 to 12 years prior to death; 0. 7 (CI, 0.1 to 2.2) for those
     who last used 12 to 20 years prior to death; and 0.9 (CI, 0.4 to 1.8) for those who last used more
     than 20 years prior to death. Similar findings were noted for hemorrhagic stroke. 334

     Strength of Evidence for OC Use and Risk of Stroke
              Table 54 shows the strength of evidence for the effects of QC use on the risk of stroke.




                                                                 218




                                                                                                           00803476
Exhibit 163                                                                                              JA-0003018
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 86 of 145




     Table 54. Strength of evidence domains for the effect of OC use on stroke
                       Number of                        Domains Pertaining to SOE
                                                                                                        SOE and
                        Studies
                                                                                                       Magnitude of
     Comparison         (Women
                                        Risk of Bias    Consistency       Directness   Precision          Effect
                     and/or Person-
                                                                                                        (95% Cl)
                         Years)
                                       Incidence of /schemic/Undifferentiated Stroke
                            9
     Current vs.                                                                                            High
                       (54,767 plus
     noncurrent                           Medium          Consistent         Direct     Precise             2.15
                         310,564
     use/never                                                                                         ( 1.49 to 3.11)
                      person-vears)
                                                                                                        Insufficient
                                                                                                      NR (Insufficient
                            4
                                                                                                        evidence to
                       (51,038 plus
     Duration                             Medium          Consistent         Direct    Imprecise           support
                         310,626
                                                                                                        quantitative
                      person-years)
                                                                                                        synthesis of
                                                                                                          findinqs)
                                                                                                             High
                                                                                                      Low dose: 1. 73
                                                                                                       (1.29 to 2.32)
     Estrogen            3 (9977)         Medium          Consistent         Direct     Precise
                                                                                                      High dose: 4.10
                                                                                                       (1.91 to 8.80)
                                                                                                        Insufficient
                                                                                                             NR
                             3                                                                       (heterogeneity in
     Progestin                            Medium         Inconsistent        Direct    Imprecise
                          (6994)                                                                      evidence about
                                                                                                     specific progestin
                                                                                                        qeneration)
                                                Incidence of /schemic Stroke
                            7
     Current vs.                                                                                           High
                       (49,803 plus
     noncurrent                           Medium          Consistent         Direct     Precise             1.90
                         310,564
     use/never                                                                                         (1.24 to 2.91)
                      person-years)
                                              Incidence of Hemorrha~ ic Stroke
                                                                                                            Low
     Current vs.
                             4                                                                         No difference,
     noncurrent                           Medium         Inconsistent        Direct    Imprecise
                         (48,382)                                                                       1.03 (0.71 to
     use/never
                                                                                                            1.49)
                                                       Mortality From Stroke
                              3
     Current vs.                                                                                         Moderate
                        (46,112 plus
     noncurrent                              Medium         Consistent       Direct    Imprecise            0.80
                         3,091,673
     use/never                                                                                         (0.59 to 1.08)
                       person-years)
     CI = confidence mterval; SOE = strength of evidence


     OC Use and Myocardial Infarction Incidence
         We identified 11 studies that evaluated the association between OC use and the incidence of
     myocardial infarction. 261,265,267,270,272,288,304-307,309,313,321,329,331,335-342 Of these, 7 were case-control
     studies, 4 cohort studies, and 1 pooled analysis of two case-control studies that include data
     presented in one of the individually included case-control reports. Note that evidence from
     Lidegaard et al. was abstracted from several publications and included both case-control 270 and
     cohort329 study designs. Six studies were rated good quality, 4 fair quality, and 1 poor quality
     (Table 55). Eight studies (73%) were conducted either fully or partially in Europe or the United
     Kingdom. Three studies (27%) were conducted in the United States. In the seven case-control


                                                             219




                                                                                                                   00803477
Exhibit 163                                                                                                      JA-0003019
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 87 of 145




     studies, cases were recruited from hospitals or identified by hospital databases. Of these, two
     studies recruited controls from hospitals, two studies from either hospitals or other settings, and
     two studies from outpatient-only or community settings. The recruitment source for controls was
     not clearly indicated in one study.




                                                     220



                                                                                                     00803478
Exhibit 163                                                                                        JA-0003020
                                     Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 88 of 145




                Table 55. Study characteristics and association between OC use and myocardial infarction incidence
                                                                                                                                                               Meta-
                                                                                                                                                    Study
                     Studl                          Study Details                  OR             95%CI         Covariates           Region                   Analysis
                                                                                                                                                    Quality    Codeb
                                                                                     Case-Control
                                      Women aged 20-44 yr in WHO
                                      Collaborative Study of Cardiovascular
                                                                                                                   History of
                 Anonimous,           Disease and Steroid Hormone
                      37                                                                                        hypertension,
                 1997                 Contraception                                                                               Africa, Asia,
                                                                                                                diabetes, BMI,
                 Anon~mous,           Cases: 267 acute Ml, hospital                5.64     2.49 to 12. 80                        Europe, Latin     Good         1
                      67                                                                                       abnormal blood
                 1998                 Controls: 822 patients hospitalized for                                                       America
                                                                                                               lipids, smoking
                                      reasons other than Ml
                                                                                                                     status
                                      Recruitment period: 1989-1995
                                      Patients aged 15-44 yr from all Danish
                                      hospitals
                 Lidegaard,           Cases: 94 acute Ml, hospital
                      270                                                          NR               NR               NA             Denmark          Fair        2
                 1998                 Controls: 1041, source NR

                                      Recruitment period: 1994-1995
                                      Women aged 16-44 yr in MICA study
                              339
                 Dunn 1999            Cases: 448 incident Ml, hospital                                             Crude
                            338
                 Dunn: 1999           Controls: 1728 no Ml, outpatient             0.79         0.54to1.16                          Denmark         Good         1

                                      Recruitment period: 1993-1995
                                      Transnational Study on Oral
                                      Contraceptives and the Health of Young
                               261
                 Lewis, 1999          Women aged 16-44 yr                                                         Smoking,
                                                                                                                                 Austria, France,
                 Heinemann,           Cases: 182 Ml, hospital                                                   hypertension,
                      272                                                          0.94         0.31 to 2.91                       Germany,          Fair        1
                 1999                 Controls: 635 no Ml or thromboembolic CVA,                                  diabetes,
                                                                                                                                 Switzerland, UK
                                      hospital and community                                                      education

                                      Recruitment period: 1993-1996




0
0
OJ
0
v.)
~                                                                                         221
-.....J
c.o
  Exhibit 163                                                                                                                                                            JA-0003021
                                   Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 89 of 145




               Table 55. Study characteristics and association between OC use and myocardial infarction incidence (continued)
                                                                                                                                                        Meta-
                                                                                                                                             Study
                   Studl                           Study Details                 OR            95%CI         Covariates          Region                Analysis
                                                                                                                                             Quality    Codeb
                                                                              Case-Control (continued)
                                                                                                                   Age,
                                                                                                             menopausal
                                                                                                            status, family
                                                                                                                 history,
                                                                                                           smoking, region,
                                    Hospitalized patients <45 yr
                                                                                                             interview yr,
               Rosenberg,           Cases: 627 Ml, hospital
                    340                                                                                          type of
               2001                 Controls: 2947 no Ml, hospital               1.3          0.8 to 2.2                          U.S.       Good         1
                                                                                                               interview,
                                                                                                            hypertension,
                                    Recruitment period: 1985-1999
                                                                                                                diabetes
                                                                                                           mellitus, history
                                                                                                              of elevated
                                                                                                                  serum
                                                                                                              cholesterol
                                    Women aged 18-49 in Risk of Arterial
                                    Thrombosis in Relation to Oral
                                    Contraception study
                             341    Cases: 248 Ml, hospital databases                                        Age, area of
               Tanis, 2001
                                    Controls: 925 no history of coronary,        2.0          1.5to2.8      residence and      Netherlands   Good         1
                                    cerebral, or peripheral artery disease,                                   calendar yr
                                    community

                                    Recruitment period: 1990-1995




0
0
OJ
0
v.)
~                                                                                       222
OJ
0

 Exhibit 163                                                                                                                                                      JA-0003022
                                  Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 90 of 145




               Table 55. Study characteristics and association between OC use and myocardial infarction incidence (continued)
                                                                                                                                                 Meta-
                                                                                                                                      Study
                   Studl                         Study Details               OR             95%CI        Covariates         Region              Analysis
                                                                                                                                      Quality    Codeb
                                                                                   Cohort
                                   Royal College of General Practitioner's
                                   Oral Contraception study
                                   Exposed: 335,181 person-years
               Hannaford,
                    288            Unexposed: 228,727 person-years
               1998                                                          NR              NR               NA              UK       Poor        2
                                   Mean age at study entry: 49
                                   Recruitment period: 1968-NR

                                   Women aged 25-39 in Oxford Family
                                   Planning Association Study
                                   Exposed: 186,910 person-years
                            265    Unexposed: 123,716 person-years                                     Age, parity, BMI,
               Mant, 1998
                                                                             1.5          0.6 to 3.2    smoking, social       UK       Fair        1
                                   Recruitment period: 1968-1974                                            class



                                                                                                          Age, BMI,
                                                                                                           smoking,
                                   Women aged 30-49 yr in Women's                                         education,
                                   Lifestyle and Health Study                                           alcohol intake,
               Margolis,           Exposed: 6801                                                       physical activity,
                    342                                                                                                     Norway,
               2007                Unexposed: 8013                           0.7          0.4to 1.4        history of                  Fair        1
                                                                                                                            Sweden
                                                                                                        hypertension,
                                   Recruitment period: 1990-1991                                           history of
                                                                                                           diabetes,
                                                                                                         menopausal
                                                                                                             status
                                   Women aged 15-49 yr in Denmark
                                   Exposed: 4,651,766 person-years
               Lidegaard,                                                                              Age, education,
                    329            Unexposed: 9,336,662 person-years         NR              NR                             Denmark    Fair        3
               2012                                                                                    year, risk factors
                                   Recruitment period: 1995-2009




0
0
OJ
0
v.)
~                                                                                   223
OJ
--lo.



 Exhibit 163                                                                                                                                               JA-0003023
                                    Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 91 of 145




                Table 55. Study characteristics and association between OC use and myocardial infarction incidence (continued)
                                                                                                                                                                                    Meta-
                                                                                                                                                                      Study
                     Studl                            Study Details                          OR             95%CI             Covariates             Region                        Analysis
                                                                                                                                                                      Quality       Codeb
                                                                                                   Pooled
                                     Women aged 15-44 yr in pooled data
                                     from Kaiser Permanente Medical Care
                                                                                                                           Age, race, BMI,
                                     Program and University of Washington
                                                                                                                               smoking,
                              336    Cases: 166 Ml, Kaiser Permanente
                Sidney, 1998                                                                                                  education,
                             335     members and 101 Ml, University of
                Sidney, 1996                                                                0.94         0.40 to 2.20        menopause,                U.S.             Good            1
                                     Washington patients
                                                                                                                           whether treated
                                     Controls: 479 no Ml, Kaiser Permanente
                                                                                                                           for hypertension
                                     members and 512 no Ml, community
                                                                                                                              or diabetes
                                       Recruitment period: 1991 1995
               BMI = body mass index; CI= confidence interval; NA= not applicable; NR = not reported; OC = oral contraceptive; OR= odds ratio; UK= United Kingdom; U.S. = United
               States; yr = year/years
               astudy identifies the primary abstracted article. For details about the relationships between companion studies and articles, refer to Tables C-1 and C-2 in Appendix C.
               ~eta-analysis code: 1 = Included in this meta-analysis of current versus noncurrent OC use; 2 = Excluded due to current versus noncurrent OR not reported; 3 = Adjusted relative
               risks as calculated from person-years of exposure cannot be converted to odds ratios.




0
0
OJ
0
v.)
~                                                                                                    224
OJ
i'.)


 Exhibit 163                                                                                                                                                                                      JA-0003024
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 92 of 145




     Current Versus Noncurrent QC Use
           . ht stu d.1es26s ·2n·336·337·339_342 were me
         E 1g                                         ·  lu ded mt
                                                                · h.1s meta-ana1ys1s    · · th e ef"'1ect of
                                                                                  · exammmg
     current versus noncurrent OC use on MI incidence. Of these, five were case-control studies
     representing 1772 cases and 7057 controls, two were cohort studies representing 310,626 person-
     years and 14,814 people, and one was a pooled analysis representing 267 cases and 991 controls.
         The pooled analysis 336 was included in the meta-analysis rather than its individual case-
     control report. 335 The pooled analysis included previously unpublished data on 104 additional
     patients from a second site using identical methods and analysis as the case-control report, and
     therefore the pooled patient-level analysis provided the greatest evidence concerning current
     versus noncurrent OC use and myocardial infarction.
         Five studies were rated good quality and three fair quality. Two studies 336 •340 included
     patients from the United States; the remaining studies were either fully or partially based in
     Europe or the United Kingdom. Abstracted data not included in this meta-analysis are specified
     (with rationale) in Table 55. Reasons include not reporting a current versus noncurrent odds ratio
     and not providing data in a format that can be converted to an odds ratio.
         Figure 38 shows the results of the meta-analysis. The odds ratio of MI among current versus
     noncurrent OC users was 1.34 (95% CI, 0.87 to 2.08) demonstrating a small increase in MI
     incidence among current OC users that did not reach statistical significance. There was
     significant heterogeneity, with a Q-value of 34.47 for 7 degrees of freedom, p<0.001. Most of the
     heterogeneity was from the WHO Collaborative study. 267•337 This study was unique in that it
     included participants from Africa, Asia, and Latin American in addition to Europe and the
     United Kingdom. No sensitivity analyses were performed because all included studies were fair
     or good quality, and only two studies336 •340 included participants from the United States.

     Figure 38. Forest plot for current versus noncurrent OC use (myocardial infarction incidence)


                Study                                                   Odds ratio and 95% Cl
                                              Odds Lower Upper
                                              ratio limit limit
                WHO Collab, 1997              5.640      2.488 12.787
                Sidney, 1998                  0.940      0.401 2.204
                Mant,1998                     1.500      0.604 3.725
                Dunn, 1999                    0.790      0.537 1.163
                Rosenberg, 2001               1.300      0.784 2.156
                Tanis, 2001                   2.000      1.491 2.683
                Margolis, 2007                0.700      0.350 1.400
                Heinemann, 1999               0.940      0.307 2.880
                                              1.342      0.865 2.080
                                                                        0.1 0.2 0.5 1 2    5 10
                                                                          Favors OC Favors No OC
     CI = confidence interval; OC = oral contraceptive




                                                             225




                                                                                                        00803483
Exhibit 163                                                                                           JA-0003025
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 93 of 145




     Duration of QC Use
         There were too few studies to perform a meta-analysis of the risk of MI by duration of
     current OC use. A large, fair-quality European cohort study342 found no change in the relative
     risk of MI according to increasing duration of OC use for 1ess than 5 years, 5 to 9 years, 10 to 14
     years, or 15 years or more. In fair-quality cohort study from the United Kingdom, 265 ever users
     of OCs for up to 8 years had 1.9 times the risk of MI (95% CI, 1.0 to 3.5) compared with never
     users, while ever users for more than 8 years had no change in risk compared with never users
     (RR 1.0; CI, 0.6 to 1.8). However, in a later analysis of the same cohort, 165 there was no
     difference in ischemic heart disease mortality by the duration of ever use of OCs. This study is
     discussed in more detail in the section on OC use and MI mortality.

     QC Formulation

     Estrogen Dose
         We investigated whether the dose of estrogen in OCs is related to risk of MI (high dose was
     2:50 mcg of ethinyl estradiol and low dose was <50 mcg of ethinyl estradiol). One fair-quality
     cohort study342 evaluated the risk of MI associated with low-dose versus high-dose estrogen and
     reported no difference in risk between these two groups (relative risks were not reported). A
     good-quality case-control study267•337 evaluated the risk of MI associated with high-dose estrogen
     use in several European countries. They found a risk ratio of 7.69 (95% CI, 3.29 to 18.0) among
     users of high-dose estrogen OCs compared with nonusers and a risk ratio of 2. 93 (CI, 1.23 to
     6.97) for users of low-dose estrogen OCs. This study was unique in that it included populations
     from Africa, Asia, and Latin America.
         Users of OCs containing no estrogen (i.e., progestin-only OCs) were found to have an odds
     ratio of 0.94 (95% CI, 0.31 to 2.91) for MI in one multinational case-control study. 272 In a second
     multinational case-control study, 267 progestin-only OC users were found to have an odds ratio of
     0.98 (CI, 0.16 to 5.97).

     Progestin Generation
            . case-control stu d.1es261 '270'33s '340 '341 were me
          F1ve                                                  ·  lu ded ma
                                                                          ·  meta-ana1ys1s
                                                                                        · exammmg
                                                                                              · · t h e ef"'1ect
     of current versus noncurrent OC use on MI incidence by progestin generation (Table 56). Three
     were rated good quality and two fair quality. Only one study3 40 included patients from the United
     States. These five studies represented 1599 cases and 7276 controls. A good-quality, large cohort
     trial 329 reported adjusted relative risks of MI associated with progestin formulations across all
     four generations, but this study was not included in the meta-analysis because the relative risks
     could not be converted to odds ratios.




                                                        226




                                                                                                            00803484
Exhibit 163                                                                                               JA-0003026
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 94 of 145




     Table 56. Data for outcomes on progestin generation (myocardial infarction incidence)
                                               Formulation°
              Studl                                                                 OR            95%CI                  Notes
                                         (Vs. Noncurrent OC Use)
                                                           First Generation
                           270
       Lidegaard, 1998                        First generation                       4.8         2.1 to 11
                     338
       Dunn, 1999                              Noresthisterone                      1.83       0.15 to 22.7
                     261
       Lewis, 1999                             First generation                     4.66       1.52to14.33
                     341
       Tanis, 2001                           First generation                        2.7         1.0to7.3
                            340     Progestogen containing <50 mcg of                                              Current vs. never
       Rosenberg, 2001                                                               2.5         1.1 to 5.5
                                              norethindrone                                                                use
                                                                                                                   Adjusted relative
                                         Norethindrone/EE 50 mcg                    2.74       1.51 to 4.97
                           329                                                                                       risk, based on
       Lidegaard, 2012                  Norethindrone/EE 30-40 mcg                  2.28       1.34 to 3.87
                                                                                                                    person-years of
                                        Norethindrone (no estrogen)                 0.81       0.42 to 1.56
                                                                                                                        exposure
                                                       Second Generation
       Lidegaard, 1998270                    Second generation           1.8                     0.8 to 4.3
                     338
       Dunn, 1999                               Levonorgestrel                      0.93       0.45 to 1.95
                     261
       Lewis, 1999                           Second generation                      2.99       1.51 to 5.91
                     341
       Tanis, 2001                         Second generation                         2.5         1.5to4.1
                            340      Progestogen containing <50 mcg                                                Current vs. never
       Rosenberg, 2001                                                               1.6         0.5 to 5.2
                                             levonorqestrel                                                                use
                                                                                               3.09 to 6.00        Adjusted relative
                                        Levonorgestrel/EE 50 mcg                    4.31
                           329                                                                  1.63 to 2.50         risk, based on
       Lidegaard, 2012                 Levonorgestrel/EE 30-40 mcg                  2.02
                                                                                               0.00 to 35.01        person-years of
                                       Levonorgestrel (no estrogen)                   0
                                                                                                                        exposure
                                                             Third Generation
                           270
       Lidegaard, 1998                         Third generation                      1.1        0.5   to   2.5
                                               Third generation                     1.66       0.75   to   3.67
                     338
       Dunn, 1999                                Desogestrel                        1.20       0.40   to   3.57
                                                  Gestodene                         2.41       0.80   to   7.30
                     261
       Lewis, 1999                             Third generation                     0.85       0.30 to 2.39
                     341
       Tanis, 2001                           Third generation                        1.3        0.7 to 2.5
                                        Norgestimate/EE 30-40 mcg                   1.33       0.91 to 1.94
                                        Desogestrel/EE 30-40 mcg                    2.09       1.54 to 2.84        Adjusted relative
                           329           Gestodene/EE 30-40 mcg                     1.94       1.62 to 2.33         risk, based on
       Lidegaard, 2012
                                          Desogestrel/EE 20 mcg                     1.55       1.13 to 2.13        person-years of
                                          Gestodene/EE 20 mcg                       1.20       0.77to1.85              exposure
                                         Desoqestrel ( no estroqen)                 1.46       0.55 to 3.90
                                                          Fourth Generation
                                                                                                                   Adjusted relative
                                        Drospirenone/EE 30-40 mcg                   1.65        1.03 to 2.63
                           329                                                                                      risk, based on
       Lidegaard, 2012                  Cyproterone/EE 30-40 mcg                    1.47       0.83 to 2.61
                                                                                                                   person-years of
                                         Drospirenone/EE 20 mcg                      0         0.00to 12.99
                                                                                                                       exposure
     CI = confidence mterval; EE= etlunyl estrad10l; OC = oral contraceptive; OR= odds rat10
     astudy identifies the primary abstracted article. For details about the relationships between companion studies and articles, refer
     to Tables C-1 and C-2 in Appendix C.
     bpirst-generation progestins = norethindrone and ethynodiol diacetate; second-generation= levonorgestrel and norgestrel; third-
     generation = gestodene, desogestrel, and norgestimate; fourth-generation= drospirenone, dienogest, and cytoproterone acetate.




                                                                     227




                                                                                                                                     00803485
Exhibit 163                                                                                                                        JA-0003027
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 95 of 145




         Table 57 lists the results for the meta-analysis of MI odds by progestin generation. MI risk
     appears to be highest among first generation progestin users. The formal test for difference gives
     a chi-square value of 8.78 for 2 degrees of freedom, p=0.0125. There is no significant
     heterogeneity. The estimated value of 6 is 0.0.

     Table 57. OC progestin generation and myocardial infarction risk in current OC users compared
     with nonusers
                   Generation                               Odds Ratio (95% Confidence Interval)
                      First                                          3.37 (2.04 to 5.54)
                     Second                                          1.79 (1.16 to 2.75)
                      Third                                          1.34 (0.91 to 1.98)


         Most of the risk ratios reported by Lidegaard et al. 329 across all four generations of progestins
     seemed to show no increased risk of MI by progestin generation, pointing instead to a possible
     increased risk of MI with increasing estrogen dose.

     Special Populations

     Cardiovascular Risk Factors
     Age, Diabetes, Hypertension, Dyslipidemia
         There was insufficient information to perform a meta-analysis evaluating the risk of MI
     among users of OCs with cardiovascular risk factors, but several studies did provide information
     regarding this question. In a large, fair-quality European cohort study, 342 the risk ratio of MI was
     not elevated among former or current users of OCs, and there was no effect modification by age,
     hypertension, or diabetes status. The only group with a significant elevated risk of MI were
     women who had ever been advised by a phlisician to stop OCs (RR, 1.4; 95% CI, 1.0 to 2.1). A
     good-quality European case-control study3 1 found an elevated risk of MI among ever users of
     OCs in all age categories. There was no reported statistical difference according to age. The risks
     of MI were highest among OC users who were smokers or who had hypertension,
     hypercholesterolemia, diabetes, or obesity. In some cases, the risks appeared to be multiplicative.

     Smoking
         In a fair-quality U.K. cohort, 265 the risk of MI was not elevated in OC users who were
     nonsmokers, OC nonusers who were smokers, or OC users who smoked less than 15 cigarettes
     per day. However, compared with never users, the risk of MI increased four-fold among smokers
     of 15 or more cigarettes per day whether they were former users (RR, 4.0; 95% CI, 1.3 to 16.2)
     or current users (RR, 4.9; CI, 1.2 to 23.6). A good-quality U.S. case-control study340 had similar
     findings; the odds of MI associated with current OC use were not elevated in those who smoked
     1 to 25 cigarettes a day. However, the odds were elevated for nonusers who smoked more than
     25 cigarettes a day (OR 12; CI, 9 to 16) and significantly more elevated for current users of OCs
     who smoked more than 25 cigarettes a day (OR 32; CI, 12 to 81; p=0.05). A third fair-quality
     U.K. case-control study339 found no interaction between smoking and use of OCs on the risk of
     MI; in this study, the definition of "nonusers" is not clear.




                                                      228




                                                                                                       00803486
Exhibit 163                                                                                          JA-0003028
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 96 of 145




     Blood-clotting Disorders
         A good-quality European case-control study341 evaluated the relationship between inherited
     clotting disorders and the risk of MI. With a reference group of nonusers with no Factor V
     Leiden or prothrombin G201210A mutation, the estimated odds ratios were 1.4 (95% CI, 0.7 to
     2.7) for nonusers with a mutation; 2.1 (CI, 1.5 to 3.0) for QC users without a mutation; and 1.9
     (CI, 0.6 to 5.5) for QC users with a mutation. These findings suggest that there is no interaction
     between Factor V Leiden or prothrombin G20210A carrier status and QC use upon the odds of
     MI.

     OC Use and Myocardial Infarction Mortality
         W e 1"d ent1"fi1ed t hree coh ort stu d"1es33164-166334
                                                      '      ' eva1uatmg
                                                                      . t h e ns
                                                                               . k ofMI morta1·1ty m
                                                                                                   . QC ever
     users versus never users that could be combined into a meta-analysis (Table 58). These studies
     represent 46,112 participants in one study and 3,091,673 person-years in the other two. Two of
     the studies were based in the United Kingdom and one in China. The U.K. studies recruited
     women in the 1960s and 1970s33 •165 and were fair quality. The study in China was poor quality.
         A fourth study343 reported on the relationship between QC use and MI mortality. We did not
     include this secondary analysis of a case-control study3 38 conducted in the United Kingdom in
     the meta-analysis because the reference group and the definition of QC use differed from the
     other three studies. This poor-quality study compared 148 women who died within 28 days of an
     MI to 24 women who died more than 28 days after an MI plus 413 MI survivors. The authors
     reported adjusted QRs of 0.83 (95% CI, 0.25 to 2.81), 2.88 (CI, 1.22 to 6.77), and 0.89 (CI, 0.27
     to 2.92) for third-generation QC use, second-generation QC use, and other QC use, respectively,
     compared with no QC use, with QC use in all cases being defined as QC use the 3 months prior
     to the MI.




                                                      229




                                                                                                         00803487
Exhibit 163                                                                                            JA-0003029
                                  Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 97 of 145




               Table 58. Study characteristics and association between OC use and myocardial infarction mortality
                                                                                                                                                                             Meta-
                                                                                                                                                                  Study
                    Study                           Study Details                         OR             95%CI              Covariates              Region                  Analysis
                                                                                                                                                                  Quality    Codea
                                                                                       Case-control (continued)
                                   Women aged 16-44 from the Myocardial
                                   Infarction Causality study
                                   Cases: 148 who died within 28 days of an Ml
               Dunn, 2001
                     343           Controls: 24 who died more than 28 days                NR               NR                   NA                    UK           Poor        2
               #1726
                                   after an Ml and 413 Ml survivors

                                   Recruitment period: 1993-1995
                                                                                                 Cohort
                                   Royal College of General Practitioner's
                                   Oral Contraception study
               Hannaford,          Exposed: 28,806
                    33
               2010                Unexposed: 17,306                                      NR               NR                   NA                    UK           Fair        1

                                   Mean age at study entry: 29 (SD 6.6)
                                   Recruitment period: 1968-NR
                                   Women aged 25-39 yr in Oxford Family
                                   Planning Association Contraceptive
               Vesse~,             Study
                    1 5
               2010                602,700 person-years (total for exposed and            NR               NR                   NA                    UK           Fair        1
                                   unexposed)

                                   Recruitment period: 1968-1974
                                   Female workers in 526 textile factories in
                                   Shanghai
               Gallagher,          Exposed: 366,890 person-years
                     4                                                                    0.79        0.56to1.12                Age                  China         Poor        1
               2011                Unexposed: 2,122,083 person-years

                                    Recruitment period: 1989-1991
               CI = confidence interval; NA = not applicable; NR = not reported; OR = odds ratio; SD = standard deviation; UK = United Kingdom; yr = year/years
               aMeta-analysis code: 1 = Included in meta-analysis; 2 = Excluded due to difference in reference group and definition of OC use.




0
0
OJ
0
v.)
~                                                                                                  230
OJ
OJ

 Exhibit 163                                                                                                                                                                           JA-0003030
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 98 of 145




         The results of a meta-analysis of these three studies of MI mortality as a function of oral
     contraceptive use are shown in Figure 39 The random-effects estimated odds ratio is 0.85 (95%
     CI, 0.67 to 1.07). There was some evidence of heterogeneity, with a Q-value of 4.48 for 2
     degrees of freedom, p=0.107. Of note, the risk of MI mortality trended higher among current
     users (as opposed to ever users) in the Chinese cohort (OR 2.38), but the finding was not
     statistically significant (CI, 0.58 to 9.76).

     Figure 39. Effect of OC use on myocardial infarction mortality


                   Study name                                                  Rate ratio
                                             Rate Lower Upper                  and 95% Cl
                                             ratio limit limit
                   Hannaford , 20100. 750                0.635    0.886            •
                   Vessey, 201 0   1.100                 0.803    1.506
                   Gallagher, 2011 0.790                 0.559    1.117
                                   0.848                 0.672    1.070
                                                                          0.10.2 0.5 1 2       5 10
                                                                            Favors OC   Favors No OC



     CI = confidence interval; OC = oral contraceptive


     Strength of Evidence for OC Use and Risk of Myocardial Infarction
         Table 59 shows the strength of evidence for the effect of OC use on the risk of myocardial
     infarction.




                                                                 231




                                                                                                         00803489
Exhibit 163                                                                                            JA-0003031
        Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 99 of 145




     Table 59. Strength of evidence domains for the effect of OC use on myocardial infarction
                         Number of                   Domains Pertaining to SOE
                          Studies
                                                                                                     SOE and
                          (Women
        Comparison                       Risk of                                                 Magnitude of Effect
                           and/or                    Consistency      Directness     Precision
                                          Bias                                                       (95% Cl)
                          Person-
                           Years)
                                            Incidence of Myocardial Infarction
                              8
      Current vs.       (24,901 plus                                                                      Low
      noncurrent          310,626        Medium       Inconsistent       Direct      Imprecise            1.34
      use/never            person-                                                                   (0.87 to 2.08)
                           years)
                              2                                                                       Insufficient
      Estrogen                           Medium        Consistent        Direct      Imprecise
                          (15,903)                                                                        NR
                                                                                                          High
                                                                                                 First generation: 3.37
                                                                                                     (2.04 to 5.54)
                              5
      Progestin                          Medium        Consistent        Direct       Precise     Second generation:
                           (8875)
                                                                                                  1.79 (1.16 to 2.75)

                                                                                                 Third generation: 1.34
                                                                                                      (0.91 to 1.98)
                                              Mortality From Myocardial Infarction
                                3
      Current vs.         (46,112 plus                                                                    Low
      noncurrent           3,091,673        Medium       Inconsistent     Direct     Imprecise            0.85
      use/never              person-                                                                 (0.67 to 1.07)
                              years)
     CI = confidence mterval; SOE = strength of evidence


     Discussion
        We found strong evidence of a three-fold increased risk of VTE among current users of QCs
     and a two-fold increased risk of ischemic and undifferentiated stroke among current users of
     QCs. We found no conclusive evidence of an increased risk of MI or hemorrhagic stroke. The
     implications of QC use for each of these outcomes are discussed in detail below.

     OC Use and Venous Thromboembolism
         We found a three-fold increase in the odds ofVTE diagnosis among current users of QCs
     (95% CI, 2.46 to 3.59). There was significant heterogeneity among the study characteristics and
     among the risk estimates noted by the Q scores. However, the finding was robust in our
     sensitivity analysis and was almost identical to the findings in a recent meta-analysis. 43 The odds
     ratio for VTE among current versus noncurrent QC users in that analysis was 3.41 (95% CI, 2.98
     to 3.92). They analyzed 55 manuscripts, of which 32 were included in their meta-analysis of
     current versus noncurrent QC use and VTE risk. These manuscripts overlapped with 9 studies in
     our meta-analysis of 14 studies. The authors included all studies indexed in MEDLINE, Embase,
     and HealthSTAR regardless of date of publication. The odds of developing PE specifically
     appeared to be similar to that of developing VTE. The increased risk ofDVT associated with QC
     use appears to be due to current use and not ever use. The only study to report a significantly
     increased risk among ever users also included current users in that group. The three studies that




                                                            232




                                                                                                                       00803490
Exhibit 163                                                                                                          JA-0003032
       Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 100 of 145




     separately analyzed former and current use of OCs found increased odds of VTE for current
     users but not for former users.

     Duration and Formulation
         There was some evidence that the risk of VTE among current users was higher in the first
     few years of use. Manzoli et al. 43 found a pooled odds ratio of 5.28 (95% CI, 4.27 to 6.55) for
     those who had used OCs for less than 1 year, and a pooled odds ratio of 3.52 (CI, 2.83 to 4.37)
     for those who had used OCs for more than 1 year. One potential explanation for this finding is
     that some women who develop VTE while on OCs may have an undiscovered predisposition to
     blood clots. Therefore, they develop VTE quickly after initiation of OC use, while women who
     are on OCs for years without forming a VTE presumably are less likely to have a predisposition
     to blood clotting. On the other hand, many factors that predispose women to blood clots will vary
     over time (e.g., trauma, sedentary lifestyle, and antiphosopholipid antibodies) and these risk
     factors have not been studied in a longitudinal fashion.
         We found inconclusive evidence that estrogen dose or progestin ~eneration was associated
     with VTE risk among current users of OCs. However, Manzoli et al. 3 found a mildly increased
     risk of VTE among current users of high-dose versus low-dose estrogen (OR 1.42; 95% CI, 1.15
     to 1.76). They also found an increased risk for third-generation versus second-generation
     progestin users (OR 1.57; CI, 1.24 to 1.98). However, as was similar with our findings, they did
     not find an increased risk of VTE among drospirenone users compared with other OC users. This
     question has generated recent media attention since several studies indicated an increased risk of
     DVT among users of OCs containing fourth-generation progesterones.

     Special Populations
         There may be a multiplicative relationship in the risk ofVTE among users of OCs who had
     concomitant Factor V Leiden, sickle cell trait, or elevated homocysteine levels; however ,these
     findings would need to be confirmed in additional studies.

     Clinical Application
          The three-fold increased odds ofVTE among current users of OCs is important given the
     life-threatening nature of VTE. The mortality rate ofDVT in the general population is 5 percent
     within the first month after diagnosis; for PE, it is 12 percent within the first month after
     diagnosis. 344 However, these estimates come from cohorts that include males, older individuals,
     and patients with cancers or heart disease. Young, healthy women who take OCs likely have
     lower mortality rates, but there is a paucity of data addressing this question. In one cohort of
     patients from the United States with DVT or PE, the univariate hazard ratio of death within the
     first week after VTE dia~nosis among OC users was 0.08 (95% CI, 0.03 to 0.26) compared with
     other patients with VTE. 45 The clinical significance of the increased incidence of VTE among
     OC users must also be understood in the context of the low prevalence of VTE in this population.
     The annual incidence of VTE among childbearing-age women is 2 to 3 per 10,000 people. 346
     Therefore, a three-fold increased risk translates to a still low absolute risk of fewer than 10 per
     10,000 people per year. Perhaps most importantly, the incidence of VTE is four times higher
     among pregnant or postpartum women than among nonpregnant women. Therefore, the VTE
     risks associated with using OCs to prevent pregnancy are thought to be outweighed by the
     benefits of preventing pregnancy. Our findings will be used in a Markov model that estimates the
     overall risks and benefits of OC use for the prevention of ovarian cancer.



                                                    233




                                                                                                    00803491
Exhibit 163                                                                                       JA-0003033
       Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 101 of 145




     OC Use and Stroke
         We found a two-fold risk of both undifferentiated and ischemic stroke among current QC
     users, but no increased risk of hemorrhagic stroke. As with VTE, this risk seemed to be due to
     current and not ever use. Many of the studies that evaluated the relationship between QC use and
     stroke did not differentiate between hemorrhagic and ischemic stroke. Since most cerebral
     vascular accidents have an ischemic etiology, we combined studies of patients with known
     ischemic stroke and studies of undifferentiated stroke. To the extent that studies of
     undifferentiated stroke included hemorrhagic patients, this approach would be expected to
     underestimate the true association between QC use and ischemic stroke.

     Duration and Formulation
         We found inconclusive evidence that the risk of stroke changed with duration of QC use or
     progestin generation. There was, however, evidence that the risk of stroke increased with
     increasing estrogen dose (from 1.7 to 4.1). This evidence was confirmed by trials of progestin-
     only QCs that showed no elevated ischemic stroke risk.

     Special Populations
         Women with migraines, Factor V Leiden, and elevated homocysteine levels who use QCs
     may have a multiplicative increase in the risk of stroke. However, these findings need to be
     confirmed in larger studies. Increasing age of QC users may be associated with increasing risk of
     ischemic stroke. However, these data also need to be confirmed in larger studies.

     Clinical Implications
         As with VTE, the two-fold risk of ischemic stroke is important because stroke is both life-
     threatening and morbid. 347 Between 8 to 12 percent of ischemic stroke victims die within one
     month of the diagnosis-and the vast majority have major neurologic deficits. Stroke is the
     leading cause of long-term disability in the United States. However, ischemic stroke incidence
     among women aged 15 to 44 is only 10.7 per 100,000 women-years348 and, similarly to VTE,
     pregnant and postpartum women have a three- to eight-fold increased risk of ischemic stroke. 347
     Therefore, the stroke risks associated with QC use are likely balanced by the benefits of
     preventing pregnancy. This may not be the case for women who are using QCs for ovarian
     cancer prevention and are not planning pregnancy.

     OC Use and Myocardial Infarction
         We found a small increased risk of MI among current QC users (1.2), but the confidence
     intervals were not significant. There was also inconclusive evidence that duration of QC use or
     estrogen dose increased the risk. However, we did note a significant increased risk for first-
     generation progesterone users compared with second-and third-generation users. There may be a
     small increased risk of MI among current QC users that our meta-analysis is underpowered to
     find. This risk may be greater among specific groups, such as users of first-generation progestins,
     heavy smokers (15 cigarettes or more daily), or women with cardiovascular disease risk factors.
         Notably, one study found a decreased mortality from MI among ever users of QCs. Reasons
     for this could be decreases in competing risks associated with pregnancy, bias of ascertainment
     in women who were known QC users, or decreased prescribing of QCs to women with




                                                    234




                                                                                                    00803492
Exhibit 163                                                                                       JA-0003034
       Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 102 of 145




     cardiovascular disease risk factors. These issues may not have been fully adjusted for in the
     analysis.

     Clinical Implications
         For now, there is inconclusive evidence about increased MI risk associated with current OC
     use. Like VTE, MI is rare in women of reproductive age. In the United States, the annual
     incidence of MI is 0.3 to 0.7 percent among women; however, it is the sixth leading cause of
     death. Additional evidence is needed to effectively counsel patients about the risk of MI
     associated with OC use.

     Limitations
         The major limitation to our findings is the lack of randomized trials available to determine if
     OCs cause increased risk of VTE, stroke, or Ml Of the studies included, the majority were case-
     control studies, likely due to the relative rarity of the outcomes in young women. Observational
     data are limited by unmeasurable confounding and inability to establish causation.
         A second limitation of these data is the high degree of heterogeneity among the studies.
     There were many differences across studies in the covariates used in the analyses to adjust for
     potential confounding. For example, few studies of stroke incidence adequately controlled for
     well-established stroke risk factors such as hypertension, diabetes, and hyperlipidemia. The
     outcome definitions were also heterogeneous between studies. In the case of VTE, several
     studies included central venous thrombosis and superficial venous thromboembolism despite the
     fact that VTE is traditionally defined as DVT and/or PE. Further, some investigators excluded
     "nonidiopathic" or unexplained DVT from the analysis, but the majority did not. In the case of
     stroke, some investigators included central venous thrombosis, and transient ischemic attacks in
     the definition of stroke. Others did not differentiate between ischemic and hemorrhagic stroke.
         Finally, the definition of the exposure varied by studies. A minority of studies compared ever
     OC users with never users. The majority of studies used current OC use as the exposure;
     however, many different definitions of current use existed (e.g., recently filled prescriptions,
     reported use in the last 3 months, or reported use in the last month). We included all studies that
     defined current use as sometime within the year prior to outcome assessment. The referent group
     also varied. In some cases, this was never users and in others this was noncurrent users, which
     included past and never users.
         A limitation for all our formulation analyses is the large number of OC formulations that
     have been available during the course of these studies. Not only is it difficult to correctly identify
     a formulation used, but it is also impossible to know if that formulation was the one most
     proximal to an outcome of interest. Women taking OCs frequently change formulations due to
     cost or side effects, and so the formulation identified may not have been the one that should have
     been associated with the event. In addition, estrogen dose is not independent of progestin
     generation. Most higher dose estrogens are only found in combination with earlier generation
     progestins. We were unable to control for this in the analysis. Even if there were enough data to
     compare risks across formulations, the sheer volume of formulation combinations would cause a
     problem with multiple testing. Finally, current OC prescribing patterns in the United States
     involve mostly "very low dose" estrogen (e.g., 20 mcg or less); this dose of estrogen was
     infrequently reported in the included studies, and the risk associated could not be analyzed
     separately.




                                                      235




                                                                                                       00803493
Exhibit 163                                                                                          JA-0003035
       Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 103 of 145




         For each of the outcomes of interest, increasing age is associated with increased risk in the
     general population. Although every study corrected for age of the participant in the analysis,
     there were few studies that assessed the risk of each outcome in current QC users stratified by
     age. This information would be clinically meaningful when counseling patients. The age of
     participants is very integral to the risk-benefit calculation of using QCs to prevent ovarian
     cancer. For example, very few women over age 35 use QCs for contraception; therefore, this age
     group is probably underrepresented in the current data. However, this is the very age group that
     may be interested in using QCs for prevention of ovarian cancer.

     Future Research
          Given the increased risk of VTE and stroke among QC users, future randomized controlled
     trials (RCTs) are unlikely. However, it would be useful if women who participated in RCTs of
     QC use investigating other outcomes could be followed to determine long-term risk of VTE,
     stroke, and MI. Future observational research into the risk of acute vascular complications
     associated with QC use should (1) clearly define the outcome of interest (e.g., ischemic vs.
     hemorrhagic stroke, not including transient ischemic attacks), (2) define the exposure as current
     versus never use and former versus never use and clearly define "current use," (3) adjust for all
     known risk factors of the outcome (e.g., hypertension), (4) collect duration data according to
     years of use instead of categories so that more detailed analysis could be undertaken, (5) collect
     data on contemporary QCs such as very low dose estrogen pills, and (6) prioritize longitudinal
     cohort data. Studies addressing the risk of MI among current users of QCs are needed most.

     Applicability
         The most important applicability issues are the time period of study for some of the large
     studies (going all the way back to the 1960s, with subsequent problems around dissimilar QCs
     used then vs. used now) and that very few of the included studies were conducted in the United
     States. Inadequate or incomplete reporting of age-related variables (e.g., age at first use of QCs,
     age at time of outcome event, and age at time of study participation) also contribute to the
     difficulty in applying these findings to specific age-groups of women in the United States.




                                                     236




                                                                                                      00803494
Exhibit 163                                                                                         JA-0003036
       Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 104 of 145




               Section 5. Overall Benefits and Harms of Oral
              Contraceptives for Prevention of Ovarian Cancer
     Background
         Our systematic review and evidence synthesis found significant protective effects of oral
     contraceptives (OCs) against ovarian cancer, in both the general population and in high-risk
     groups such as BRCAI and BRCA2 carriers, with risk decreasing as the duration of use
     increases. We also found significant decreases in the risk of colorectal and endometrial cancers.
     Increased risks were significant for breast cancer (with risk declining with time since last use),
     deep venous thrombosis (DVT), pulmonary embolism (PE), and ischemic stroke. The incidences
     of myocardial infarction (MI) and cervical cancer were also increased, although the confidence
     interval for these two associations included 1.0.
         There has long been recognition that OC use has important noncontraceptive implications for
     health. 349 Previous studies using formal methods to synthesize the available data in order to
     estimate net effects have generally shown either no overall effect, or a small positive effect,
     particularly for younger women. 66 •350 •351

     Relevant Key Questions
         The seven KQs developed for the entire systematic review are listed in Section I (refer to
     Figure 7 for a roadmap of this report). For Section 5, we have developed a new simulation model
     to generate estimates of the net harms and benefits of OC use in order to examine the following
     KQs:

         KQ 4: Aside from pregnancy prevention, are there other benefits of OC use in reducing the
     risks of endometrial cancer or colorectal cancer?

         KQ 5: What are the harms of OC use, including breast cancer incidence, cervical cancer
     incidence, venous thromboembolic disease, stroke, or myocardial infarction? How do these
     harms vary by dose or formulation, duration of use, or specific population?

         KQ 6: Based on the comprehensive literature review, what are the benefits and harms from
     the use of OCs to reduce the incidence of ovarian cancer for specific populations? Based on the
     decision model, what is the estimated effect of these benefits and harms on life expectancy and
     quality-adjusted life expectancy?

          KQ 7: Based on the systematic review and decision model, what research gaps need to be
     filled to better understand whether OCs are effective for the primary prevention of ovarian
     cancer?




                                                    237




                                                                                                    00803495
Exhibit 163                                                                                       JA-0003037
       Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 105 of 145




     Analytic Framework
          Figure 40 shows the analytic framework that guided this section of the review.

     Figure 40. Analytic framework for overall benefits and harms of OCs




                                                                                      Other Benefits
                                                                                Reductions in incidence or
                                                                                mortality of:
                                                                                  Endometrial cancer
                                                                                • Colorectal cancer




                      Women at risk                                                 Primary Outcomes
                       for ovarian - ~ - '                                          Ovarian cancer
                         cancer                                                     incidence and mortality




                                                                                       Other Harms
                                                                                Incidence and mortality of:
                                                                                   Venous
                                                                                   thromboembolism
                                                                                   Breast cancer
                                                                                   Cervical cancer
                                                                                   Stroke
                                                                                   Myocardial infarction




     KQ = Key Question; OC = oral contraceptive
     Note: KQ 7 is not shown in the analytic framework.


     Methods
         A detailed description of the simulation model structure, data sources, and parameters is
     provided in Appendix F. Section 5 summarizes those aspects most relevant to the presented
     results. Unless otherwise noted, we used national estimates from 2007-the most recently
     available at the start of the model-construction process.




                                                          238




                                                                                                                00803496
Exhibit 163                                                                                                   JA-0003038
       Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 106 of 145




     Age-Specific Incidence of Relevant Outcomes With and Without
     OCUse
         We obtained estimates of the age-specific (in 5-year age groups) incidence of ovarian, breast,
     cervical, colorectal, and endometrial cancers from two sources: (1) the Surveillance,
     Epidemiology, and End Results (SEER) database maintained by the National Cancer Institute
     (http://seer.cancer.gov/canques/index.html) and (2) the Centers for Disease Control and
     Prevention (CDC) National Program of Cancer Registries
     (http://wonder.cdc.gov/wonder/help/cancempcr-v2009.html). Estimates were derived for all
     women as well as for four mutually exclusive race/ethnicity classifications: non-Hispanic white,
     non-Hispanic black, non-Hispanic other, and Hispanic. For the simulation model, we used age-
     specific and race/ethnicity-specific estimates of the number of cases and the total number of
     women in each strata from U.S. Census estimates
     (www. census. gov/popest/data/intercensal/nati onal/nat20 IO. html) to generate beta di stri buti ons
     for incidence.
         Estimates for the age-specific and race/ethnicity-specific incidence of DVT, PE, stroke, and
     acute MI were derived from the 2007 Nationwide Inpatient Sample (NIS), using specific
     International Classification ofDisease-9 (ICD-9) codes as detailed in Appendix F. Again,
     distributions for stochastic modeling were derived by generating gamma distributions based on
     point estimates and standard errors and dividing by the estimated number of females in each
     strata based on Census estimates.
         Estimates for the usage history of QCs were obtained from the National Survey of Family
     Growth (NSFG) data for 2002 352 and 2006 (www.cdc.gov/nchs/nsfg/nsfg_2006_20l0_puf.htm).
         For current exposure to QCs, we estimated age-specific and race/ethnicity-specific
     prevalence of current use of QCs as reported by survey respondents; for ever QC use, we used
     the cumulative estimate of race/ethnicity-specific self-reported ever use by age 44 in the 2006
     NSFG. We derived estimates of the age-specific probability of beginning QC use for the first
     time from the age-specific prevalence of ever use within each racial/ethnic group.
         We then estimated the impact of current QC use and ever QC use on the five cancers and
     four vascular events from the age-specific incidence estimates, the age-specific exposure
     estimates for QCs, and the derived odds ratios from the meta-analyses reported earlier. For any
     outcome,
      Overall Incidence= (Incidence in OC users)* (Prevalence OC use)+ (Incidence in nonusers)* (Prevalence nonuse).

     smce
                        Incidence in OC users= (Incidence in nonusers)* (Relative risk in OC users),

     and
                                      Prevalence nonuse = 1 - (Prevalence OC use),


     separate estimates for age-specific incidence in users and nonusers can be derived from the
     overall incidence (converted to probabilities as described in Appendix F), the prevalence of QC
     use, and the relative risks (estimated here from the odds ratios from the respective meta-
     analyses).
         Table 60 shows the relative risk estimates for the association between QC use and incidence
     of outcomes of interest (relative risks estimated based on odds ratios). All estimates except for
     the joint effect of duration of QC use and time since last use are derived from the meta-analyses


                                                           239




                                                                                                                00803497
Exhibit 163                                                                                                   JA-0003039
       Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 107 of 145




     described in Sections 2-4 of this report. These estimates reflect the results of our initial analyses
     completed for the initial version of the report; as described in the methods, these analyses were
     updated during peer review. Because the estimates and confidence intervals are essentially
     unchanged, we present the results of the more extensive analyses completed with the original
     estimates. The one substantive change was that time since last use was found to have a
     significant effect on the protective association between QC use and ovarian cancer risk, with
     protection decreasing with increasing time since last use. Because the study-level meta-analyses
     did not allow for estimating the distribution of duration of QC use and time since last use, we
     used stratified data from a single published pooled analysis. 21 Because the pooled analysis had
     insufficient observations to generate estimates for risks for durations of use greater than 5 years
     with last use 30 or more years previously, we used the estimates for 20 to 29 years. We assumed
     that QC use had no effect on survival after diagnosis of cancer or a vascular event since the
     literature review did not identify a significant effect of QCs on postdiagnosis survival. Therefore,
     any effects of QC use on cancer-specific or vascular event-specific mortality generated by the
     model are due only to effects on incidence.

     Table 60. Relative risk estimates for association between OC use and incidence of outcomes of
     interest
                                                                               Range
                                                    Base Case
                     Parameter                                            (95% Cl Unless        Distribution Type
                                                     Estimate
                                                                      otherwise Specified)
                                            Cancers (Ever vs. Never OC Use)
                                                          Ovarian
        General population                            0.71                  0.64 to 0.79           Loqnormal
           BRCA 1 carrier                             0.54                  0.45 to 0.65           Log normal
           BRCA2 carrier                              0.60                  0.29 to 1.54           Log normal
                                                           Breast
         General population                           1.08                  1.01 to 1.15           Loa normal
            BRCA 1 carrier                            1.18                  0.92 to 1.50           Log normal
            BRCA2 carrier                             1.18                  0.92 to 1.50           Log normal
       Cervical                                       1.28                  0.89 to 1.86           Loqnormal
       Colorectal                                     0.86                  0.79 to 0.95           Log normal
       Endometrial                                    0.55                  0.42 to 0.70           Log normal
                                            Cancers (Other Exposure Types)
       Duration of OC use and ovarian cancer
                                                1 - 1 / (1 + 7.43 / duration (years ))**1.239       Function
       risk
       Time since last OC use and breast
                                                   1 + (0.2711 * EXP(-0.06551 * years)              Function
       cancer risk




                                                             240




                                                                                                                    00803498
Exhibit 163                                                                                                     JA-0003040
       Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 108 of 145




       Table 60. Relative risk estimates for association between OC use and incidence of outcomes
       of interest (continued)
                                                                                    Range
                                                  Base Case
                    Parameter                                                 (95% Cl Unless   Distribution Type
                                                   Estimate
                                                                          otherwise Specified)
                  Joint Effect of Duration of OC Use and Time Since Last Use and Ovarian Cancer Risk
                                              Current or <10 Years Since Last Use
       Duration of use <5 years                           0.88                  0. 75 to 1.04*     Log normal
       Duration of use 5-9 years                          0.52                  0.43 to 0.64*      Log normal
       Duration of use ~10 years                          0.39                  0.33 to 0.47*      Loqnormal
                                                Last use 10-19 Years Previously
       Duration of use <5 years                           0.85                  0.62 to 0.73*      Log normal
       Duration of use 5-9 years                          0.62                  0.53 to 0.73*      Loqnormal
       Duration of use ~10 years                          0.51                  0.44 to 0.59*      Log normal
                                                Last Use 20-29 Years Previously
       Duration of use <5 years                           0.81                  0. 74 to 0.89*     Loqnormal
       Duration of use 5-9 vears                          0.69                  0.60 to 0. 78*     Loa normal
       Duration of use ~10 years                          0.60                  0.51 to 0.72*      Log normal
                                                 Last Use ~O Years Previously
       Duration of use <5 vears                           0.83                  0. 73 to 0.95*     Loqnormal
       Duration of use 5-9 years                          0.69                  0.60 to 0. 78*     Log normal
       Duration of use ~10 years                          0.60                  0.51 to 0.72*      Log normal
                                      Vascular Events (Noncurrent vs. Current OC Use)
       Deep vein thrombosis                               3.01                  2.47 to 3.68       Loa normal
       Pulmonary embolism                                 1.61                  1.26 to 2.05       Log normal
       Stroke                                             2.02                  1.11 to 3.65       Log normal
       Mvocardial infarction                              1.24                  0.75 to 2.04       Loqnormal
     BRCA = breast cancer genetic mutat10n; CI = confidence mterval; OC = oral contraceptive
     *99% confidence interval.


     Impact of Current Use Patterns of OCs on Overall Life Expectancy
     and Disease-Specific Incidence and Mortality
         We developed a semi-Markov state-transition model using TreeAge Pro (Williamstown, MA:
     TreeAge, Inc.) to simulate the effects of use and nonuse of OCs on incidence and mortality from
     ovarian cancer and the other outcomes of interest (Appendix F). The model is run as a
     microsimulation, starting at age 10. During each iteration of the simulation, individual "subject"
     characteristics, including race/ethnicity and BRCA status are drawn from distributions (second-
     order Monte Carlo simulation). Depending on the simulation, the values of other parameters are
     either the base case estimate or a value drawn from the appropriate distributions described in
     Tables 60 and 61 (first-order Monte Carlo simulation). Cycle lengths are 1 month.




                                                          241




                                                                                                                   00803499
Exhibit 163                                                                                                   JA-0003041
       Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 109 of 145




     Table 61. Key parameter values, ranges, and distributions
                                                              Range
                                    Base Case
              Parameter                                   (95% Cl Unless      Distribution Type         Reference
                                     Estimate
                                                       otherwise Indicated)
                                                   Demographics/Natural History
                                 Non-Hispanic:
                                 White: 56.9%          Census data-
      Race/ethnicity at age
                                 Black: 14.9%          assumed to have          Fixed             Census
      10
                                 other: 7.9%           negligible uncertainty
                                 Hispanic: 20.3%
                                                              BRCA1
                                                                                                  John, 2007°J0

      Prevalence                 0.22%                 0.15-0.33%               Beta
                                                                                                  Anonymous 2000 354
        RR Ovarian cancer        41.7                  30.1-53.3                Loqnormal         Anonymous 2000°J~
                                 Age-dependent         Age-dependent
                                 20-39: 58.6           20-39: 49.9-67.2                                              354
        RR Breast cancer                                                        Log normal        Anonymous 2000
                                 40-49: 14.4           40-49: 0.9-28.0)
                                 50-99: 1.0            50-99: 1.0
                                                              BRCA2
                                                                                                  John, 200rw
      Prevalence                 0.15%                 0.08-0.23%               Beta
                                                                                                  Anonymous 2000 354
        RR Ovarian cancer        9.9                   2.3-17.4                 Log normal        Anonymous 200ow-
                                 Age-dependent         Age-dependent
                                 20-39: 17.1           20-39: 17.1 (9.7-24.5)                                        354
        RR Breast cancer                                                        Log normal        Anonymous 2000
                                 40-49: 11.2           40-49: 7.5-15.0
                                 50-99: 22.4           50-99: 18.1-26.8
                                                      Age-Specific Incidence
                                 Age- and
                                                                                Gamma
      Hysterectomy               race/ethnicity-       See Appendix F                             NIS
                                                                                (numerator)
                                 dependent
                                 Age- and
                                                                                Gamma
      Oophorectomy               race/ethnicity-       See Appendix F                             NIS
                                                                                (numerator)
                                 dependent
                                                                                                  Chan, 201 o~w
                                 Age- and
      Bilateral tubal ligation   race/ethnicity-       See Appendix F           Beta                                356
                                                                                                  Whiteman, 2012
                                 dependent
                                 Age- and
                                                                                Gamma
      Cancers                    race/ethnicity-       See Appendix F                             NIS
                                                                                (numerator)
                                 dependent
                                 Age- and
                                                                                Gamma
      Vascular events            race/ethnicity-       See Appendix F                             NIS
                                                                                (numerator)
                                 dependent
                                                             Mortality
                                 Age- and
                                                                                Gamma             NCHSa
      All-cause mortality        race/ethnicity-       See Appendix F
                                                                                (numerator)
                                 dependent
                                 Age- and race-
                                 dependent
      Cancers                                          See Appendix F           Beta              SEER
                                 (white/black
                                 only)
                                 Age- and
      Vascular events            race/ethnicity-       See Appendix F           Beta              NIS
                                 dependent




                                                                  242




                                                                                                                     00803500
Exhibit 163                                                                                                       JA-0003042
       Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 110 of 145




      Table 61. Key parameter values, ranges, and distributions (continued)
                                                             Range
                                    Base Case
              Parameter                                  (95% Cl Unless          Distribution Type          Reference
                                     Estimate
                                                     otherwise Indicated)
                                                    Oral Contraceptive Use
                                                       Age At First Use
                                 Age- and
        Natural history          race/ethnicity-      See Appendix F             Dirichlet             NSFG
                                 dependent
                                 Randomly
        Prescription                                  15-45                      Uniform
                                 assiqned
                                                         Duration of Use
                                 Mean 54.8            Standard deviation 41                            Chasan-Taber,
        Natural history                                                          Gamma
                                 months               months, ranqe 1-240                              1996 357
                                                      1-240 months, partly
                                 Randomly             dependent on age of
        Prescription                                                             Uniform
                                 assigned             starting (not continued
                                                      past aqe 45)
      Reduction in ovarian
                                  0.69 for 15                                                                         17
      cancer incidence after                            0.64 to 0.75               Log normal            Cibula, 2011
                                  years, then 1.0
      tubal liqation
     NCHS = Nat10nal Center for Health Stat1st1cs; NIS = Nat10nw1de Inpatient Sample; NSFG = Nat10nal Survey ofFanuly Growth;
     RR = risk ratio; SEER = Surveillance, Epidemiology, and End Results
     ahttp://wonder.cdc.gov/wonder/help/cmf.html#Compressed%20Mortality%20File:%20ICD%20Revision

         The use of probabilistic analysis and microsimulation offer two main advantages over a
     deterministic approach. First, probabilistic analysis allows the model to incorporate both the
     range of uncertainty in parameter estimates (e.g., the width of a 95% confidence interval) as well
     as the distribution of that uncertainty. For example, for a given mean parameter value with a
     normal distribution around that mean, the model can be run multiple times, drawing from the
     distribution with most of the values lying close to the mean value, but 2.5 percent would be
     drawn from below the lower 95-percent confidence bound and 2.5 percent from above the upper
     95-percent confidence bound). Using distributions can be particularly helpful for parameters that
     are not "statistically significant" using conventional criteria, but where the weight of the existing
     evidence suggests a trend. For example, if a point estimate for a relative risk is 1.6 with a 95-
     percent confidence interval of 0.99 to 2.3, the traditional interpretation is that the observed
     increased risk is not statistically significant. However, because it is only the lower tail of the
     distribution that is below 1.0, the probability that the risk is greater than 1.0 is more than 95
     percent. From a decisionmaking perspective, quantifying these effects can be quite helpful-in
     some situations, a patient, clinician, or policymaker might want to consider the potential effects
     of an increased risk of harm if the probability of the harm truly being increased was more than 80
     or 90 percent (depending on the absolute risk of harm and the consequences of that harm), even
     though a threshold based on "not statistically significant" would preclude consideration of that
     harm.
         The main advantage of microsimulation for this specific application is that it allows the
     model to have "memory" so that the probability of the outcomes of interests can be conditioned
     not only on the current state but also on past events, such as past use of QCs or duration of QCs.

     OC Use Scenarios
        We modeled QC use under five scenarios; all scenarios began at age 10 and continued until
     death or age 100. Table 62 illustrates the main differences in the four QC-use scenarios. The


                                                               243




                                                                                                                          00803501
Exhibit 163                                                                                                            JA-0003043
       Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 111 of 145




     initial scenario included the full range of available contraceptive options as well as varying
     contraceptive effectiveness, pregnancy outcomes (including duration of pregnancy), and
     lactation. However, because of the paucity of data on the dynamics of contraceptive choice over
     a woman's lifetime, particularly in the United States, and because pregnancy is a potential
     competing risk for some outcomes, we elected to model "No QC use" by fixing the risk of the
     outcomes of interest to that of nonusers, based on the equations above. This allowed us to focus
     only on the potential tradeoffs between harms and benefits of QC use as a potential preventive
     agent.


     Table 62. Five OC use scenarios used in model
                                                                    OC Use Scenario
                                                                                         Prescribed
                                                                                                           Joint Effects
                                                                                        Duration and
          Parameter/                                                                                        of Duration
                                 Ever/Never        Duration             Nooe             Age at First
          Assumption                                                                                         and Time
                                                                                           Use and
                                                                                                          Since Last Use
                                                                                           Duration
                                                                                       Uniform
                               Age- and race-   Age- and race-      Age- and race-     distribution,      Age- and race-
      Age at first use         specific         specific            specific           assigned in        specific
                               probability      probability         probability        sensitivity        probability
                                                                                       analvsis
                                                                                       Uniform
                                                                                       distribution,
                               Population       Population          Population                            Population
                                                                                       assigned in
                               distribution,    distribution,       distribution,                         distribution,
      Duration of OC use                                                               sensitivity
                               constrained to   constrained to      constrained to                        constrained to
                                                                                       analysis,
                               stop by age 50   stop by age 50      stop by age 50                        stop by age 50
                                                                                       constrained to
                                                                                       stop bv aae 50
                                                                                                          Relative risk
                                                Relative risk       No reduction or    Relative risk
                                                                                                          based on
                                                based on            increase in risk   based on
                                                                                                          duration of use
                                                duration of use     associated with    duration of use
                               Relative risk                                                              and time since
                                                for ovarian         OCs; incidence     for ovarian
      Association between      based on ever                                                              last use for
                                                cancer, time        assumed to be      cancer, time
      OC use and cancers       vs. never use                                                              ovarian cancer,
                                                since last use      that of            since last use
                               for all                                                                    time since last
                                                for breast          nonusers in        for breast
                                                                                                          use for breast
                                                cancer, ever vs.    general            cancer, ever vs.
                                                                                                          cancer, ever vs.
                                                never for others    population         never for others
                                                                                                          never for others
                                                                    No reduction or
                                                                    increase in risk
                               Relative risk    Relative risk       associated with    Relative risk      Relative risk
      Association between      based on         based on            OCs; incidence     based on           based on
      OC use and vascular      current vs.      current vs.         assumed to be      current vs.        current vs.
      events                   noncurrent use   noncurrent use      that of            noncurrent use     noncurrent use
                               for all          for all             noncurrent         for all            for all
                                                                    users in general
                                                                    population
     OC = oral contraceptive


     Model Assumptions
        We made a number of simplifying assumptions as described below. If an assumption could
     possibly bias the analysis for or against the potential benefits of QC use, we chose the more
     conservative assumptions that biased against potential benefits of QC use whenever feasible.




                                                              244



                                                                                                                       00803502
Exhibit 163                                                                                                         JA-0003044
       Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 112 of 145




     Excluded Other Potential Benefits and Harms
         We did not include other potential benefits (e.g., prevention of pregnancy, effects on
     menstrual flow and discomfort, effects on other reproductive outcomes such as endometriosis or
     benign ovarian cysts, effects on acne or premenstrual syndrome) or harms ( e.g., neoplasms of the
     liver, gallbladder disease). Although including the full range of potential benefits and harms is
     ultimately of great interest, the scope of this analysis was specifically restricted to the potential
     noncontraceptive preventive benefits of OCs. Therefore, we restricted our analysis to relatively
     common, potentially fatal cancers or vascular events for which a preliminary literature review
     suggested consistent evidence of an association with OC use.

     Excluded Quality-of-Life Measures
         We did not include quality-of-life measures. Although we originally intended to include
     quality-adjusted life expectancy, expressed as quality-adjusted life years (QALYs) as one of the
     outcomes, we were limited by a lack of available data on preferences for OC use. Although we
     identified several economic analyses of OC use for contraception-some of which included other
     outcomes, 350 '358 '359 or prop hy1axis
                                          . agamst
                                               .       . cancer m
                                                   ovanan       . BRCAI an d BRCA2 mutat10n .
     carriers360•361 which included utility values for outcomes relevant to our analysis-none included
     any values for OC use itself There is a relatively high discontinuation rate of OC use within the
     first 12 months after starting, some of which is attributable to side effects. 362-366 Conversely,
     there are other potentially positive effects on quality-of-life, including effects on menstruation,
     reassurance against unwanted pregnancy, or reduced acne. Including only the effect of cancers
     and vascular events on QALYs could substantially bias overall estimates of the impact ofOCs
     on quality-adjusted life expectancy. Therefore, we focused primarily on the specific balance
     between benefits (in terms of reduced cancers) and harms (in terms of increased cancers or acute
     vascular events); further work to integrate the effect of OCs, either as contraceptives or as
     prevention against other diseases, is a major research need.

     Continuous QC Use for Duration
         We assumed that, once "assigned" an age at first use and duration of use by the model, OC
     use would be continuous for that duration, then stopped. This is clearly not the case for most
     women, but because the available literature on duration of use does not distinguish between
     continuous and intermittent use, and data to inform patterns of use were not available, we used
     this simplifying assumption.
         This assumption creates the potential for bias in both directions. In the case of breast cancer
     and vascular events, where incidence increases with age, an assumption of continuous use may
     underestimate the upper tail of the age distribution of current OC users, and therefore
     underestimate the potential increased risk associated with OC use. On the other hand, to the
     extent that time since last use potentially decreases protection for ovarian, colorectal, and
     endometrial cancers, underestimating the upper tail may lead to underestimating the protective
     effect, since the continuous use assumption results in longer average duration between last use
     and the time of highest cancer risk.

     Point Estimates in Base-Case Analysis
        For the purposes of the base-case analysis, we used the point estimates from the meta-
     analyses; since two of these (MI and cervical cancer) were not statistically significant using
     conventional criteria, this is a potential bias against OC use.



                                                     245




                                                                                                        00803503
Exhibit 163                                                                                           JA-0003045
       Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 113 of 145




     Analysis of Temporal Relationships
         We included an analysis of temporal relationships such as age at first or last use, duration of
     use, or time since last use only for those found to be significant in the meta-analyses (duration of
     use and time since last use for ovarian cancer, and time since last use for breast cancer). Because
     the data available for meta-analysis did not allow for estimation of the joint effect of duration of
     use and time since last use, we used estimates for ovarian cancer risk stratified by both duration
     and time since last use from the pooled analysis of the Collaborative Group on Epidemiological
     Studies of Ovarian Cancer. 21 As discussed in Section 2, these estimates are quite similar to the
     results of the study-level meta-analyses. This was done primarily for tractability of modeling,
     and because estimates of relative risk were most commonly reported as ever vs never use. This
     assumption of lifetime effects for any duration exposure could result in overestimation of both
     benefits and harms.

     Constant Risk of Vascular Events
          We assumed that the risk of vascular events among current users was constant across time;
     i.e., that the degree ofrisk associated with OCs was the same during a woman's first and last
     month of use no matter how long. As discussed in Section 4, there is some evidence that the risk
     is highest early during use for some outcomes, particularly DVT, 281 presumably because women
     with an increased underlying risk such as inherited thrombophilias develop the outcome quickly.
     If this is the case, the assumption of constant risk may overestimate the likelihood of these events
     among all OC users.
          We also assumed that there was no increased risk in vascular events after discontinuation of
     OCs. This was consistent with the findings for venous thromboembolism and stroke discussed in
     Section 4. Although we did not explicitly consider ever vs never use for myocardial infarction,
     another meta-analysis found no difference in risk between past users and never users. 47

     Survival After Cancer Diagnosis
         We modeled survival after diagnosis for each cancer up to 5 years; after 5 years, we assumed
     cure (women with breast cancer were at risk for a second primary, although this was not
     conditioned on previous history). We limited followup for five years primarily because there is
     variability in reported length of followup between the different cancers. Particularly for breast
     cancer, where late recurrences are not uncommon, this may result in an underestimate of cause-
     specific mortality.
         As described in Appendix F, survival after diagnosis was conditional on age at diagnosis and
     race (black vs. white only, with the assumption that survival for Hispanic and other-race women
     was identical to white women). Also as described in Appendix F, the model predictions for
     overall lifetime incidence when incorporating patterns of OC use and the derived estimates for
     the association between OC use and cancers showed good agreement with estimates of lifetime
     incidence derived from the SEER DevCan software. (http://surveillance.cancer.gov/devcan/).

     Patterns of QC Use Over Lifetime
         We found surprisingly few data on patterns of use ofOCs over a woman's lifetime. Although
     we were able to generate an estimate of the distribution based on one study that reported a mean
     and standard deviation for duration, 357 the available literature does not provide any data to
     correlate duration of use with age of starting, and so we modeled these as independent




                                                     246




                                                                                                      00803504
Exhibit 163                                                                                         JA-0003046
       Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 114 of 145




     probabilities for those analyses where the values for these parameters were drawn from
     distributions.
         We assumed no one would start QCs after age 45, (i.e., age at first use ranged from 12 to 44)
     age of first use to 44, based on data from the NSFG that showed almost no increase in the
     proportion of "ever users" after age 35, and the lack of available data for women over age 45
     (since the NSFG only includes women aged 15 to 44 years). We also constrained duration of use
     so that all women stopped QC use at age 50, regardless of assigned age at first use and duration.
     Assuming that there is, in fact, a correlation between age at first use and duration of use, this
     assumption of independence may underestimate duration of use in younger women and
     overestimate it in older women. Particularly for vascular events, where overall risk increases
     with age and there is an assumption of constant risk with time among current users, this may
     result in an overestimate of the number of events in QC users.

     Tubal Ligation
         Because there is a consistent association between tubal ligation and reduced ovarian cancer
      . k , even a1ter
     ns           .c   contro11 mg
                                · 1or
                                   c-           .
                                      contraceptive use, 17' 19' 123 '367 we me
                                                                             .  1u d ed tub a11 1gat10n
                                                                                                · . (b ase d on
     age-specific and race/ethnicity-specific incidence and prevalence) in the model, and used the
     estimate for reduction in risk from a recent meta-analysis. 17 Because most studies of the
     association between ovarian cancer and QCs controlled for tubal ligation (and vice versa), we
     assumed that the risks were independent such that the risk of ovarian cancer in a woman with a
     history of QC use was further reduced if she subsequently underwent tubal ligation. We also
     assumed that the probability of tubal ligation was not conditioned on prior QC use.

     Effect of Other Contraceptive Methods
         Because the overwhelming majority of the literature classified QC use as some variant of
     ever versus never, we assumed that contraceptive methods other than tubal ligation that were
     used whenever QCs were not being used did not affect ovarian cancer risk, although one recent
     study suggests this may not be the case. 123

     Effect of Hysterectomy or Oophorectomy
         Because removal of the potentially cancerous organ obviously affects the likelihood of
     developing cancer, we included age-specific and race/ethnicity-specific probabilities of
     hysterectomy and oophorectomy (in various combinations) in the model. We assumed that the
     risk of cervical and endometrial cancer was zero after hysterectomy and that the risk of ovarian
     cancer was zero after bilateral oophorectomy. Although there are fairly consistent data showing
     that women who undergo hysterectomy alone, without removal of the ovaries, have a reduced
     risk for ovarian cancer, 19•368 we assumed hysterectomy alone did not affect ovarian cancer risk,
     primarily because of uncertainty about potential interactions with QC use. Because QCs may
     reduce the incidence of both benign and malignant indications for hysterectomy, they could
     potentially decrease hysterectomy rates.
         Conversely, because QCs may be prescribed for many conditions that can lead to
     hysterectomy, use of QCs may be associated with increased hysterectomy rates. This is
     consistent with data from two observational studies; in Denmark, a country with high overall use
     of QCs, long-term QC use was associated with decreased hysterectomy rates, while short-term
     use was associated with increased rates, 369 and in Ireland, where QC use for contraception was
     historically quite low, a history of QC use was associated with an increased hysterectomy rate. 370



                                                         247




                                                                                                             00803505
Exhibit 163                                                                                                JA-0003047
       Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 115 of 145




     Three Types of Simulations
          With the above assumptions and base-case estimates, we ran three types of simulations:
          l. Simple simulations, where the mean value of the relative risks associated with QC use
             was used for all iterations. These included:
                  a. A series of 60,000 simulations for the general population (all women including
                      BRCAl and BRCA 2 carriers) and 20,000 each for BRCAl and BRCA2 carriers
                      where the effect of QC use based on current use patterns was compared with no
                      use.
                  b. A series of 50,000 simulations for the general population and 20,000 each for
                      BRCAl and BRCA2 carriers where QC use was based on current use patterns.
                      After the simulations, the "population" dataset was divided into ever and never
                      users. Differences in outcomes were compared and 50,000 simulations were run
                      for the general population and for BRCAl and BRCA2 carriers.
          2. Age and duration analyses, where sets of 20,000 simulations were run varying both age
             at first QC use (15, 20, 25, 30, 35, and 40 years) and duration of use (1, 2, 5, and 10
             years). A total of 24 combinations were simulated (we did not model 10 years' duration
             starting at age 40). These simulations also indirectly captured the effect ofrecency of use
             on breast cancer since "recency" relative to age-specific breast cancer risk is a direct
             function of age at first use and duration of use.
          3. Two-dimensional simulations, where individual values of the QC-associated relative risks
             were drawn from the distribution (n=200), followed by 10,000 simulations for each
             relative risk value, for a total of 2,000,000 simulations.

     Modeled Outcomes
         We used the model to estimate overall life expectancy and lifetime incidence and mortality
     from the five cancers and four acute vascular events; for the "direct" comparison of ever vs never
     users, we also estimated the absolute number of harms and benefits attributable to QC use per
     100,000, and the number needed to harm or prevent (defined as 1 divided by the risk difference)

     Sensitivity Analyses
         We assessed the effect of uncertainty in the model structure and parameter values in several
     ways. First, for each set of simulations, we modeled the association between QC use and
     outcomes based on current use in two different ways: (1) where all cancer relative risks were
     based solely on ever versus never use and (2) where the risks for ovarian cancer were modeled
     on the basis of duration of use and the risks for breast cancer were modeled on ever vs never use
     and time since last use.
         Second, we focused on age of starting use and duration of use by fixing the value of these
     across a wide range and then comparing the results. Third, we conducted a series of two-
     dimensional simulations, where the values for the relative risks of events were first drawn from
     the distributions described in Table 60, followed by a series of microsimulations, drawing
     "individual" values for BRCA status, race/ethnicity, and disease incidence and mortality from
     their appropriate distributions described in Table 61. For each outcome, we then generated the
     equivalent of "acceptability curves," 371 where the proportion of sets of simulations where one
     strategy was "optimal" compared with another are illustrated at different thresholds for
     "optimality."


                                                     248




                                                                                                     00803506
Exhibit 163                                                                                        JA-0003048
       Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 116 of 145




         For outcome incidence and mortality, we used a net benefits approach. 371 In health
     economics, net monetary benefits (NMB) are defined as a function of willingness-to-pay (WTP)
     as follows:
                                      NMB = (WTP * Effectiveness)- Costs


            IfWTP is measured in dollars per QALY, then NMB reduces to a single dollar figure. At
     any given WTP, the strategy with the highest NMB is preferred. Alternatively, the same
     approach can be applied using net health benefits (NHB):

                                       NHB = (Costs/WTP) - Effectiveness


         In a growing number of economic analyses, probabilistic analysis is used to estimate the
     effect of uncertainty in parameter values on the likelihood of making an optimal decision. 372
     However, for those settings where costs are not explicitly being considered, this approach still
     has value. Harms can be considered "costs"-especially in the setting of preventive
     interventions.
         For this analysis, we estimated separate harm/benefit ratios for incidence and mortality, with
     harms defined as the difference in incidence or mortality for breast and cervical cancer, and
     DVT, PE, MI, and stroke, and benefits as the difference in incidence or mortality for ovarian,
     colorectal, and endometrial cancers. For the incidence ratio, we varied the WTP from 0 net (no
     harms with some benefit) to 5.0 (5 extra incident cases for each case prevented) and benefits
     equivalent). For the mortality ratio, we varied the WTP from 0 (no excess mortality relative to
     deaths prevented) to 1.0 (excess mortality attributable to QC use exactly equivalent to prevented
     deaths attributable to QC use) We assumed that the harms and benefits compared here-all of
     which are associated with potential long-term morbidity and mortality-were roughly
     equivalent; obviously, this may not be the case, and appropriate weighting using validated
     preference measures is needed. Although this approach has been described, 373 it has not gained
     wide acceptance in the health economics literature. However, the sim_gle comparison of net
     harms and benefits is frequently used in guidelines development, 374•3 and this approach may be
     particularly helpful in illustrating the effects of uncertainty on specific harms and benefits when
     developing practice or policy recommendations.

     Results

     Age-Specific Incidence of Relevant Outcomes With and Without
     OCUse
         Estimated age-specific incidences of cancers among ever and never users of QCs are shown
     in Figures 41 to 45. At the ages of peak incidence, ever use is associated with an absolute
     reduction in ovarian cancer incidence of approximately 20 per 100,000 (Figure 41). For other
     cancers, peak incidence was increased by approximately 20 per 100,000 for breast cancer (Figure
     42) and 4 per 100,000 for cervical cancer (Figure 43), and peak incidence decreased by
     approximately 50 per 100,000 for colorectal cancer (Figure 44) and 55 per 100,000 for
     endometrial cancer (Figure 45).




                                                     249




                                                                                                     00803507
Exhibit 163                                                                                        JA-0003049
       Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 117 of 145




     Figure 41. Estimated age-specific incidence of ovarian cancer among ever versus never OC users
                80 ~ - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -


                70
                               --       Never Users
                                                                                                                                 .,,,. .,,,.   '
                60
                               - Eve r Users                                                                          ,. .,,,.                      ''
                                                                                                                  I
                                                                                                              I
                                                                                                         I
          0     50
          0
          0                                                                                          I
          o'                                                                                    I
          0
          ,-t
          c::   40
          w
          Q.
                                                                                            I
          Vl
          w
                                                                                        I
          Vl                                                                       /
          c:{   30
          u                                                                    /
                                                                          /
                                                                      /
                20


                10


                 0
                     5   10   15   20     25    30    35   40    45       50           55       60       65           70         75            80    85
                                                           Age




                                                           250




                                                                                                                                                           00803508
Exhibit 163                                                                                                                                              JA-0003050
       Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 118 of 145




     Figure 42. Estimated age-specific incidence of breast cancer among ever versus never OC users
                  4 50


                  400
                                   -- Never Users
                                   - Eve r Users
                  350


                  300                                                                               '
          0
          0
          0
          o'      250
          ....0
          c:::
          w
          Cl..    200
          Vl
          w
          Vl
          ct
          u
                  150


                  100


                   50


                    0
                         20   25    30    35   40   45         50   55   60   65   70   75   80    85
                                                         Age




                                                         251




                                                                                                    00803509
Exhibit 163                                                                                       JA-0003051
       Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 119 of 145




     Figure 43. Estimated age-specific incidence of cervical cancer among ever versus never OC users
                      16
                                -- Never Users
                                - Eve r Users
                      14



                      12

                                                     I   --    -,
              0       10
                                                 I                   ''
              0
              0
              o'
              ....0
              c:::
              w
                       8                                                                       "
              Cl..
              V\
              w
              V\
                                                                                                         ''
              <{
              u        6



                       4



                       2



                       0
                           15    20   25   30        35   40    45    50   55   60   65   70   75   80        85
                                                               Age




                                                               252




                                                                                                              00803510
Exhibit 163                                                                                               JA-0003052
       Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 120 of 145




     Figure 44. Estimated age-specific incidence of colorectal cancer among ever versus never OC
     users

                   400 ~ - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -


                   350 - + - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

                                                                                                                 ,,
                   300 - + - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -'- -
                                                                                       /
                                             -   -    Never Users
                                                                                                        I
                                             - Ever Users
          0        250 + - - - - - - - - - - - - - - - - - - - - - - - - - - - -- ----,~ - -
          0
          0
          o'
          ....0
           ~       200   - + - - - - - - - - - - - - - - - - - - - - - - - - - -,__- 1 -- - - - -

           CL
           "'Cl/
           "'n,
          u 150          - + - - - - - - - - - - - - - - - - - - - - - - - --'------,P'-- - - - - - -




                         15   20   25   30       35     40     45         50   55   60   65   70   75       80    85
                                                                      Age




                                                                    253




                                                                                                                        00803511
Exhibit 163                                                                                                           JA-0003053
       Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 121 of 145




     Figure 45. Estimated age-specific incidence of endometrial cancer among ever versus never OC
     users
                     160



                     140
                                     -- Never Users                                             , ,
                                     - Eve r Users                                          I              ''
                     120
                                                                                        I
                                                                                                              '
                                                                                I
                                                                                    I                             ''
              g
              0
                     100                                                                                               '   \
              0~                                                            I
                                                                                                                                \
              ....
              0
                                                                        I                                                           \
              c:::    80
              w
              Cl.
                                                                                                                                        \
              Vl                                                    I                                                                       \
              w
              Vl
              ct
              u       60
                                                              I

                      40
                                                        ~



                      20



                       0
                           20   25
                                     -   30   35   40   45         50           55          60        65     70   75       80               85
                                                             Age


         Estimates for vascular events among current versus noncurrent users of QCs are shown in
     Figures 46 to 49. Peak increases in incidence were approximately 150 per 100,000 for DVT
     (Figure 46), 30 per 100,000 for PE (Figure 47), 30 per 100,000 for stroke (Figure 48), and 12 per
     100,000 for acute MI (Figure 49); all of these were in women between the ages of 35 and 44.
     Note that the rates for all events merge at age 45. This is due to the lack of data on the prevalence
     of QC use in women over 45 years of age, since the best available data source, the NSFG, is
     limited to women aged 15 to 44. Because the formula for estimating incidence of an outcome
     based on exposure status subjects is derived from relative risk, overall incidence, and prevalence
     of exposure, there is no way to estimate the incidence in QC users over age 45, but it is certainly
     likely to be greater than for nonusers.




                                                             254




                                                                                                                                            00803512
Exhibit 163                                                                                                                             JA-0003054
       Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 122 of 145




     Figure 46. Estimated age-specific incidence of hospitalizations for deep vein thrombosis among
     current versus noncurrent OC users a ed 15 to 44
                   250 ~ - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -


                              -   -   Nonu se r

                              - - Cu rrent User
                   200   + - - - - - - - - - - - - - - - - - - - - - - - - - -------#- - -- - - - - - - - - -




        0
        0
        0          150
        o'
        0
         ...
        .-1
         QI
         C.
         "'s::::
         0
        ·.;:;
         ra        100
        .!::!
        ...
        iv
        'c.
         "'
         0
        :J::


                   50




                             --- --- --
                     0 +-------+-----+-------+--------+------+-------+----------,
                       15      20      25      30      35      40      45       50
                                                                 Age




                                                               255




                                                                                                                00803513
Exhibit 163                                                                                                 JA-0003055
       Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 123 of 145




     Figure 47. Estimated age-specific incidence of hospitalizations for pulmonary embolism among
     current versus noncurrent OC users aged 15 to 44
                     80 ~ - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -




                     70
                                         --      Non use r
                                         --Cu rren t Use r
                     60


                                                                                                                                                                   .,, .,,
          0
          0
          0
          o so
          0
                                                                                                                                                   .,,   .,, .,,
          P-1
              ...
              41
              a.                                                                                                                      .,   .,, .,,
              V,
                     40
                                                                                                                            .,, .,,
              C
              0
          ·.;:;
              I'll
                                                                                                                  .,, .,,
                                                                                                      .. .. ..
          .!::!
          ...
          iii
          'ii 30
                                                                                            .,, .,,
              V,
           0
          :I:
                                                                                  .,, .,,
                                                                        .,, .,,
                     20

                                                          .. . .. ..
                                           .,,   .,, .
                                                       ..
                     10
                               .,, .,,

                     0
                          15                      20               25                             30             35                            40                            45   so
                                                                                                          Age




                                                                                                        256




                                                                                                                                                                                       00803514
Exhibit 163                                                                                                                                                                        JA-0003056
       Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 124 of 145




     Figure 48. Estimated age-specific incidence of hospitalizations for stroke among current versus
     noncurrent OC users aged 15 to 44
                 100



                  90
                             --   Nonuser

                             - - Current Use r
                  80



                  70
         0
         0
         0
         o'       60
         0
          ...
         ..-!
          QI
          a.
          "'C     50
          0                                                                                                            "
         .::;                                                                                                      "
          IQ
         .!::!                                                                                                 "
         IQ
         :t:
                  40                                                                                       "
          a.
                                                                                                     "
                                                                                                       "
         0"'
         J:       30                                                                             "
                                                                                    ,, ,,
                  20                                                        ,, ,,
                                                                    ,, ,,
                  10                                  -- - ---
                            ------           -----
                  0
                       15            20          25   30           35                       40                         45   50
                                                             Age




                                                           257




                                                                                                                                 00803515
Exhibit 163                                                                                                                 JA-0003057
       Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 125 of 145




     Figure 49. Estimated age-specific incidence of hospitalizations for acute myocardial infarction
     among current versus noncurrent OC users aged 15 to 44
                  160 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -



                  140 + - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                             - -   Nonuser

                             - - Current User
                  120   + - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -~




          0
          0
          0
          o       100   + - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -, - - - -
          0
           ...
          .-1
           QI
           Q.
           V\
           C       80   + - - - - - - - - - - - - - - - - - - - - - - - - - - - -f      ~   - - - - -

           0
          'i
          .!::!
          ...
          'iij
          'ii 60        + - - - - - - - - - - - - - - - - - - - - - - -------,~   ~   - - - - - - -

           "'0
          :I:




                    0   -L-~c:""":'.""~~~==-------1----+------+-----+-------I
                        15            20        25     30           35       40             45      50
                                                              Age



         Figure 50 (for cancers) and Figure 51 (for vascular events) summarize the effects of QC use
     on age-specific incidence on a common scale. Each graph represents the estimated net difference
     in cases or hospitalizations per 100,000 in QC users compared with nonusers at each age. It is
     important to note that these estimates are for each individual outcome only and are not adjusted
     for competing risks such as hysterectomy or oophorectomy, or the occurrence of other outcomes,
     and effects of duration of use or time since last use are not incorporated.




                                                            258




                                                                                                         00803516
Exhibit 163                                                                                         JA-0003058
       Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 126 of 145




     Figure 50. Increase or decrease in age-specific incidence of cancers in ever OC users versus
     never users

                               Estimated Difference in Age~Specifiic lncidenc,e in
                                    Ever Users of OCs compared to Never Users
                         40 ~ - - - - - - - - - - - - - - - - - - -

                         30
                                                                                            .•·············•,.~
                                                           .......
                         20 + - - - - - - - - - - -~ ~·~·- - - - - - -·
                                                                .. ...
                                                        -•·· ..
                                                .,.....~------- ·- -~-
                                                                                                                                • • • • • Bfeas:t
                                                                                                                                -        - cervica l
                                                                                                                                -    -       Endometri.il
                                                                                \                                               -            ovarian


                        -so                                                          ' ,_... - ,,,. ,,,.
                        -60   -+----+-------+---+--+---+-->----+----+---+--+----+-----<
                              15    20   25     30    35     40       45   so       55    60   65     70   75    80     85
                                                                           Age


     Figure 51. Increase in age-specific incidence of vascular events in current OC users versus
     noncurrent users

                                   Estimated ln,crease i1n Age-Spedfic Incidence
                                            among Current OC users
                        160 - - - - - -

                 0      140 + - - - - - - - - - - - - - - - - - - - - - -
                 0
                 C
                 0      120
                 ....
                 0
                 _      100 + - - - - - - - - - - - - - - --1- - - - 'l--- -
                 dJ
                 a.                                                                                                                      - DVT
                 (II
                 C                                                                                                                       ---~PE
                 0
                                                                                                                                         -      - St roke
                                                                                                                                         .... "'. Ml


                         20 +-~ --=-- - - - - --- -- -- ..                  -_-_-c_=-=-=.=.-:::: -.,r,,,,,..,
                                                                                                      ~  --.. . . -
                                            __,..,._,.,._ ....... -   ~     --- ,_,,_                  --·····•·!.,!., .,
                          o -~:'.:.:,:::::r•• ...--:.,~=-•-•-:-:_.·.. ········' ······ ···········                    ······~
                              lS           20                2S              30                35               40              4S

                                                                            Age
     DVT = deep vein thrombosis; MI= myocardial infarction; PE= pulmonary embolism



                                                                                    259




                                                                                                                                                              00803517
Exhibit 163                                                                                                                                                 JA-0003059
       Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 127 of 145




     Effect of OC Use on Lifetime Incidence and Mortality
          Table 63 shows the results of 60,000 simulations for the general population, along with
     20,000 simulations each for BRCAI and BRCA2 carriers; results were not qualitatively different
     by race or ethnicity. In this analysis, we estimate the overall effects of QC use based on current
     population patterns of use (including some women who never use QCs), and compare it to a
     simulated population that has the same patterns of pill us, but without any harms or benefits
     attributable to the pill (i.e., the risk of events in pill users is assumed to be identical to nonusers
     estimated base on relative risk estimates). Current patterns of QC use resulted in an increase in
     life expectancy of I to 2 months in the general population (with larger gains when modeled on
     the basis of duration), 10.5 months in BRCAI carriers, and I month in BRCA2 carriers.
     Estimated ovarian cancer incidence and mortality, and overall mortality, in the model
     incorporating the joint effects of duration of use and time since last use was intermediate
     between estimates resulting from the ever/never and duration-only models. For clarity, we
     present only ever/never and duration only. Because there were no data on effects of duration of
     use or time since last use on outcomes in BRCAI or BRCA2 carriers, effects of QCs were based
     on ever versus never use. Again, for the purposes of clarity, we omit confidence intervals but
     note that, even with this large number of simulations, the confidence intervals between different
     models overlapped.

     Table 63. Estimated life expectancy and lifetime number of cases and deaths from cancers and
     vascular events
                          All Women (n=60,000)          BRCA1 Only (n=20,000)         BRCA2 Only (n=20,000)
                                        OC-
                                                                  QC-Attributable               QC-Attributable
      Outcome       No             Attributable          No
                                                                     Effects        No Effect      Effects
                  Effect             Effects          Effect of
                                                                                     ofOCs
                  ofOCs      Ever/          Time-       OCs            Ever/                         Ever/
                            Nevera       Dependentb                   Nevera                        Nevera
     Life
                  71.26      71.37        71.42         63.81          64.76         65.31           65.41
     exoectancv
                                              Lifetime Risks of Cancers
                                                       Ovarian
     Developinq   1.76%      1.42%        1.00%         48.92%         36.21%        14.15%         9.97%
     Dying        0.99%      0.78%       0.55%          25.55%         19.33%        7.80%          5.63%
                                                        Breast
     Developinq   10.52%    11.04%       11.14%         48.45%         54.09%        82.92%         85.89%
     Dying        0.92%     0.98%        0.97%           5.11%          5.58%        8.14%          8.45%
                                                       Cervical
     Developinq   0.54%      0.63%       0.60%           0.39%          0.61%        0.28%          0.47%
     Dvina        0.01%      0.01%       0.01%           0.00%          0.01%        0.00%          0.01%
                                                      Co!orectal
     Developinq   5.16%      4.70%       4.78%           3.42%          3.33%        3.44%          3.22%
     Dvinq        1.72%      1.57%        1.64%          1.09%          1.05%        1.00%          1.03%
                                                     Endometrial
     Developinq   3.21%      2.13%       2.15%           2.19%          1.63%        2.71%          1.50%
     Dvinq        0.60%      0.41%       0.38%           0.42%          0.26%        0.52%          0.27%




                                                       260




                                                                                                             00803518
Exhibit 163                                                                                             JA-0003060
       Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 128 of 145




     Table 63. Estimated life expectancy and lifetime number of cases and deaths from cancers and
     vascular events (continued)
                           All Women (n=60,000)                   BRCA1 Only (n=20,000)              BRCA2 Only (n=20,000)
                                          OC-
                                                                            QC-Attributable                      QC-Attributable
                      No              Attributable                 No
      Outcome                                                                  Effects            No Effect         Effects
                    Effect              Effects                 Effect of
                                                                                                   ofOCs
                    ofOCs       Ever/      No Effect of           OCs              Ever/                               Ever/
                               Nevera          OCs                                Nevera                              Nevera
     Life
                     71.26      71.37           71.42            63.81             64.76            65.31             65.41
     expectancy
                                                 Lifetime Risks of Other Outcomes
                                                                DVT
     Cases           8.54%      8.74%           8.77%           5.77%         6.30%                 5.79%             5.47%
     Deaths          0.45%      0.50%           0.50%           0.34%         0.38%                 0.40%             0.34%
                                                                  PE
     Cases           4.89%      4.89%           4.89%             3.46%           3.19%            3.13%              3.14%
     Deaths          0.43%      0.40%           0.39%             0.27%           0.29%            0.27%              0.23%
                                                                Stroke
     Cases          10.53%     10.38%          10.36%             7.31%           7.44%            6.26%              6.45%
     Deaths         0.87%      0.79%           0.79%              0.48%           0.58%            0.53%              0.48%
                                                                   Ml
     Cases           15.62% 15.66%             15.68%            11.10%           11.27%           9.02%               9.42%
     Deaths           1.99%     1.98%          2.01%              1.48%            1.51%           1.07%                1.04%
     BRCA = breast cancer genetic mutation; DVT = deep   venous thrombosis; MI = acute myocardial mfarchon; OC   = oral
     contraceptive; PE = pulmonary embolism
     aAssociation between OC use and ovarian and breast cancers modeled as ever versus never users.
     bAssociation between OC use and ovarian cancer dependent on duration of use, and between OC use and breast cancer on time
     since last use.

         This gain was largely attributable to decreases in ovarian cancer (which, while uncommon,
     has a high mortality rate), and colorectal cancer, which is common and has an intermediate
     mortality rate. While OC use did increase breast cancer cases, the relative increase in mortality
     from breast cancer was lower than the decrease from ovarian and colorectal cancer. This
     outcome is likely due to two factors. First, the overall case mortality rate for breast cancer is
     lower than for ovarian or colorectal cancer, even without adjusting for any effect of OCs on
     mortality through screening and/or biological changes. Second, by increasing age-specific
     incidence, cases are diagnosed at an earlier age-because we used age-specific survival in the
     model, this will lead to lower expected mortality. Finally, we assumed that 5-year survivors were
     no longer at risk for cancer death (although breast cancer survivors were at risk for a
     contralateral new cancer), which may also be contributing to lower overall mortality (other than
     BRCA carriers, who were at increased risk for both breast and ovarian cancers, we assumed the
     risk of different cancers was independent-women with a history of breast cancer were as likely
     to develop ovarian or other cancers as women who did not). The effect on mortality of cases
     occurring at younger ages is also seen for vascular events; in some iterations of the model,
     mortality was even reduced among users compared with nonusers, although some of this is also
     because of the large variance around the probability estimates due to the small number of cases.
     The prevalence of ever use in the models averaged approximately 75 percent across all iterations,
     which is somewhat lower than the 84 percent reported in the NSFG. However, given the relative
     magnitudes of the different effects, this likely leads to underestimation of overall net benefit.
         The relative effects of incidence and disease-specific mortality are particularly clear in the
     results for BRCAI and BRCA2 carriers. For BRCAI carriers-where the relative increases in
     risk of breast and ovarian cancer are similar and result in similar lifetime risks of close to 50


                                                                261




                                                                                                                              00803519
Exhibit 163                                                                                                               JA-0003061
       Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 129 of 145




     percent in this model-the absolute reduction in ovarian cancer mortality is approximately 6
     percent, while the absolute increase in breast cancer mortality is less than 1 percent, resulting in a
     gain in life expectancy of over 10 months. Conversely, for BRCA2 carriers-where the
     increased risk of breast cancer is much larger than for ovarian cancer (83% vs. 14%)-resulted in
     a smaller absolute reduction in mortality. The estimated number of other cancers and vascular
     events is also smaller for the BRCA carriers, largely due to the large competing risks associated
     with breast and ovarian cancers. As with the general population, the combination of small
     probabilities and earlier diagnosis lead to some paradoxical results in terms of the effect of QC
     use on incidence and mortality.
         These results reflect estimates of the population-level impact of associations between QC use
     and these outcomes based on current patterns of QC use-in other words, the weighted average
     based on estimates of the population distribution of ever use, age at first use, and duration of use.
     Because the "QC use" model includes "subjects" who never use QCs, the absolute difference in
     outcomes at the population level will be lower than it will be when directly comparing ever users
     to never users.

     Effect of OC Use on Lifetime Incidence and Mortality in Ever
     Versus Never Users
         To estimate absolute differences in outcomes between ever users and never users, we
     generated a "population" of women who had used QCs based on reported patterns, then
     calculated life expectancy and incidence and mortality from cancers and vascular events for
     "subjects" who had "taken" QCs during the simulation versus those who had not. We performed
     50,000 iterations for the general population and 20,000 each for BRCAl and BRCA2 carriers.
         In Table 64, the estimated life expectancy and lifetime number of cases and deaths from
     cancers and vascular events is compared between ever versus never users. The results are
     qualitatively similar but somewhat larger in scale than seen when modeled as a general
     population effect, where the effect is the weighted average of incidence in users and nonusers.
     Estimated gains in life expectancy ranged from 5 months for BRCA2 carriers to 11.5 to 12.5
     months for the general population, to 16 months for BRCAl carriers. The incidence estimates for
     never users are also somewhat higher than in the population model, which is likely due to
     differences resulting from the effect of actually modeling no use, which may slightly modify the
     effects of differences in possible state transition compared with the general population model,
     which assumes similar patterns of pill use but no pill effects on cancers or vascular events.
         Table 64 presents these results as the absolute number of case or deaths caused or prevented
     by QC use per 100,000 women over a lifetime starting at age 10. We also present the number
     needed to harm (NNH) or number need to prevent (NNP), which is the reciprocal of the absolute
     risk associated with QC use. For the general population, modeling the effects of exposure as
     time-dependent compared with ever vs never has an impact on the magnitude of the effect of QC
     use on both harms and benefits, increasing the number of breast cancer cases but decreasing the
     number of ovarian cancer. Although the qualitative effects are similar, and the absolute
     difference between the two different modeling approaches is quite small, the fact that they are
     different illustrates the potential importance of better data about the relationship between
     duration of use, time since last use, and the risk of developing specific cancers. There are also
     some paradoxical results for BRCA carriers (for example, decreased incidence but increased
     mortality for colorectal cancer among both BRCAl and BRCA2 carriers), but it is unclear
     whether this represents the instability of relatively small numbers, or perhaps a competing risk


                                                      262




                                                                                                       00803520
Exhibit 163                                                                                          JA-0003062
       Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 130 of 145




     effect because of the high background risk of mortality from ovarian cancer which is reduced by
     QC use. This series of simulations also resulted in lower estimated mortality, despite increased
     incidence, from breast cancer when QC effects are modeled based on time or in BRCAI carriers.
     As noted in the meta-analysis, breast cancer incidence is increased by QC use, but mortality was
     not significantly increased. These model results, which are based only on modeling an increased
     incidence, suggest that some of the effect observed in the studies may be the result of shifts in
     age-specific incidence resulting in better overall survival. As noted below, we observed similar
     effects for stroke, which are almost entirely explained by differences in age distribution of cases.
     Some of this may also be related to a relatively small number of"subjects" with no history of QC
     use in the simulated data set. Finally, there are structural differences in competing risks
     depending on how the effects of QC use on the outcomes considered here are modeled, which
     may also contribute to this effect.




                                                     263




                                                                                                     00803521
Exhibit 163                                                                                        JA-0003063
                             Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 131 of 145




               Table 64. Estimated lifetime excess cases and deaths (harms) and prevented cases (benefits) per 100,000 women
                                                       General Population
                                                                                                             BRCA1                        BRCA2
                                          EverlNevera                       Durationu
                   Outcome                         Number                             Number                        Number                      Number
                                   Excess                           Excess                          Excess                       Excess
                                                 Needed To                          Needed To                     Needed To                   Needed To
                                 (Prevented)                      (Prevented)                     (Prevented)                  (Prevented)
                                                    Harm                               Harm                           Harm                       Harm
                                 per 100,000                      per 100,000                     per 100,000                  per 100,000
                                                  (Prevent)                          (Prevent)                     (Prevent)                   (Prevent)
                                                                                       Harms
                                                                                  Breast Cancer
               Cases                 1021             98              (345)             (290)         2080              48        2268              44
               Deaths               (170)           (588)             (263)             (380)          (48)          (2078)        318             315
                                                                                 Cervical Cancer
               Cases                    7           14154               74              1356           149             671        217              461
               Deaths                   0          4513455              11              9369             7           14899         7              15029
                                                                                        DVT
               Cases                 1226             82              1277                78          1059              94         45              2215
               Deaths                   4           24208              20               4959            46            2184        (77)            (1297)
                                                                                          PE
               Cases                  524             191              530               189           575             174        451              222
               Deaths                 484            207               468               214           432             232        317              315
                                                                                       Stroke
               Cases                 1329             75              1177                85          1819              55        1461             68
               Deaths                  77            1300               37              2706           138             726        (105)           (949)
                                                                                          Ml
               Cases                 1253             80              1645                61          1823              55        1396              72
               Deaths                 378            264               448               223           (33)          (3009)       149              671
                                                                                   Total harms
               Cases                 5361              19             4357                23          7505              13        5840              17
               Deaths                 773             129              720               139           541             185        608              164
                                                                                      Benefits
                                                                                  Ovarian cancer
               Cases                (806)           (124)            (1076)              (93)        (9701)            (10)      (4300)            (23)
               Deaths               (389)           (257)             (566)             (177)        (4478)            (22)      (1845)            (54)
                                                                                Colorectal Cancer
               Cases                (802)           (125)             (717)             (139)         (810)           (123)       (682)           (147)
               Deaths               (374)           (267)             (321)             (312)           50            2017          49            2021
                                                                               Endometrial Cancer
               Cases               (1344)           (74)            (1421)          (70)           (1553)            (64)        (1996)            (50)
               Deaths               (145)          (690)            (160)           (625)           (71)           (1402)         (85)            (1181)

0
0
OJ
0
v.)
0,                                                                                  264
i'.)
i'.)


 Exhibit 163                                                                                                                                               JA-0003064
                                Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 132 of 145




               Table 64. Estimated lifetime excess cases and deaths (harms) and prevented cases (benefits) per 100,000 women (continued)
                                                              General Population
                                                                                                                            BRCA1                                   BRCA2
                                                Ever/Nevera                           Durationu
                                                          Number                                 Number                                Number                              Number
                    Outcome             Excess                                Excess                              Excess                                   Excess
                                                         Needed to                              Needed to                            Needed to                            Needed to
                                      (Prevented)                           (Prevented)                        (Prevented)                               (Prevented)
                                                            Harm                                  Harm                                  Harm                                Harm
                                      per 100,000                           per 100,000                         per 100,000                              per 100,000
                                                         (Prevent)                              (Prevent)                             (Prevent)                           (Prevent)
                                                                                              Total Benefits
                Cases                    (2952)              (34)              (3215)              (31)           (12064)                 (8)               (6978)           (14)
                Deaths                    (908)             (110)              (1046)              (96)            (4500)                (22)               (1880)           (53)
               BRCA = breast cancer genetic mutation; DVT = deep venous thrombosis; MI= acute myocardial infarction; OC = oral contraceptive; PE = pulmonary embolism
               aAssociation between OC use and ovarian and breast cancers modeled as ever versus never users.

               bAssociation between OC use and ovarian cancer dependent on duration of use, and between OC use and breast cancer on time since last use.




0
0
OJ
0
v.)
0,                                                                                              265
i'.)
v.)


 Exhibit 163                                                                                                                                                                          JA-0003065
       Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 133 of 145




     Effect of Age at First Use and Duration of OC Use
         Figures 52 to 76 present the results of simulations at varying ages of starting QCs (15, 20, 25,
     30, 35, and 40 years) and duration of use (1, 2, 5, and 10 years) for cancer incidence and
     mortality, vascular event incidence and mortality, overall life expectancy and combined benefits
     and harms, and harm to benefit ratio. For all except life expectancy and the harm/benefit ratios,
     results are presented as changes in absolute incidence or mortality relative to no QC use-values
     above 0 reflect an increase relative to no QC use, while values below 0 reflect a decrease relative
     to QC use. Life expectancy is presented as absolute difference in fractions of years. For the
     harm/benefit ratio, values less than 0 indicate that total harms are reduced relative to no use;
     values between 0 and I indicate that harms are increased but that benefits exceed harms; and
     values greater than I indicate that harms exceed benefits.
         Not surprisingly, the relationship between duration of use and outcome is strongest for
     ovarian cancer, since the effect of QC use on ovarian cancer incidence is directly modeled as a
     function of duration. There may be an interaction between age at first use and duration for breast
     cancer. The effect of QC use on breast cancer is modeled as a constant risk until stopping, with a
     subsequent decline over time. Therefore, women who start at later ages for longer periods of
     time may be at greater risk because breast cancer incidence increases with age. However, the
     results of the simulations do not show a clear relationship between age at first use and duration,
     which may be a function of the relatively small number of simulations for each age/duration
     combination. There do not appear to be any age/duration effects for the remaining cancers
     (again, likely due to exposure being modeled simply as ever vs. never use).
         For vascular events, there was no clear relationship between age at first use and risk, but
     estimates for incidence and mortality tended to converge at 10 years of use for all ages of first
     use. This likely due to the assumption of constant risk-at longer durations of use, there is more
     opportunity for any effect of QC use on the event to occur, and the estimates are more stable.
         For several of the outcomes, particularly breast cancer and stroke, overall lifetime incidence
     is decreased but overall lifetime cause-specific mortality is decreased for some groups, even
     though we do not model a separate effect of QC use on cause-specific mortality. There are
     several possible explanations for this, including random "noise" for rare events, the effects of
     competing risks, and structural factors in the model (for example, although "women" remain at
     risk for subsequent events such as a second VTE, this probability is not conditioned on
     experiencing a previous VTE while on QCs). However, some of the reductions in cause specific
     mortality may also be related to changes in age-specific mortality from specific conditions-
     increasing age-specific incidence while on QCs will by definition lead to a shift in the overall
     incidence to younger ages. Because survival after diagnosis for these conditions is better for
     younger women (because of lower prevalence of comorbid diseases and, in the case of cancers,
     potential shifts in stage distribution because of screening), it is possible to have increased
     incidence along with decreased mortality. We tested this hypothesis for stroke by fixing in-
     hospital stroke mortality in the model to the national average (9.8%) rather than to age-specific
     values, which vary from 7.8% in women under 45 years of age to 12.8% in women 85 years and
     older. Lifetime stroke mortality was 0.9 percent for no QC use, 0.83 percent when modeled as
     age-specific mortality, and 1.1 percent when modeled at the fixed overall rate, demonstrating the
     effect of changes in age-specific incidence on overall mortality if mortality is variable across
     age.



                                                     266




                                                                                                      00803524
Exhibit 163                                                                                        JA-0003066
       Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 134 of 145




         Similar convergences with longer duration of use were observed for combined harms and
     benefits, with an overall greater reduction in mortality from ovarian, colorectal, and endometrial
     cancer compared with the increased mortality from other causes (note that the trend was not
     perfect, which may be due to unstable estimates resulting from too few simulations).
         Use of QCs for 5 years or less was associated with net increase in life expectancy except for
     women 35 years and older. Longer durations were associated with gains in life expectancy in
     younger women but not women 30 years and older. This is largely explained by the impact of
     deaths occurring at younger age on overall life expectancy-more potential years lost has a
     greater impact. These results are consistent with the results showing net gains in life expectancy
     in Tables 63 and 64: if, as the age of first use versus duration effects suggest, net benefit is
     optimized by 5 years of use, then one would expect net increases in life expectancy in a
     population that has a mean duration of use of 5 years, which is the value used in the model.
         Note that for each figure, the different shapes 15, 20, 25, 30, 35, and 40 represent the age of
     starting QC use, while the y-axis represents the absolute change in lifetime incidence or
     mortality due to the estimated association between QC use and the outcome.

     Figure 52. Age at first use and duration of use: ovarian cancer incidence


                                     Ovarian Cancer: Incidence
                                o ------+------+----+------+------1
                                        2         4            6         8         10
                     ~     -0.002
                    ::>
                    g -0.004                                                              • 15
                     0
                    z0     -0.006                                                         • 20
                    ....
                    "Cl
                     ~     -0.008                                                         .& 25
                     Ill




                                                        '
                     C.
                    §                                                                     X 30
                     u
                     Qj
                     ~
                            -0.01

                           -0.012
                                                                                    •     ::t::: 35
                     Ill
                    .c                                                              >.<   e 40
                    u -0.014

                           -0.016
                                              Duration of Use (years)



     OC = oral contraceptive




                                                      267




                                                                                                        00803525
Exhibit 163                                                                                           JA-0003067
       Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 135 of 145




     Figure 53. Age at first use and duration of use: ovarian cancer mortality


                                              Ovarian Cance r: Mortality
                                   o -----+----+-----+-----+--------1
                      Qj                _ _ _ _.___ ___,...___ ____._.___ ___.....___ ____._o
                     :, -0.001
                     u                                                                          • 15
                     0        -0.002
                      0
                     z -0.003
                      ....0
                                                                                                • 20
                     -c -0.004
                      Qj
                                                                   •                            .6. 25
                      [ -0.005
                      g
                      u
                        -0.006                                     *                      •     X 30

                      ~ -0.007
                      C
                      RI
                     6        -0 .008
                              -0.009
                                                        Duration of Use (years)

     OC = oral contraceptive




     Figure 54. A e at first use and duration of use: breast cancer incidence


                                                  Breast Cance r: Incidence
                        ai    0 .014
                      "'
                      :,
                      u 0 .012
                      0
                                                                                          •     • 15
                        0      0.01
                      z                     )t(
                      .S      0.008
                                                                                          X     • 20
                      "Cl
                        Qj

                       :UC. 0.006                                                               .6. 25

                       § 0.004                                                                  X 30
                        Qj

                        ~ 0.002                                                                 ::t::35
                        RI
                      .c
                      u            0                                                            e 40
                                        0           2       4             6        8      10
                                                        Du ration of Use (years)

     OC = oral contraceptive




                                                                268




                                                                                                            00803526
Exhibit 163                                                                                               JA-0003068
       Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 136 of 145




     Figure 55. Age at first use and duration of use: breast cancer mortality


                                                   Breast Cancer: Mortality
                               0.0015
                        Qj                         X
                        "'
                       ::,
                       u                               A
                       0        0.001                                                         • 15
                       z
                        0

                       ....0
                       "Cl
                        ...
                        Qj
                               0.0005
                                                   •
                                                       X

                                                       I
                                                                      •
                                                                                         •    • 20
                                                                                              .&. 25
                        Ill
                        C.
                        E
                        0
                        u
                                       0           •                                     A
                                                                                              X 30

                        Qj
                                                                                              ::t::: 35
                        ~ -0.0005
                        Ill
                      .c                                                                      e 40
                       u
                               -0.001
                                                           Durat1on of Use (Mears)
                                               0       2                             8   10

     OC = oral contraceptive




     Figure 56. Age at first use and duration of use: cervical cancer incidence


                                                   Cervical Cancer: Incidence
                       ai      0.003
                       "'
                      ::,
                      u 0 .0025
                      0                                                                        • 15
                                                                     II
                      ~        0.002
                      ....0
                      -c 0.0015                                      •                        • 20

                       J
                       Qj


                               0.001
                                                                                         •
                                                                                               X 30
                       0
                       ~ 0.0005
                       QI)                                                                     ::t::: 35
                       C
                      ~           0
                      u                                                                        e 40
                                           0           2        4           6        8   10
                                                           Duration of Use (years)

     OC = oral contraceptive




                                                                    269



                                                                                                             00803527
Exhibit 163                                                                                                JA-0003069
       Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 137 of 145




     Figure 57. Age at first use and duration of use: cervical cancer mortality


                                             Cervical Cancer: Mortality
                               0.0002
                      Qj

                     "'
                     :,
                     u        0.00015
                     0                                                                   • 15
                      0
                     z         0.0001                                                    • 20
                     ....0
                     "Cl
                      ~       0 .00005                                                   .& 25
                      Ill
                      a.
                      E                                                                  X 30
                      0
                      u
                                        0 --- - - - - - - - - , - - - - - - - - - t
                      Qj
                      bO
                      l;; -0 .00005
                     ..c
                     u
                               -0.0001
                                                      Duragon of Use (~ears)
                                         0       2                             8    10


     OC = oral contraceptive




     Figure 58. Age at first use and duration of use: colorectal cancer incidence


                                        Colorectal Cancer: Incidence
                                   0 --- - - - - - - - - - - - - - - - - - -
                      ~ -0 .001                                                     2
                      :,
                      :S      -0 .002                                                    • 15
                       0
                      z
                      ....0
                              -0 .003                                                    • 20
                      -c  -0.004
                       Qj                                                                .& 25
                      [ -0.005
                      E
                      8
                       Qj
                       ~
                              -0.006
                              -0.007
                                                          ••                   •         X 30

                                                                                         ::t:: 35
                      Ill
                      6       -0.008                                                     e 40

                              -0.009
                                                     Duration of Use (years)



     OC = oral contraceptive




                                                             270




                                                                                                      00803528
Exhibit 163                                                                                         JA-0003070
       Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 138 of 145




     Figure 59. Age at first use and duration of use: colorectal cancer mortality


                                         Colorectal Cancer: Mortality
                                     0
                       Q.I
                       "'                     2    4         6         8    10      12
                      ;:!      -0.0005
                      0                                                                  • 15
                       0        -0.001

                                         " ••
                      z                                                                  • 20
                       0
                      ,;; -0.0015
                       ...
                       Q.I
                       Ill
                                         A                                               • 25
                       a.       -0.002
                      E                                                                  X 30
                       0                                                    X
                       ~       -0.0025
                       tll)
                                                                                         :::( 35
                       C
                       Ill      -0.003
                      ~                                                                  e 40
                      u
                               -0.0035
                                                  Duration of Use (years)



     OC = oral contraceptive

     Figure 60. A e at first use and duration of use: endometrial cancer incidence


                                        Endometrial Cancer: Incidence
                                     o --- - - - - - - - - - - - - - - - - - -
                        ~
                       ;:)     -0 .002 T-- -~-- - ~ - - -~ - - -~ - -- 0
                       g -0.004
                        0
                       Z -0.006
                       ....0
                       -c -0.008
                        Q.I

                        [
                        E
                        8 -0.012
                        Q.I
                                -0.01
                                          •                                         X
                                                                                         X 30


                        ~      -0.014
                        Ill
                       6       -0.016                                                    e 40

                               -0.018
                                                  Duration of Use (years)

     OC = oral contraceptive




                                                          271




                                                                                                     00803529
Exhibit 163                                                                                        JA-0003071
       Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 139 of 145




     Figure 61. Age at first use and duration of use: endometrial cancer mortality


                                               Endometrial Cancer: Mortality
                                       0   -----+----+-------------
                       Qj
                                                        2            4         6       8      10
                       "' -0.0005
                      ::>
                      u                                                                            • 15
                      0
                       0       -0.001
                      z                                                                            •   20
                       0
                      _; -0.0015
                       ...
                       Qj                                                                          .& 25
                       [       -0.002
                       E                                                                           X 30
                       0
                       ~ -0 .0025
                       bO                                                  I                       ::t:: 35
                      ~
                       C
                               -0.003                                                         •    e 40
                      u
                              -0.0035
                                                             Duration of Use (years)

     OC = oral contraceptive


     Figure 62. Age at first use and duration of use: deep vein thrombosis incidence

                                                            DVT: Incidence
                                0.01
                       -41
                       ::i    0 .009
                       g      0 .008
                       ~      0.007                                                                •   lS

                       ...
                                                                          •
                       o 0 .006                                                                    • 20
                       ~      o.oos
                       i                                                                           .&. lS
                          0 .004
                       :ll.
                       E 0.003
                       e
                       ~ 0 .002
                                                   •
                                                                                                       35
                       ff 0 .001
                       u~              ------+
                                  0                              t                         ---J    e 40
                                           0        2            4             6       s      10



     DVT = deep vein thrombosis; OC = oral contraceptive




                                                                         272




                                                                                                                00803530
Exhibit 163                                                                                                   JA-0003072
       Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 140 of 145




     Figure 63. Age at first use and duration of use: deep vein thrombosis mortality

                                                               DVT: Morta lity
                                 0 .001
                        41
                       "' 0.0008
                       :,
                       u
                       0        0.0006
                        0                                                                             • 15
                       z        0.0004
                        ...
                                                                            •                         • 20
                        0
                       '"t:I    0.0002
                        I!!
                        (0
                        :a.
                        E         .
                                      o•                                    X
                                                                                               •      &. lS
                                                                                                      , 30
                        3 -0 .0002
                        t      •0.0004                                                                ' 35
                        ~

                       a -o.ooos
                        Ill
                                          1                                                           e 40
                                          I]             2            4              6     8   10



     DVT = deep vein thrombosis; OC = oral contraceptive




     Figure 64. Age at first use and duration of use: pulmonary embolism incidence


                                                               PE: Incidence

                                                                                               •
                                 0.003
                      41
                       "' 0 .0025
                      ::>
                      u
                      0     0.002
                                                                            -
                                                                            -
                                                                            ,,..,,
                                                                                               •      • 15
                      0
                      z                                                     •                  ,,

                                                                                               •      • 20
                      ....0
                               0.0015
                                 0.001
                                               X       I
                                                       ,,                   •
                                                                            -
                      "Cl



                                          ... •
                      ...41
                      Ill
                      C.
                      E
                               0 .0005
                                               A•                                              ,t;.
                                                                                                      • 25

                                                                                                      X 30
                      0
                      u
                      41
                                      0
                                              • •
                      ~        -0 .0005                :::t(
                      Ill
                                               :::t(


                                              •
                      .c        -0.001
                      u
                               -0.0015
                                                                 Duragon of Use (~ea rs)
                                          0             2                                  8   10



     OC = oral contraceptive; PE = pulmonary embolism




                                                                          273




                                                                                                                00803531
Exhibit 163                                                                                                   JA-0003073
       Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 141 of 145




     Figure 65. Age at first use and duration of use: pulmonary embolism mortality


                                                       PE: Mortality
                       ai      0.0018
                       "' 0.0016
                      :::,
                      u
                      0
                       0
                      z 0.0012
                       0
                               0.0014
                                                                                      •
                      ~         0.001
                       Qj
                       :U 0.0008
                       a.
                       E 0.0006
                                             •                    •
                                                                                           X 30
                       8
                       Qj
                               0.0004
                       ~ 0.0002
                       Ill
                      6              o -----+--------+----+------1
                                         0       2          4            6        8   10
                                                        Duration of Use (years)



     OC = oral contraceptive; PE = puhnonary embolism




     Figure 66. A e at first use and duration of use: stroke incidence


                                                     Stroke: Incidence
                               0.004
                       Qj
                       "'
                      :::,     0.003
                      u
                      0
                      z
                       0


                       ....0
                               0 .002

                               0.001
                                                                  •                   •
                      "Cl
                       ~
                       111
                                    o --- - - - - - - - - - - - - - - - - - - -
                       a.
                       E -0.001                                                            X 30
                       0
                       u
                       ~       -0 .002                                                •    )K   35
                       C
                      ~ -0.003
                      u                      •                                             e 40

                               -0.004
                                                        Dura~on of Use (Mears)
                                         0       2                                8   10

     OC = oral contraceptive




                                                                274




                                                                                                       00803532
Exhibit 163                                                                                          JA-0003074
       Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 142 of 145




     Figure 67. Age at first use and duration of use: stroke mortality


                                                           Stroke: Mortality
                              0.0006
                       Cl.I
                      "'
                      :,      0.0004
                      u
                      0       0.0002                                                            • 15
                       0
                      z                                                                         • 20
                      ....0
                                       0
                                                   l   )t(
                      -c -0.0002
                       ,_
                       Cl.I                                                                     & 25
                       [ -0.0004
                       E                                                                        X 30
                       ou -0.0006
                       ~ -0.0008                                                                :t<35
                       C
                       Ill



                                                                                           •
                      ..c      -0.001                                                           e 40
                      u
                              -0.0012
                                                              Dura~on of Use (Mears)
                                               0       2                               8   10



     OC = oral contraceptive

     Figure 68. Age at first use and duration of use: myocardial infarction incidence


                                                             Ml: Incidence
                              0.002
                       Cl.I
                              0.001
                      "'
                      :,
                      u           0
                                                                                           a
                      0                                                                         • 15
                      ~ -0.001
                      B
                      "C
                              -0.002                                   •
                                           1----- -------------------'-X                        • 20
                                                                                                & 25
                       ~      -0.003
                       Ill
                       C.
                       E -0.004                                                                 X 30
                       8      -0.005
                       Cl.I                                                                     :t< 35
                       ~ -0.006
                       Ill
                      6       -0.007                                                            e 40

                              -0.008
                                                             Dura~on of Use (Mears)
                                           0           2                               8   10


     MI= myocardial infarction; OC = oral contraceptive




                                                                     275




                                                                                                           00803533
Exhibit 163                                                                                              JA-0003075
       Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 143 of 145




     Figure 69. Age at first use and duration of use: myocardial infarction mortality


                                                               Ml: Mortality
                                   0.002
                       Qj

                       "'
                      ::>
                      u
                      0
                      z
                       0
                                  0.0015

                                   0.001
                                                  •
                                                  X
                                                          A                                  •     •
                                                                                                    • 15

                                                                                                       20
                       ....0
                      "Cl                                                                     X
                       ...
                       Qj

                       Ill
                                  0.0005                                                            • 25
                       Q.
                       E                          A                        X                        X 30
                                          0
                                                  •
                       0
                       u
                       Qj                                 ~                                         ::t:: 35
                       QI)
                       li; -0.0005
                      ..c
                      u
                                  -0.001
                                                                Duragon of Use (Mears)
                                                                                             •     e 40


                                              0           2                              8   10



     MI= myocardial infarction; OC = oral contraceptive




     Figure 70. Age at first use and duration of use: life expectancy


                                                              Life Expectancy
                                                                  Duration of Use
                                          0           2            4            6        8   10
                                   0.2
                                                                                             •     • 15
                                  0.15
                          Qj
                                                                                                   • 20
                        :J          0.1
                        u
                        ~ 0.05
                        z
                         E
                        .......
                         0
                                                                                             •     X 30

                                                                                                   ::t( 35



                        ~
                        u
                          ai
                          QI)
                          C
                                  -0.05

                                   -0.1
                                                                        •                          e 40

                                                                         ::t(                )t(
                                  -0.15

                                   -0.2
     OC = oral contraceptive




                                                                       276




                                                                                                                 00803534
Exhibit 163                                                                                                    JA-0003076
       Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 144 of 145




     Figure 71. A e at first use and duration of use: total harms incidence


                                                         Ha rm s: Incidence
                        ai      0.03
                        "'
                       ::>
                       u 0.025
                       0                                                                           • 15
                       ~        0 .02
                       ....0                                                                       • 20
                       -c
                        ...
                        Qj



                        e
                        Ill
                           0 .015

                                0.01
                                                                         •                    •
                                                                                                   X 30
                        0
                        ~ 0.005
                        QI)                                                                        )I(       35
                        C
                       ~           0
                       u                                                                           e 40
                                         0           2              4           6         8   10
                                                               Duration of Use (yea rs)

     OC = oral contraceptive


     Figure 72. A e at first use and duration of use: total harms mortalit


                                                             Harms: Mortality
                                0.004
                       Qj
                               0.0035
                        "'
                       ::>
                                0.003
                       u
                       0
                       0
                       z
                               0.0025
                                0.002
                                                         X
                                                                                              •    • 15

                                                                                                   • 20
                       ....0
                      "Cl      0.0015
                       ...
                       Qj

                       Ill      0.001
                                                                                                   .& 25
                       Q.
                       E 0.0005
                       0
                                                         •                                         X 30
                       u
                       Qj
                       QI)

                       li; -0.0005
                                        0
                                                                                              •    :::+:::   35

                      .c
                      u -0.001
                               -0.0015
                                                 •                                                 e 40


                                                                Dura~on of Use (~ears)
                                             0           2                                8   10

     OC = oral contraceptive




                                                                        277




                                                                                                                    00803535
Exhibit 163                                                                                                       JA-0003077
       Case 2:17-cv-04540-WB Document 210-3 Filed 06/14/19 Page 145 of 145




     Figure 73. Age at first use and duration of use: total benefits incidence


                                                   Benefits: Incidence
                                    0 - -- - - + - - - - - + - - - - - + - - - - - 1 - - - - - - - t

                        ~ -0.005        - - - -- - - - ~ - - ~ ~ - - - ~ - -- 0
                       ::,
                       :S       -0.01                                                                   • 15
                        0
                       z -0.015
                       ....0
                                                                                                        • 20
                       -c       -0.02
                        Q.I

                        [ -0.025            • •                                                         .& 25

                        E
                        8
                        Q.I
                                -0.03                                                             •     X 30

                                                                                                        ::tC 35
                        ~      -0.035
                        RI
                       a        -0.04
                               -0.045
                                                         Duration of Use (years)


     OC = oral contraceptive


     Figure 74. A eat first use and duration of use: total benefits mortalit


                                                   Benefits: Mortality
                                    o ------+-----+-----+-----+------1
                       Q.I
                       "'                         2            4           6           8           10
                      ~ -0.002
                      0                                                                                  • 15
                      ~        -0.004
                       0                                                                                 • 20
                      _;; -0.006
                       ...
                       Q.I                                                                               .& 25
                      [ -0.008
                      E                                                                                  X 30
                       0
                       ~        -0.01
                       QI)
                       C
                      ]1 -0.012                                     •
                      u
                               -0.014
                                                          Duration of Use (years)



     OC = oral contraceptive




                                                                   278




                                                                                                                    00803536
Exhibit 163                                                                                                       JA-0003078
